
QuickLinks -- Click here to rapidly navigate through this document

AMENDED AND RESTATED 364-DAY LOAN AGREEMENT
Dated as of April 6, 2001

among

MGM MIRAGE,
as Borrower

MGM GRAND ATLANTIC CITY, INC.
and
MGM GRAND DETROIT, LLC
as Co-Borrowers

The Banks, Syndication Agent, Documentation Agents and Co-Documentation Agents
herein named

and

BANK OF AMERICA, N.A.
as Administrative Agent

BANC OF AMERICA SECURITIES LLC
Lead Arranger and Sole Book Manager

--------------------------------------------------------------------------------


TABLE OF CONTENTS


 
   
  Page

--------------------------------------------------------------------------------

Article 1         DEFINITIONS AND ACCOUNTING TERMS   1   1.1   Defined Terms   1
  1.2   Use of Defined Terms   21   1.3   Accounting Terms—Fiscal Periods   21  
1.4   Rounding   21   1.5   Exhibits and Schedules   21   1.6   Miscellaneous
Terms   21
Article 2
 
      LOANS   22   2.1   Loans—General   22   2.2   Base Rate Loans   23   2.3  
Eurodollar Rate Loans   23   2.4   [Reserved]   23   2.5   [Reserved]   23   2.6
  [Reserved]   23   2.7   Co-Borrowers   23   2.8   Voluntary Reduction of
Commitment   24   2.9   Optional Termination of Commitment   24   2.10  
Extension of Maturity Date   24   2.11   Administrative Agent's Right to Assume
Funds Available for Advances   25   2.12   Release and Reattachment of
Collateral   25   2.13   Senior Indebtedness   26   2.14   Optional Increases to
the Commitment   26
Article 3
 
      PAYMENTS AND FEES   29   3.1   Principal and Interest   29   3.2   Lead
Arranger's Fees   30   3.3   Upfront Fees   30   3.4   Facility Fees   30   3.5
  [Reserved]   30   3.6   Agency Fees   30   3.7   Increased Commitment Costs  
30   3.8   Eurodollar Costs and Related Matters   31   3.9   Late Payments   34
  3.10   Computation of Interest and Fees   34   3.11   Non-Banking Days   34  
3.12   Manner and Treatment of Payments   34   3.13   Funding Sources   35  
3.14   Failure to Charge Not Subsequent Waiver   35   3.15   Administrative
Agent's Right to Assume Payments Will be Made by Borrower and the Co-Borrowers  
35   3.16   Fee Determination Detail   36   3.17   Survivability   36
Article 4
 
      REPRESENTATIONS AND WARRANTIES   37   4.1   Existence and Qualification;
Power; Compliance With Laws   37   4.2   Authority; Compliance With Other
Agreements and Instruments and Government Regulations   37

--------------------------------------------------------------------------------

  4.3   No Governmental Approvals Required   37   4.4   Subsidiaries   38   4.5
  Financial Statements   38   4.6   No Other Liabilities; No Material Adverse
Changes   38   4.7   Title to Property   38   4.8   Intangible Assets   39   4.9
  Public Utility Holding Company Act   39   4.10   Litigation   39   4.11  
Binding Obligations   39   4.12   No Default   39   4.13   ERISA   39   4.14  
Regulations T, U and X; Investment Company Act   40   4.15   Disclosure   40  
4.16   Tax Liability   40   4.17   Projections   40   4.18   Hazardous Materials
  40   4.19   No Default Under Existing Loan Agreement   40
Article 5
 
      AFFIRMATIVE COVENANTS (OTHER THAN INFORMATION AND REPORTING REQUIREMENTS)
  41   5.1   Preservation of Existence   41   5.2   Maintenance of Properties  
41   5.3   Maintenance of Insurance   41   5.4   Compliance With Laws   41   5.5
  Inspection Rights   41   5.6   Keeping of Records and Books of Account   41  
5.7   Use of Proceeds   42   5.8   New Restricted Subsidiaries   42   5.9  
Hazardous Materials Laws   42
Article 6
 
      NEGATIVE COVENANTS   43   6.1   Payment of Subordinated Obligations   43  
6.2   Disposition of Property   43   6.3   Mergers   43   6.4   Hostile
Acquisitions   43   6.5   ERISA   43   6.6   Change in Nature of Business   44  
6.7   Liens and Negative Pledges   44   6.8   Leverage Ratio   45   6.9  
Interest Charge Coverage Ratio   45
Article 7
 
      INFORMATION AND REPORTING REQUIREMENTS   46   7.1   Financial and Business
Information   46   7.2   Compliance Certificates   48
Article 8
 
      CONDITIONS   49   8.1   Initial Advances on the Closing Date   49   8.2  
Any Increasing Advance   50

--------------------------------------------------------------------------------


Article 9
 
      EVENTS OF DEFAULT AND REMEDIES UPON EVENT OF DEFAULT   51   9.1   Events
of Default   51   9.2   Remedies Upon Event of Default   52
Article 10
 
      THE ADMINISTRATIVE AGENT   55   10.1   Appointment and Authorization   55
  10.2   Administrative Agent and Affiliates   55   10.3   Proportionate
Interest in any Collateral   55   10.4   Banks' Credit Decisions   55   10.5  
Action by Administrative Agent   56   10.6   Liability of Administrative Agent  
56   10.7   Indemnification   57   10.8   Successor Administrative Agent   57  
10.9   Foreclosure on Collateral   58   10.10   Intercreditor Arrangements;
Attornment Agreements   58   10.11   No Obligations of Borrower and the
Co-Borrowers   58
Article 11
 
      MISCELLANEOUS   59   11.1   Cumulative Remedies; No Waiver   59   11.2  
Amendments; Consents   59   11.3   Costs, Expenses and Taxes   60   11.4  
Nature of Banks' Obligations   60   11.5   Survival of Representations and
Warranties   61   11.6   Notices   61   11.7   Execution of Loan Documents   61
  11.8   Binding Effect; Assignment   61   11.9   Right of Setoff   64   11.10  
Sharing of Setoffs   64   11.11   Indemnity by Borrower and the Co-Borrowers  
65   11.12   Nonliability of the Banks   66   11.13   No Third Parties
Benefitted   66   11.14   Confidentiality   66   11.15   Further Assurances   67
  11.16   Integration   67   11.17   Governing Law   67   11.18   Severability
of Provisions   67   11.19   Headings   67   11.20   Time of the Essence   67  
11.21   Foreign Banks and Participants   67   11.22   Hazardous Material
Indemnity   68   11.23   Gaming Boards   69   11.24   Lien Releases   69   11.25
  Termination; Release of Liens.   69   11.26   Nevada Gaming Collateral   69  
11.27   Removal of a Bank   69   11.28   Joint and Several   70   11.29  
Non-Involvement of Tracinda   70   11.30   Waiver of Right to Trial by Jury   70
  11.31   Purported Oral Amendments   70

--------------------------------------------------------------------------------

Exhibits A —   Assignment Agreement B —   Assumption Agreement C —   Note D —  
[Reserved] E —   [Reserved] F —   [Reserved] G —   Compliance Certificate H —  
Pricing Certificate I —   Reserved J —   Request for Loan K —   Joint Borrower
Provisions
Schedules
4.3
 
 
Governmental Approvals 4.4     Subsidiaries 4.7     Existing Liens and Negative
Pledges 4.17     Projections 4.18     Environmental Matters

--------------------------------------------------------------------------------



AMENDED AND RESTATED 364-DAY LOAN AGREEMENT

Dated as of April 6, 2001

    This Amended and Restated 364-Day Loan Agreement ("Agreement") is entered
into by and among MGM MIRAGE, a Delaware corporation ("Borrower"), MGM Grand
Atlantic City, Inc., a New Jersey corporation ("Atlantic City") and MGM Grand
Detroit, LLC, a Delaware limited liability company ("Detroit"), as initial
Co-Borrowers, each Guarantor which may hereafter be designated as an additional
Co-Borrower pursuant to Section 2.7, each lender whose name is set forth on the
signature pages of this Agreement and each lender which may hereafter become a
party to this Agreement pursuant to Section 11.8 (collectively, the "Banks" and
individually, a "Bank"), Bankers Trust Company, as Syndication Agent, Citibank,
N.A. and Commerzbank AG, as Documentation Agents, CIBC World Markets, Société
Générale, The Bank of Nova Scotia, and Merrill Lynch Capital Corp., as
Co-Documentation Agents, Comerica Bank, as Co-Agent, Fleet Bank, N.A., as
Managing Agent and Bank of America, N.A., as Administrative Agent with reference
to the following facts:

    A.  Borrower, Atlantic City and Detroit have heretofore entered into a
364-Day Loan Agreement dated as of April 10, 2000 (as heretofore amended, the
"Existing Loan Agreement"), which provided for a $1,000,000,000 credit facility
which matures as of the date hereof.

    B.  Borrower, Atlantic City and Detroit wish to extend the term of the
Existing Loan Agreement for an additional 364 day period providing for credit
facilities initially in the principal amount of $800,000,000 (but subject to
increase to an amount not in excess of $1,000,000,000 as set forth in
Section 2.14), and to amend and restate the Existing Loan Agreement in its
entirety as set forth herein.

    C.  Certain of the Lenders party to the Existing Loan Agreement have elected
not to renew their lending commitment to Borrower, Atlantic City and Detroit
thereunder, and certain new Lenders shall become party hereto concurrently
herewith. Those Lenders executing this Agreement are the Lenders party hereto as
of the date hereof.

    In consideration of the mutual covenants and agreements herein contained,
Borrower, Atlantic City, Detroit, each Co-Borrower which hereafter becomes a
Party hereto pursuant to Section 2.7, and each of the Creditors, covenant and
agree as follows:


Article 1
DEFINITIONS AND ACCOUNTING TERMS


    1.1  Defined Terms.  As used in this Agreement, the following terms shall
have the meanings set forth below:

    "Acquisition" means any transaction, or any series of related transactions,
by which Borrower or its Restricted Subsidiaries directly or indirectly
(i) acquire any going business or all or substantially all of the assets of any
Person, or any division thereof, whether through purchase of assets, merger or
otherwise, or (ii) acquire (in one transaction or as the most recent transaction
in a series of transactions) control of at least a majority in ordinary voting
power of the securities of a corporation which have ordinary voting power for
the election of directors, or (iii) acquire control of a majority ownership
interest in any partnership, joint venture, limited liability company or any
other Person.

    "Administrative Agent" means Bank of America, when acting in its capacity as
the Administrative Agent under any of the Loan Documents, or any successor
Administrative Agent.

    "Administrative Agent's Office" means the Administrative Agent's address as
set forth on the signature pages of this Agreement, or such other address as the
Administrative Agent hereafter may designate by written notice to Borrower and
the Banks.

1

--------------------------------------------------------------------------------

    "Advance" means any advance made or to be made by any Bank to Borrower or
any Co-Borrower as provided in Article 2.

    "Affiliate" means, as to any Person, any other Person which directly or
indirectly controls, or is under common control with, or is controlled by, such
Person. As used in this definition, "control" (and the correlative terms,
"controlled by" and "under common control with") shall mean possession, directly
or indirectly, of power to direct or cause the direction of management or
policies (whether through ownership of securities or partnership or other
ownership interests, by contract or otherwise); provided that, in any event, any
Person that owns, directly or indirectly, 10% or more of the securities having
ordinary voting power for the election of directors or other governing body of a
corporation that has more than 100 record holders of such securities, or 10% or
more of the partnership or other ownership interests of any other Person that
has more than 100 record holders of such interests, will be presumed (subject to
rebuttal by a preponderance of the evidence) to control such corporation,
partnership or other Person.

    "Agreement" means this Amended and Restated 364-Day Loan Agreement, either
as originally executed, or as it may from time to time be supplemented,
modified, amended, restated or extended.

    "Assignment Agreement" means an Assignment Agreement substantially in the
form of Exhibit A.

    "Assumption Agreement" means each Assumption Agreement hereafter executed by
a Co-Borrower pursuant to Section 2.7, substantially in the form of Exhibit B
either as originally executed or as the same may from time to time be
supplemented, modified, amended, renewed, extended or supplanted.

    "Atlantic City" means MGM Grand Atlantic City, Inc., a New Jersey
corporation, its successors and permitted assigns.

    "Australia Companies" means, collectively, (a) MGM Grand Diamond, Inc., a
Nevada corporation, (b) its wholly owned Subsidiary, MGM Grand Australia
Pty., Ltd., a corporation organized under the laws of the Northern Territory of
Australia, and (c) each Subsidiary of MGM Grand Australia Pty., Ltd., their
successors and permitted assigns.

    "Average Quarterly Funded Debt" means, as of the last day of each Fiscal
Quarter, the average of the principal amount of Funded Debt outstanding on the
last day of each of the three calendar months comprising such Fiscal Quarter,
provided that as of the first Fiscal Quarter ending following the Closing Date,
only calendar months ending following the Closing Date shall be considered in
computing this average.

    "Bank" means each lender whose name is set forth in the signature pages of
this Agreement and each lender which may hereafter become a party to this
Agreement pursuant to Section 11.8 (and to the extent a party to a Related Swap
Agreement, any Affiliate of a Bank).

    "Bank of America" means Bank of America, N.A., its successors and assigns.

    "Banking Day" means any Monday, Tuesday, Wednesday, Thursday or Friday,
other than a day on which banks are authorized or required to be closed in
California, Nevada or New York.

    "Base Rate" means, as of any date of determination, the rate per annum
(rounded upwards, if necessary, to the next 1/100 of 1%) equal to the higher of
(a) the Prime Rate in effect on such date and (b) the Federal Funds Rate in
effect on such date plus 1/2 of 1% (50 basis points).

    "Base Rate Advance" means an Advance made hereunder and specified to be a
Base Rate Advance in accordance with Article 2.

2

--------------------------------------------------------------------------------

    "Base Rate Loan" means a Loan made hereunder and specified to be a Base Rate
Loan in accordance with Article 2.

    "Base Rate Margin" means, as of each date of determination, the rate set
forth below (expressed in basis points) opposite the Pricing Level then in
effect.

Pricing Level


--------------------------------------------------------------------------------

  Base Rate Margin

--------------------------------------------------------------------------------

  I   0.0   II   0.0   III   10.0   IV   42.5   V   62.5

    "Borrower" means MGM MIRAGE, a Delaware corporation, its successors and
permitted assigns.

    "Borrower Group EBITDA" means, for any fiscal period, the EBITDA of Borrower
and its Restricted Subsidiaries for that fiscal period.

    "Capital Expenditure" means any expenditure for or related to fixed assets
or purchased intangibles that is treated as a capital expenditure under
Generally Accepted Accounting Principles, including any amount which is required
to be treated as an asset subject to a Capital Lease Obligation.

    "Capital Lease Obligations" means all monetary obligations of a Person under
any leasing or similar arrangement which, in accordance with Generally Accepted
Accounting Principles, is classified as a capital lease.

    "Cash" means, when used in connection with any Person, all monetary and
non-monetary items owned by that Person that are treated as cash in accordance
with Generally Accepted Accounting Principles, consistently applied.

    "Cash Equivalents" means, when used in connection with any Person, that
Person's Investments in:

    (a) Government Securities due within one year after the date of the making
of the Investment;

    (b) readily marketable direct obligations of any State of the United States
of America or any political subdivision of any such State or any public agency
or instrumentality thereof given on the date of such Investment a credit rating
of at least Aa by Moody's or AA by S&P in each case due within one year from the
making of the Investment;

    (c) certificates of deposit issued by, bank deposits in, eurodollar deposits
through, bankers' acceptances of, and repurchase agreements covering Government
Securities executed by any Bank or by any bank incorporated under the Laws of
the United States of America, any State thereof or the District of Columbia and
having on the date of such Investment combined capital, surplus and undivided
profits of at least $250,000,000, or total assets of at least $5,000,000,000, in
each case due within one year after the date of the making of the Investment;

    (d) certificates of deposit issued by, bank deposits in, eurodollar deposits
through, bankers' acceptances of, and repurchase agreements covering Government
Securities executed by any branch or office located in the United States of
America of a bank incorporated under the Laws of any jurisdiction outside the
United States of America having on the date of such Investment combined capital,
surplus and undivided profits of at least $500,000,000, or total

3

--------------------------------------------------------------------------------

assets of at least $15,000,000,000, in each case due within one year after the
date of the making of the Investment;

    (e) repurchase agreements covering Government Securities executed by a
broker or dealer registered under Section 15(b) of the Securities Exchange Act
of 1934, as amended, having on the date of the Investment capital of at least
$50,000,000, due within 90 days after the date of the making of the Investment;
provided that the maker of the Investment receives written confirmation of the
transfer to it of record ownership of the Government Securities on the books of
a "primary dealer" in such Government Securities or on the books of such
registered broker or dealer, as soon as practicable after the making of the
Investment;

    (f)  readily marketable commercial paper or other debt securities issued by
corporations doing business in and incorporated under the Laws of the United
States of America or any State thereof or of any corporation that is the holding
company for a bank described in clause (c) or (d) above given on the date of
such Investment a credit rating of at least P-1 by Moody's or A-1 by S&P, in
each case due within one year after the date of the making of the Investment;

    (g) "money market preferred stock" issued by a corporation incorporated
under the Laws of the United States of America or any State thereof (i) given on
the date of such Investment a credit rating of at least Aa by Moody's Investors
Service, Inc. and AA by S&P, in each case having an investment period not
exceeding 50 days or (ii) to the extent that investors therein have the benefit
of a standby letter of credit issued by a Bank or a bank described in clauses
(c) or (d) above;

    (h) a readily redeemable "money market mutual fund" sponsored by a bank
described in clause (c) or (d) hereof, or a registered broker or dealer
described in clause (e) hereof, that has and maintains an investment policy
limiting its investments primarily to instruments of the types described in
clauses (a) through (g) hereof and given on the date of such Investment a credit
rating of at least Aa by Moody's and AA by S&P; and

    (i)  corporate notes or bonds having an original term to maturity of not
more than one year issued by a corporation incorporated under the Laws of the
United States of America or any State thereof, or a participation interest
therein; provided that any commercial paper issued by such corporation is given
on the date of such Investment a credit rating of at least Aa by Moody's and AA
by S&P.

    "Cash Flow" means, for any period, and without duplication, (a) Borrower
Group EBITDA for that period, plus (b) Other Available EBITDA for that period.

    "Cash Interest Charges" means, for any Person and for any period, that
portion of Interest Charges of that Person which are paid or currently payable
in Cash during that period excluding intercompany accounts.

    "Certificate of a Responsible Official" means a certificate signed by a
Responsible Official of the Person providing the certificate.

    "Change in Control" means (a) any transaction or series of related
transactions in which any Unrelated Person or two or more Unrelated Persons
acting in concert acquire beneficial ownership (within the meaning of
Rule 13d-3(a)(1) under the Securities Exchange Act of 1934, as amended),
directly or indirectly, of 25% or more of the outstanding common stock of
Borrower or (b) during any period of 24 consecutive months, individuals who at
the beginning of such period constituted the board of directors of Borrower
(together with any new or replacement directors whose election by the board of
directors, or whose nomination for election, was approved by a vote of at least
a majority of the directors then still in office who were either directors at
the beginning of such

4

--------------------------------------------------------------------------------

period or whose election or nomination for reelection was previously so
approved) cease for any reason to constitute a majority of the directors then in
office, provided, however, that no Change in Control shall exist for so long as
Tracinda Corporation, a Nevada corporation, and its Affiliates continue to be
the beneficial owner of 25% or more of the common stock of Borrower and no other
Person is the owner of more of the common stock of Borrower than Tracinda
Corporation and its Affiliates.

    "Closing Date" means the time and Banking Day on which the conditions set
forth in Section 8.1 are satisfied or waived. The Administrative Agent shall
notify Borrower and the Creditors of the date that is the Closing Date.

    "Co-Agent" has the meaning set forth in the Preamble to this Agreement. The
Co-Agent shall have no duties under this Agreement or the Loan Documents other
than those arising in its capacity as a Bank.

    "Co-Borrowers" means, collectively, Atlantic City, Detroit and each other
Guarantor which is hereafter designated as a Co-Borrower pursuant to
Section 2.7.

    "Co-Documentation Agents" have the meanings set forth in the Preamble to
this Agreement. The Co-Documentation Agents shall have no duties under this
Agreement or the Loan Documents other than those arising in their capacity as a
Bank.

    "Code" means the Internal Revenue Code of 1986, as amended or replaced and
as in effect from time to time.

    "Collateral Event" means the occurrence of (a) any reduction in the credit
rating assigned by S&P to any MGM Senior Notes (or, if S&P does not rate the MGM
Senior Notes, its corporate rating of Borrower) to an unsecured credit rating
which is below BBB- or (b) any reduction in the credit rating assigned by
Moody's to any MGM Senior Notes (or, if Moody's does not rate the MGM Senior
Notes, its corporate rating of Borrower) to an unsecured credit rating which is
below Baa3, in either case to the extent that the same requires the granting of
any Lien to the trustees for or holders of any MGM Senior Notes in any Property
of Borrower or any of its Subsidiaries.

    "Collateral Release" has the meaning set forth for that term in
Section 2.12.

    "Commitment" means, subject to any decrease in the amount thereof pursuant
to Sections 2.8, 2.9 or 11.27, or any increase thereto pursuant to Section 2.14,
$800,000,000.

    "Compliance Certificate" means a certificate substantially in the form of
Exhibit G, properly completed and signed by a Senior Officer of Borrower and
each Co-Borrower.

    "Contractual Obligation" means, as to any Person, any provision of any
outstanding security issued by that Person or of any material agreement,
instrument or undertaking to which that Person is a party or by which it or any
of its Property is bound.

    "Creditors" means, collectively, the Administrative Agent, each Bank and,
where the context requires, any one or more of them.

    "Debt Rating" means, as of any date of determination, the credit ratings
assigned by Moody's and S&P to the credit facilities provided hereunder whether
senior secured or senior unsecured (or, if the facilities hereunder are not
rated, the corporate rating assigned by Moody's and S&P to Borrower's most
senior indebtedness), provided however that (a) if the credit facilities
hereunder receive a split-rating and the rating differential is one level, the
higher of the two ratings will apply, and (b) if such the credit facilities
hereunder are "split-rated" and the ratings differential is more than one level,
the highest intermediate rating shall be used.

5

--------------------------------------------------------------------------------

    "Debtor Relief Laws" means the Bankruptcy Code of the United States of
America, as amended from time to time, and all other applicable liquidation,
conservatorship, bankruptcy, moratorium, rearrangement, receivership,
insolvency, reorganization, or similar debtor relief Laws from time to time in
effect affecting the rights of creditors generally.

    "Default" means any event that, with the giving of any applicable notice or
passage of time specified in Section 9.1, or both, would be an Event of Default.

    "Default Rate" means the interest rate prescribed in Section 3.9.

    "Deposit Account" means the following accounts located at Bank of America,
Nevada ABA #122400724 (a) as to Borrower, account no. 990063133 with Bank of
America, (b) as to Atlantic City, account no. 990112948 with Bank of America,
(c) as to Detroit, account no. 990126617 with Bank of America, and (d) as to
each other Co-Borrower, a deposit account to be maintained by that Co-Borrower
with Bank of America designated by such Co-Borrower with the reasonable approval
of the Administrative Agent.

    "Designated Eurodollar Market" means, with respect to any Eurodollar Rate
Loan, (a) the London Eurodollar Market, (b) if prime banks in the London
Eurodollar Market are at the relevant time not accepting deposits of Dollars or
if the Administrative Agent determines in good faith that the London Eurodollar
Market does not represent at the relevant time the effective pricing to the
Banks for deposits of Dollars in the London Eurodollar Market, the Cayman
Islands Eurodollar Market or (c) if prime banks in the Cayman Islands Eurodollar
Market are at the relevant time not accepting deposits of Dollars or if the
Administrative Agent determines in good faith that the Cayman Islands Eurodollar
Market does not represent at the relevant time the effective pricing to the
Banks for deposits of Dollars in the Cayman Islands Eurodollar Market, such
other Eurodollar Market as may from time to time be selected by the
Administrative Agent with the approval of Borrower, the Co-Borrowers and the
Requisite Banks. The Administrative Agent will endeavor to provide prompt notice
to Borrower and the Co-Borrowers of any change in the location of the Designated
Eurodollar Market.

    "Detroit" means MGM Grand Detroit, LLC, a Delaware limited liability company
which is the proposed owner of the Detroit Project, its successors and permitted
assigns.

    "Detroit Operating Agreement" means the Operating Agreement of MGM Grand
Detroit, LLC dated as of July 7, 1997 between MGM Grand Detroit, Inc., a
Delaware corporation which is a wholly-owned Subsidiary of Borrower, and
Partners Detroit, L.L.C., a Michigan limited liability company, as in effect on
the date of this Agreement.

    "Detroit Project" means the proposed design, development and construction,
by Borrower and its Restricted Subsidiaries (whether individually, through
Detroit, or in concert with one or more partners or joint venturers) of a
permanent hotel, casino and entertainment complex in Detroit, Michigan or its
environs (in addition to the currently operating temporary casino located at
1300 John C. Lodge Freeway, Detroit, Michigan).

    "Detroit Temporary" means MGM Grand Detroit II, LLC, a Delaware limited
liability company, and its successors.

    "Disposition" means the voluntary sale, transfer or other disposition, in
one transaction or any series of related transactions, of any asset.

    "Disqualification" means, with respect to any Bank or any holder of
Subordinated Obligations:

    (a) the failure of that Person timely to file pursuant to applicable Gaming
Laws (i) any application requested of that Person by any Gaming Board in
connection with any licensing required of that Person as a lender to Borrower or
a Co-Borrower or (ii) any required

6

--------------------------------------------------------------------------------

application or other papers in connection with determination of the suitability
of that Person as a lender to Borrower or a Co-Borrower;

    (b) the withdrawal by that Person (except where requested or permitted by
the Gaming Board) of any such application or other required papers; or

    (c) any final determination by a Gaming Board pursuant to applicable Gaming
Laws (i) that such Person is "unsuitable" as a lender to Borrower or a
Co-Borrower, (ii) that such Person shall be "disqualified" as a lender to
Borrower or a Co-Borrower or (iii) denying the issuance to that Person of any
license required under applicable Gaming Laws to be held by all lenders to
Borrower or any Co-Borrower.

    "Distribution" means, with respect to any shares of capital stock or any
warrant or option to purchase an equity security or other equity security issued
by a Person, (a) the retirement, redemption, purchase or other acquisition for
Cash or for Property (other than capital stock, or any warrants or options to
purchase an equity security or other security of such Person) by such Person of
any such security, (b) the declaration or (without duplication) payment by such
Person of any dividend in Cash or in Property (other than capital stock, or any
warrants or options to purchase an equity security or other security of such
Person) on or with respect to any such security, (c) any Investment by such
Person in the holder of 5% or more of any such security if a purpose of such
Investment is to avoid characterization of the transaction as a Distribution and
(d) any other payment in Cash or Property (other than capital stock, or any
warrants or options to purchase an equity security or other security of such
Person) by such Person constituting a distribution under applicable Laws with
respect to such security.

    "Documentation Agents" have the meanings set forth in the Preamble to this
Agreement. The Documentation Agents shall have no duties under this Agreement or
the Loan Documents other than those arising in their capacity as a Bank.

    "Dollars" or "$" means United States dollars.

    "EBITDA" means, with respect to any fiscal period and with respect to any
Person, the sum of (a) Net Income of such Person for that period, plus (b) any
extraordinary loss reflected in such Net Income, minus (c) any extraordinary
gain reflected in such Net Income, plus (d) Interest Charges of such Person for
that period, plus (e) the aggregate amount of federal, state and local taxes on
or measured by income of such Person for that period (whether or not payable
during that period) plus (f) depreciation, amortization and all non-recurring
and/or other non-cash expenses to the extent deducted in arriving at Net Income
for that period, plus (g) expenses classified as "pre-opening expenses" on the
applicable financial statements of that Person for that fiscal period, in each
case as determined in accordance with Generally Accepted Accounting Principles.

    "Eligible Assignee" means (a) another Bank, (b) with respect to any Bank,
any Affiliate of that Bank having combined capital and surplus of $100,000,000
or more, (c) any commercial bank having a combined capital and surplus of
$100,000,000 or more, (d) any insurance company engaged in the business of
writing insurance which (i) has a net worth of $200,000,000 or more, (ii) is
engaged in the business of lending money and extending credit or purchasing
loans under credit facilities substantially similar to those extended under this
Agreement and (iii) is operationally and procedurally able to meet the
obligations of a Bank hereunder to the same degree as a commercial bank and
(e) any other financial institution (including a mutual fund or other fund)
having total assets of $100,000,000 or more which meets the requirements set
forth in subclauses (ii) and (iii) of clause (d) above; provided that each
Eligible Assignee must either (a) be organized under the Laws of the United
States of America, any State thereof or the District of Columbia or (b) be
organized under the Laws of the Cayman Islands or any country which is a

7

--------------------------------------------------------------------------------

member of the Organization for Economic Cooperation and Development, or a
political subdivision of such a country, and (i) act hereunder through a branch,
agency or funding office located in the United States of America, (ii) be exempt
from withholding of tax on interest and deliver the documents related thereto
pursuant to Section 11.21, and (iii) to the extent required under applicable
Gaming Laws, each Eligible Assignee must not be the subject of a
Disqualification.

    "Enhanced Eurodollar Margin" means, for any period, the sum of (i) the
Eurodollar Margin then in effect plus (ii) such interest rate margin as the
Requisite Banks specify is necessary to adjust the Eurodollar Rate to a rate
which represents the effective pricing to such Banks for deposits of Dollars in
the Designated Eurodollar Market in the relevant amount for the applicable
Eurodollar Period and which adequately and fairly reflects the cost to such
Banks of making the applicable Eurodollar Rate Advances.

    "ERISA" means the Employee Retirement Income Security Act of 1974, and any
regulations issued pursuant thereto, as amended or replaced and as in effect
from time to time.

    "ERISA Affiliate" means, with respect to any Person, any other Person (or
any trade or business, whether or not incorporated) that is under common control
with that Person within the meaning of Section 414 of the Code.

    "Eurodollar Banking Day" means any Banking Day on which dealings in Dollar
deposits are conducted by and among Banks in the Designated Eurodollar Market.

    "Eurodollar Lending Office" means, as to each Bank, its office or branch so
designated by written notice to Borrower and the Administrative Agent as its
Eurodollar Lending Office. If no Eurodollar Lending Office is designated by a
Bank, its Eurodollar Lending Office shall be its office at its address for
purposes of notices hereunder.

    "Eurodollar Margin" means, as of each date of determination, the rate set
forth below (expressed in basis points) opposite the Pricing Level then in
effect.

Pricing Level


--------------------------------------------------------------------------------

  Eurodollar Margin

--------------------------------------------------------------------------------

  I   65.0   II   87.5   III   110.0   IV   142.5   V   162.5

    "Eurodollar Market" means a regular established market located outside the
United States of America by and among banks for the solicitation, offer and
acceptance of Dollar deposits in such banks.

    "Eurodollar Obligations" means eurocurrency liabilities, as defined in
Regulation D or any comparable regulation of any Governmental Agency having
jurisdiction over any Bank.

    "Eurodollar Period" means, as to each Eurodollar Rate Loan, the period
commencing on the date specified by Borrower or a Co-Borrower pursuant to
Section 2.1(b) and ending 1, 2, 3 or 6 months (or, with the written consent of
all of the Banks, any other period) thereafter, as specified by Borrower or a
Co-Borrower in the applicable Request for Loan; provided that:

    (a) The first day of any Eurodollar Period shall be a Eurodollar Banking
Day;

8

--------------------------------------------------------------------------------





    (b) Any Eurodollar Period that would otherwise end on a day that is not a
Eurodollar Banking Day shall be extended to the next succeeding Eurodollar
Banking Day unless such Eurodollar Banking Day falls in another calendar month,
in which case such Eurodollar Period shall end on the next preceding Eurodollar
Banking Day; and

    (c) No Eurodollar Period shall extend beyond the Maturity Date.

    "Eurodollar Rate" means, with respect to any Eurodollar Rate Loan, the
interest rate per annum (rounded upward, if necessary, to the next 1/100 of 1%)
at which deposits in Dollars are offered by Bank of America to prime banks in
the Designated Eurodollar Market at or about 11:00 a.m. local time in the
Designated Eurodollar Market, two Eurodollar Banking Days before the first day
of the applicable Eurodollar Period in an aggregate amount approximately equal
to the amount of the Advance made by Bank of America with respect to such
Eurodollar Rate Loan and for a period of time comparable to the number of days
in the applicable Eurodollar Period.

    "Eurodollar Rate Advance" means an Advance made hereunder and specified to
be a Eurodollar Rate Advance in accordance with Article 2.

    "Eurodollar Rate Loan" means a Loan made hereunder and specified to be a
Eurodollar Rate Loan in accordance with Article 2.

    "Event of Default" shall have the meaning provided in Section 9.1.

    "Existing Loan Agreement" means the 364-Day Loan Agreement dated as of
April 10, 2000 among Borrower (under its former name, MGM Grand, Inc.), Atlantic
City, Detroit, the lenders referred to therein, and Bank of America, as
Administrative Agent, as amended prior to the date hereof.

    "Existing Senior Subordinated Notes" means Borrower's 93/4% Senior
Subordinated Notes due June 1, 2007 issued pursuant to the Indenture dated as of
May 31, 2000 among Borrower, the Subsidiary Guarantors party thereto and The
Bank of New York, as Trustee and Borrower's 83/8% Senior Subordinated Notes due
February 1, 2011 issued pursuant to the Indenture dated as of January 23, 2001
among Borrower, the Subsidiary Guarantors party thereto and United States Trust
Company of New York, as Trustee.

    "Facility Fee Rate" means, as of each date of determination, the rate set
forth below (expressed in basis points) opposite the Pricing Level then in
effect.

Pricing Level


--------------------------------------------------------------------------------

  Facility Fee Rate

--------------------------------------------------------------------------------

  I   10.0   II   12.5   III   15.0   IV   20.0   V   25.0

    "Federal Funds Rate" means, as of any date of determination, the rate set
forth in the weekly statistical release designated as H.15(519), or any
successor publication, published by the Federal Reserve Board (including any
such successor, "H.15(519)") for such date opposite the caption "Federal Funds
(Effective)". If for any relevant date such rate is not yet published in
H.15(519), the rate for such date will be the rate set forth in the daily
statistical release designated as the Composite 3:30 p.m. Quotations for U.S.
Government Securities, or any successor publication, published by the Federal
Reserve Bank of New York (including any such successor, the "Composite 3:30 p.m.
Quotation") for such date under the caption "Federal Funds Effective Rate". If
on any relevant date the appropriate rate for such date is not yet published in
either H.15(519) or the Composite 3:30 p.m. Quotations, the rate for such date
will be the arithmetic

9

--------------------------------------------------------------------------------

mean of the rates for the last transaction in overnight Federal funds arranged
prior to 9:00 a.m. (New York City time) on that date by each of three leading
brokers of Federal funds transactions in New York City selected by the
Administrative Agent. For purposes of this Agreement, any change in the Base
Rate due to a change in the Federal Funds Rate shall be effective as of the
opening of business on the effective date of such change.

    "Fiscal Quarter" means the fiscal quarter of Borrower consisting, subject to
Section 1.3, of the three calendar month periods ending on each March 31,
June 30, September 30 and December 31.

    "Fiscal Year" means the fiscal year of Borrower consisting, subject to
Section 1.3, of the twelve month period ending on each December 31.

    "Funded Debt" means, as of any date of determination, the sum (without
duplication) of (a) all principal Indebtedness of Borrower and its Restricted
Subsidiaries for borrowed money (including debt securities issued by Borrower or
any of its Restricted Subsidiaries) on that date (other than any such
Indebtedness to the extent it has been legally or contractually defeased or is
the subject of a deposit in Cash or Cash Equivalents for the purpose of
defeasing the same in accordance with its terms), plus (b) the aggregate amount
of all Capital Lease Obligations of Borrower and its Restricted Subsidiaries on
that date, plus (c) obligations in respect of letters of credit or other similar
instruments which support Indebtedness of the type described in clause (a)
(except as limited by the definition of Indebtedness), to the extent of the
amount drawable under such letters of credit or similar instruments, provided
that no Guaranty Obligation by Borrower or its Restricted Subsidiaries of the
Indebtedness of another Person shall be deemed to be Funded Debt except to the
extent that Generally Accepted Accounting Principles require that Guaranty
Obligation to be set forth on Borrower's consolidated balance sheet (and not
merely as a footnote) as the exposure of Borrower and its Subsidiaries with
respect thereto.

    "Gaming Board" means, collectively, (a) the Nevada Gaming Commission,
(b) the Nevada State Gaming Control Board, (c) the New Jersey Casino Control
Commission, (d) the New Jersey Division of Gaming Enforcement, (e) the
Mississippi Gaming Commission, (f) the Michigan Gaming Control Board, and
(g) any other Governmental Agency that holds regulatory, licensing or permit
authority over gambling, gaming or casino activities conducted by Borrower, any
Co-Borrower or any Restricted Subsidiary within its jurisdiction.

    "Gaming Laws" means all Laws pursuant to which any Gaming Board possesses
regulatory, licensing or permit authority over gambling, gaming or casino
activities conducted by Borrower and its Restricted Subsidiaries within its
jurisdiction.

    "Generally Accepted Accounting Principles" means, as of any date of
determination, accounting principles (a) set forth as generally accepted in then
currently effective Opinions of the Accounting Principles Board of the American
Institute of Certified Public Accountants, (b) set forth as generally accepted
in then currently effective Statements of the Financial Accounting Standards
Board or (c) that are then approved by such other entity as may be approved by a
significant segment of the accounting profession in the United States of
America. The term "consistently applied," as used in connection therewith, means
that the accounting principles applied are consistent in all material respects
with those applied at prior dates or for prior periods.

    "Government Securities" means readily marketable (a) direct full faith and
credit obligations of the United States of America or obligations guaranteed by
the full faith and credit of the United States of America and (b) obligations of
an agency or instrumentality of, or corporation owned, controlled or sponsored
by, the United States of America that are generally considered in the securities
industry to be implicit obligations of the United States of America.

    "Governmental Agency" means (a) any international, foreign, federal, state,
county or municipal government, or political subdivision thereof, (b) any
governmental or quasi-governmental

10

--------------------------------------------------------------------------------

agency, authority, board, bureau, commission, department, instrumentality or
public body or (c) any court or administrative tribunal of competent
jurisdiction.

    "Guarantors" means, collectively, Las Vegas, Atlantic City, New York, each
other Restricted Subsidiary of Borrower which exists as of the Closing Date, and
each other Restricted Subsidiary of Borrower which hereafter becomes a Guarantor
pursuant to Section 5.8, provided that any Guarantor which is sold or otherwise
transferred in a Disposition permitted by Section 6.2 may be released from the
Guaranty in accordance with Section 11.2(d)(iii).

    "Guaranty" means each of the continuing guaranties of the Obligations (or,
in the case of Detroit, of the portion of the Obligations which are used,
directly or indirectly, to finance the design, development, construction or
operation of the Detroit Project or which are actually borrowed or received by
Detroit) executed and delivered by the Guarantors on the Closing Date,
substantially in the form of the Subsidiary Guaranty executed in connection with
the Existing Loan Agreement.

    "Guaranty Obligation" means, as to any Person (without duplication), any
(a) guarantee by that Person of Indebtedness of, or other obligation performable
by, any other Person or (b) assurance given by that Person to an obligee of any
other Person with respect to the performance of an obligation by, or the
financial condition of, such other Person, whether direct, indirect or
contingent, including any purchase or repurchase agreement covering such
obligation or any collateral security therefor, any agreement to provide funds
(by means of loans, capital contributions or otherwise) to such other Person,
any agreement to support the solvency or level of any balance sheet or income
statement item of such other Person or any "keep-well" or other arrangement of
whatever nature given for the purpose of assuring or holding harmless such
obligee against loss with respect to any obligation of such other Person;
provided, however, that the term Guaranty Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guaranty Obligation in respect of Indebtedness shall
be deemed to be an amount equal to the stated or determinable amount of the
related Indebtedness (unless the Guaranty Obligation is limited by its terms to
a lesser amount, in which case to the extent of such amount) or, if not stated
or determinable, the maximum reasonably anticipated liability in respect thereof
as determined by the Person in good faith. The amount of any other Guaranty
Obligation shall be deemed to be zero unless and until the amount thereof has
been (or in accordance with Financial Accounting Standards Board Statement No. 5
should be) quantified and reflected or disclosed in the consolidated financial
statements (or notes thereto) of Borrower and its Subsidiaries.

    "Hazardous Materials" means substances defined as "hazardous substances"
pursuant to the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, 42 U.S.C. § 9601 et seq., or as "hazardous", "toxic" or "pollutant"
substances or as "solid waste" pursuant to the Hazardous Materials
Transportation Act, 49 U.S.C. § 1801, et seq., the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901, et seq., or as "friable asbestos" pursuant to
the Toxic Substances Control Act, 15 U.S.C. § 2601 et seq., in each case as such
Laws are amended from time to time.

    "Hazardous Materials Laws" means all Laws governing the treatment,
transportation or disposal of Hazardous Materials applicable to any of the Real
Property.

    "Indebtedness" means, as to any Person (without duplication),
(a) indebtedness of such Person for borrowed money or for the deferred purchase
price of Property (excluding trade and other accounts payable in the ordinary
course of business in accordance with ordinary trade terms), including any
Guaranty Obligation for any such indebtedness, (b) indebtedness of such Person
of the nature described in clause (a) that is non-recourse to the credit of such
Person but is secured by assets of such Person, to the extent of the value of
such assets, (c) Capital Lease Obligations of

11

--------------------------------------------------------------------------------

such Person, (d) indebtedness of such Person arising under bankers' acceptance
facilities or under facilities for the discount of accounts receivable of such
Person, (e) any direct or contingent obligations of such Person under letters of
credit issued for the account of such Person, provided that letters of credit
and other similar instruments in an aggregate amount not to exceed $150,000,000
shall be excluded from Indebtedness of that Person for so long as the same have
not been drawn upon and (f) any net obligations of such Person under Swap
Agreements.

    "Intangible Assets" means assets that are considered intangible assets under
Generally Accepted Accounting Principles, including customer lists, goodwill,
computer software, copyrights, trade names, trademarks and patents.

    "Intercreditor Agreement" means the Intercreditor Agreement dated as of
February 6, 1998 among PNC Bank, National Association, as trustee, U.S. Trust
Company of California, N.A., as trustee (in each case for the MGM Senior Notes)
and the Administrative Agent (acting under the Amended and Restated Loan
Agreement dated July 17, 1997 among Borrower, Atlantic City, the lenders
referred to therein, and the Administrative Agent, to which Detroit is a party
as an additional Co-Borrower).

    "Interest Charge Coverage Ratio" means, as of the last day of each Fiscal
Quarter, the ratio of:

    (a) Cash Flow; to

    (b) Cash Interest Charges of Borrower and its Restricted Subsidiaries;

in each case for the four Fiscal Quarter period then ended (or, in the case of
the first four Fiscal Quarters ending following the Closing Date, for the period
since the Closing Date, annualized on a straight line basis).

    "Interest Charges" means, for any Person, as of the last day of any fiscal
period, the sum of (a) all interest, fees, charges and related expenses paid or
payable (without duplication) for that fiscal period by that Person to a lender
in connection with borrowed money (including any obligations for fees, charges
and related expenses payable to the issuer of any letter of credit) or the
deferred purchase price of assets that are considered "interest expense" under
Generally Accepted Accounting Principles, plus (b) the portion of rent paid or
payable (without duplication) for that fiscal period by that Person under
Capital Lease Obligations that should be treated as interest in accordance with
Financial Accounting Standards Board Statement No. 13.

    "Interest Differential" means, with respect to any prepayment of a
Eurodollar Rate Loan on a day other than the last day of the applicable
Eurodollar Period and with respect to any failure to borrow a Eurodollar Rate
Loan on the date or in the amount specified in any Request for Loan, (a) the
Eurodollar Rate payable (or, with respect to a failure to borrow, the Eurodollar
Rate which would have been payable) with respect to the Eurodollar Rate Loan
minus (b) the Eurodollar Rate on, or as near as practicable to, the date of the
prepayment or failure to borrow for a Eurodollar Rate Loan with an Eurodollar
Period commencing on such date and ending on the last day of the Eurodollar
Period of the Eurodollar Rate Loan so prepaid or which would have been borrowed
on such date.

    "Investment" means, when used in connection with any Person, any investment
by or of that Person, whether by means of purchase or other acquisition of stock
or other securities of any other Person or by means of a loan, advance creating
a debt, capital contribution, guaranty or other debt or equity participation or
interest in any other Person, including any partnership and joint venture
interests of such Person. The amount of any Investment shall be the amount
actually invested (minus any return of capital with respect to such Investment
which has actually been received in Cash or Cash Equivalents or has been
converted into Cash or Cash Equivalents), without adjustment for subsequent
increases or decreases in the value of such Investment.

12

--------------------------------------------------------------------------------

    "Las Vegas" means MGM Grand Hotel, LLC, a Nevada limited liability company
which is the owner of the MGM Grand Hotel and Casino in Las Vegas, Nevada, its
successors and permitted assigns.

    "Laws" means, collectively, all international, foreign, federal, state and
local statutes, treaties, rules, regulations, ordinances, codes and
administrative or judicial precedents.

    "Lead Arranger" means Banc of America Securities, LLC.

    "Leverage Ratio" means, as of the last day of each Fiscal Quarter, the ratio
of (a) Average Quarterly Funded Debt as of that date to (b) Cash Flow for the
four Fiscal Quarter period then ended (or, in the case of the first four Fiscal
Quarters ending following the Closing Date, for the period since the Closing
Date, annualized on a straight line basis).

    "License Revocation" means the revocation, failure to renew or suspension
of, or the appointment of a receiver, supervisor or similar official with
respect to, any casino, gambling or gaming license issued by any Gaming Board
covering any casino or gaming facility.

    "Lien" means any mortgage, deed of trust, pledge, hypothecation, assignment
for security, security interest, encumbrance or lien of any kind, whether
voluntarily incurred or arising by operation of Law or otherwise, affecting any
Property, including any agreement to grant any of the foregoing, any conditional
sale or other title retention agreement, any lease in the nature of a security
interest, and/or the filing of or agreement to give any financing statement
(other than a precautionary financing statement with respect to a lease that is
not in the nature of a security interest) under the Uniform Commercial Code or
comparable Law of any jurisdiction with respect to any Property.

    "Loan" means the aggregate of the Advances made at any one time by the Banks
pursuant to Article 2.

    "Loan Documents" means, collectively, this Agreement, the Notes, the
Guaranty, the Intercreditor Agreement, each Request for Loan, each Pricing
Certificate, each Compliance Certificate, any Related Swap Agreement and any
other agreements of any type or nature hereafter executed and delivered by
Borrower or any of its Restricted Subsidiaries to the Administrative Agent or to
any Bank in any way relating to or in furtherance of this Agreement, in each
case either as originally executed or as the same may from time to time be
supplemented, modified, amended, restated, extended or supplanted.

    "Maintenance Capital Expenditure" means a Capital Expenditure for the
maintenance, repair, restoration or refurbishment of tangible Property, but
excluding any Capital Expenditures which adds to or further improves any such
Property.

    "Managing Agent" has the meaning set forth in the Preamble to this
Agreement. The Managing Agent shall have no duties under this Agreement or the
Loan Documents other than those arising in its capacity as a Bank.

    "Margin Stock" means "margin stock" as such term is defined in Regulation U.

    "Material Adverse Effect" means any set of circumstances or events which
(a) has or could reasonably be expected to have any material adverse effect
whatsoever upon the validity or enforceability of any Loan Document, (b) is or
could reasonably be expected to be material and adverse to the business or
condition (financial or otherwise) of Borrower and its Subsidiaries, taken as a
whole and with a view to the totality of circumstances then existing with
respect to Borrower and its Subsidiaries, provided that it is understood that
this clause (b) shall not be deemed to expand the obligations of Borrower under
any express covenants set forth herein, but is rather understood to describe a
set of circumstances or events which, although not the subject of a

13

--------------------------------------------------------------------------------

specific covenant, are material and adverse in the manner described above, or
(c) materially impairs or could reasonably be expected to materially impair the
ability of Borrower or Guarantors (taken as a whole) to perform the Obligations.

    "Maturity Date" means April 5, 2002, or such later anniversary of such date
to which the Maturity Date may be extended pursuant to Section 2.10.

    "MGM Senior Notes" means Borrower's aggregate principal $1,350,000,000
Senior Notes issued pursuant to (a) the Indenture dated as of February 2, 1998
among Borrower, the Guarantors party thereto and PNC Bank, National Association,
(b) the Indenture dated as of February 6, 1998 among Borrower, the Guarantors
party thereto and U.S. Trust Company of California, N.A. and (c) the Indenture
dated as of September 15, 2000 among Borrower, the Subsidiary Guarantors party
thereto and U.S. Trust Company, National Association.

    "Mirage" means Mirage Resorts, Incorporated, a Nevada corporation.

    "Mirage Senior Notes" means, collectively, the notes and debentures issued
pursuant to (a) the Indenture dated as of October 15, 1996 between Mirage and
Firstar Bank of Minnesota, N.A., as trustee, (b) the Indenture dated as of
August 1, 1997 between Mirage and First Security Bank, National Association, as
trustee, and (c) the Indenture dated as of February 4, 1998 between Mirage and
PNC Bank, National Association, as trustee, in each case as amended.

    "Moody's" means Moody's Investors Service, Inc.

    "Multiemployer Plan" means any employee benefit plan of the type described
in Section 4001(a)(3) of ERISA to which Borrower or any of its ERISA Affiliates
contribute or are obligated to contribute.

    "Negative Pledge" means a Contractual Obligation that contains a covenant
binding on Borrower or any of its Restricted Subsidiaries that prohibits Liens
on any of its or their Property, other than (a) any such covenant contained in a
Contractual Obligation granting a Lien permitted under Section 6.7 which affects
only the Property that is the subject of such permitted Lien and (b) any such
covenant that does not apply to Liens securing the Obligations or any
indebtedness which is used, directly or indirectly, to refinance the
Obligations.

    "Net Income" means, with respect to any fiscal period and with respect to
any Person, the consolidated net income of that Person from continuing
operations for that period, determined in accordance with Generally Accepted
Accounting Principles, consistently applied.

    "New York" means New York-New York Hotel & Casino, LLC, a Nevada limited
liability company, its successors and permitted assigns.

    "Note" means each promissory note made by Borrower and each Co-Borrower to a
Bank evidencing Advances made by that Bank under its Pro Rata Share of the
Commitment, substantially in the form of Exhibit C, either as originally
executed or as the same may from time to time be supplemented, modified,
amended, renewed, extended or supplanted.

    "Obligations" means all present and future obligations of every kind or
nature of Borrower, the Co-Borrowers or the Guarantors at any time and from time
to time owed to the Administrative Agent, the Banks or any one or more of them,
under any one or more of the Loan Documents, whether due or to become due,
matured or unmatured, liquidated or unliqui-dated, or contingent or
noncontingent, including obligations of performance as well as obligations of
payment, and including interest that accrues after the commencement of any
proceeding under any Debtor Relief Law by or against Borrower or Affiliate of
Borrower, whether or not allowed as a claim in such proceeding.

14

--------------------------------------------------------------------------------

    "Opinions" means the favorable written legal opinions of (a) Christensen,
Miller, Fink, Jacobs, Glaser, Weil and Shapiro, LLP, counsel to Borrower,
(b) Lionel Sawyer & Collins, Nevada counsel to Borrower, (c) Sterns & Weinroth,
a professional corporation, New Jersey counsel to Borrower, (d) Balch & Bingham
LLP, Mississippi counsel to Borrower, and (e) Dickinson Wright PLLC, Michigan
counsel to Borrower, together with copies of all factual certificates and legal
opinions upon which such counsel has relied.

    "Other Available EBITDA" means, for any fiscal period, that portion of the
EBITDA of (a) any Unrestricted Subsidiaries for that fiscal period, and (b) any
other joint venture or other Person in which Borrower or its Restricted
Subsidiaries have any Investment for that fiscal period, in each case to the
extent that the same may be distributed in Cash by that Unrestricted Subsidiary
to Borrower and its Restricted Subsidiaries during that fiscal period in
accordance with applicable Law and subject to any Contractual Obligations
(including without limitation credit documents) which are binding upon such
Unrestricted Subsidiary or its Property (whether or not so distributed).

    "Other Loan Agreement" means the $2,000,000,000 Five Year Loan Agreement
dated as of April 10, 2000 among Borrower, the Co-Borrowers, the lenders
referred to therein, and Bank of America, as Administrative Agent, either as
originally executed or as it may from time to time be supplemented, modified,
amended, restated or extended.

    "Outstanding Obligations" means, as of each date of determination, and
giving effect to the making of any such credit accommodations requested on that
date, the sum of the aggregate principal amount of the outstanding Loans.

    "Party" means any Person other than the Creditors which now or hereafter is
a party to any of the Loan Documents.

    "Pension Plan" means any "employee pension benefit plan" (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, which is
subject to Title IV of ERISA and is maintained by Borrower or any of its
Subsidiaries or to which Borrower or any of its Subsidiaries contributes or has
an obligation to contribute.

    "Permitted Encumbrances" means:

    (a) inchoate Liens incident to construction on or maintenance of Property;
or Liens incident to construction on or maintenance of Property now or hereafter
filed of record for which adequate reserves have been set aside (or deposits
made pursuant to applicable Law) and which are being contested in good faith by
appropriate proceedings and have not proceeded to judgment, provided that, by
reason of nonpayment of the obligations secured by such Liens, no such Property
is subject to a material risk of loss or forfeiture;

    (b) Liens for taxes and assessments on Property which are not yet past due;
or Liens for taxes and assessments on Property for which adequate reserves have
been set aside and are being contested in good faith by appropriate proceedings
and have not proceeded to judgment, provided that, by reason of nonpayment of
the obligations secured by such Liens, no such Property is subject to a material
risk of loss or forfeiture;

    (c) minor defects and irregularities in title to any Property which in the
aggregate do not materially impair the fair market value or use of the Property
for the purposes for which it is or may reasonably be expected to be held;

    (d) easements, exceptions, reservations, or other agreements for the purpose
of pipelines, conduits, cables, wire communication lines, power lines and
substations, streets, trails, walkways, drainage, irrigation, water, and
sewerage purposes, dikes, canals, ditches, the removal of oil, gas, coal, or
other minerals, and other like purposes affecting Property,

15

--------------------------------------------------------------------------------

facilities, or equipment which in the aggregate do not materially burden or
impair the fair market value or use of such Property for the purposes for which
it is or may reasonably be expected to be held;

    (e) easements, exceptions, reservations, or other agreements for the purpose
of facilitating the joint or common use of Property in or adjacent to a shopping
center or similar project affecting Property which in the aggregate do not
materially burden or impair the fair market value or use of such Property for
the purposes for which it is or may reasonably be expected to be held;

    (f)  rights reserved to or vested in any Governmental Agency to control or
regulate, or obligations or duties to any Governmental Agency with respect to,
the use of any Property;

    (g) rights reserved to or vested in any Governmental Agency to control or
regulate, or obligations or duties to any Governmental Agency with respect to,
any right, power, franchise, grant, license, or permit;

    (h) present or future zoning laws and ordinances or other laws and
ordinances restricting the occupancy, use, or enjoyment of Property;

    (i)  statutory Liens, other than those described in clauses (a) or
(b) above, arising in the ordinary course of business with respect to
obligations which are not delinquent or are being contested in good faith,
provided that, if delinquent, adequate reserves have been set aside with respect
thereto and, by reason of nonpayment, no Property is subject to a material risk
of loss or forfeiture;

    (j)  covenants, conditions, and restrictions affecting the use of Property
which in the aggregate do not materially impair the fair market value or use of
the Property for the purposes for which it is or may reasonably be expected to
be held;

    (k) rights of tenants under leases and rental agreements covering Property
entered into in the ordinary course of business of the Person owning such
Property;

    (l)  Liens consisting of pledges or deposits to secure obligations under
workers' compensation laws or similar legislation, including Liens of judgments
thereunder which are not currently dischargeable;

    (m) Liens consisting of pledges or deposits of Property to secure
performance in connection with operating leases made in the ordinary course of
business to which Borrower or a Restricted Subsidiary of Borrower is a party as
lessee, provided the aggregate value of all such pledges and deposits in
connection with any such lease does not at any time exceed 20% of the annual
fixed rentals payable under such lease;

    (n) Liens consisting of deposits of Property to secure bids made with
respect to, or performance of, contracts (other than contracts creating or
evidencing an extension of credit to the depositor);

    (o) Liens consisting of any right of offset, or statutory bankers' lien, on
bank deposit accounts maintained in the ordinary course of business so long as
such bank deposit accounts are not established or maintained for the purpose of
providing such right of offset or bankers' lien;

    (p) Liens consisting of deposits of Property to secure statutory obligations
of Borrower or a Restricted Subsidiary of Borrower;

16

--------------------------------------------------------------------------------

    (q) Liens consisting of deposits of Property to secure (or in lieu of)
surety, appeal or customs bonds in proceedings to which Borrower or a Restricted
Subsidiary of Borrower is a party;

    (r) Liens created by or resulting from any litigation or legal proceeding
involving Borrower or a Restricted Subsidiary of Borrower in the ordinary course
of its business which is currently being contested in good faith by appropriate
proceedings, provided that adequate reserves have been set aside by Borrower or
the relevant Restricted Subsidiary and no material Property is subject to a
material risk of loss or forfeiture; and

    (s) other non-consensual Liens incurred in the ordinary course of business
but not in connection with an extension of credit, which do not in the
aggregate, when taken together with all other Liens, materially impair the value
or use of the Property of the Borrower and the Restricted Subsidiaries of
Borrower, taken as a whole.

    "Person" means any individual or entity, including a trustee, corporation,
limited liability company, general partnership, limited partnership, joint stock
company, trust, estate, unincorporated organization, business association, firm,
joint venture, Governmental Agency, or other entity.

    "Pricing Certificate" means a certificate substantially in the form of
Exhibit H, properly completed and signed by a Senior Officer of Borrower and
each Co-Borrower.

    "Pricing Level" means, as of each date of determination, the pricing level
set forth below opposite (a) the Debt Rating then in effect or (b) the Leverage
Ratio as of the last day of the Fiscal Quarter ending approximately 45 days
prior to the first day of that Pricing Period, provided that if the Leverage
Ratio and the Debt Rating, as so determined, are at different Pricing Levels,
then the Pricing Level which yields the lowest Eurodollar Margin shall apply:

 
  Pricing Criteria

--------------------------------------------------------------------------------

Pricing Level

--------------------------------------------------------------------------------

  Leverage Ratio

--------------------------------------------------------------------------------

  Debt Rating

--------------------------------------------------------------------------------

  I   Less than 2.75 to 1.00   At least BBB+ or Baa1   II   Equal to or greater
than 2.75 to 1.00 but less than 3.50 to 1.00   BBB or Baa2   III   Equal to or
greater than 3.50 to 1.00 but less than 4.00 to 1.00   BBB- or Baa3   IV   Equal
to or greater than 4.00 to 1.00 but less than 4.50 to 1.00   BB+ or Ba1   V  
Equal to or greater than 4.50 to 1.00   BB or Ba2 or lower

provided that in the event that the then prevailing Debt Ratings are "split
ratings" and to the extent that the applicable Pricing Level is then based upon
the Debt Ratings, Borrower will receive the benefit of the higher Debt Rating,
unless the split is a "double split rating" (in which case the intermediate
Pricing Level will apply) or a "triple split rating" (in which case the Pricing
Level below that applicable to the higher Debt Rating will apply).

    "Pricing Period" means (a) the period commencing on the date hereof and
ending on May 15, 2001, and (b) the subsequent concurrent quarterly periods of
approximately 90 days each commencing on each August 16, November 16,
February 16 and May 16.

    "Prime Rate" means the rate of interest publicly announced from time to time
by Bank of America, as its "prime rate." It is a rate set by Bank of America
based upon various factors including Bank of America's costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in the Prime Rate announced by Bank of America shall

17

--------------------------------------------------------------------------------

take effect at the opening of business on the day specified in the public
announcement of such change.

    "Principal Resort Casino Properties" means the MGM Grand Hotel and Casino,
Bellagio, and The Mirage Hotel and Casino.

    "Pro Rata Share" means, with respect to each Bank, the percentage of the
Commitment and the Loans held by that Bank (or by a SPC for which that Bank is
the Granting Bank). As of the Closing Date, each Bank has been informed by the
Lead Arranger of the amount and percentage of its Pro Rata Share. The percentage
Pro Rata Share of each Bank (but without the consent of that Bank not the dollar
amount thereof) is subject to adjustment pursuant to any Assignment Agreement
executed in accordance with Section 11.8.

    "Projections" means the financial projections for Borrower and its
Subsidiaries attached hereto as Schedule 4.17 prepared on behalf of Borrower and
heretofore distributed to the Banks.

    "Property" means any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible.

    "Quarterly Payment Date" means each September 30, December 31, March 31 and
June 30.

    "Real Property" means, as of any date of determination, all real Property
then or theretofore owned, leased or occupied by Borrower or any of its
Restricted Subsidiaries.

    "Regulations D, T, U and X" means Regulations D, T, U and X, as at any time
amended, of the Board of Governors of the Federal Reserve System, or any other
regulations in substance substituted therefor.

    "Related Fund" means with respect to any Bank that is a fund that invests in
commercial loans, any other fund that invests in commercial loans and is managed
or advised by the same investment advisor as such Bank or by an Affiliate of
such investment advisor.

    "Related Swap Agreement" means a Swap Agreement between Borrower and a Bank
or an Affiliate of a Bank (but, in the case of any such Affiliate, only to the
extent that the same expressly relates to the Obligations).

    "Request for Loan" means a written request for a Loan substantially in the
form of Exhibit I, signed by a Responsible Official of Borrower or a
Co-Borrower, on its behalf, and properly completed to provide all information
required to be included therein.

    "Requirement of Law" means, as to any Person, the articles or certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any Law, or judgment, award, decree, writ or determination of a
Governmental Agency, in each case applicable to or binding upon such Person or
any of its Property or to which such Person or any of its Property is subject.

18

--------------------------------------------------------------------------------

    "Requisite Banks"  means (a) as of any date of determination if the
Commitment is then in effect, Banks having Pro Rata Shares which are, in the
aggregate, a majority of the Pro Rata Shares of the Commitment then in effect
and (b) as of any date of determination if the Commitment has then been
terminated and there are then any Obligations outstanding, Banks or other
creditors holding a majority of the Outstanding Obligations.

    "Responsible Official"  means (a) when used with reference to a Person other
than an individual, any officer or manager of such Person, general partner of
such Person, officer of a corporate or limited liability company general partner
of such Person, officer of a corporate or limited liability company general
partner of a partnership that is a general partner of such Person, or any other
responsible official thereof duly acting on behalf thereof, and (b) when used
with reference to a Person who is an individual, such Person, provided that for
the purposes of this Agreement and the other Loan Documents, each Responsible
Official of Borrower shall be deemed to also be a Responsible Official of each
Co-Borrower, and each Responsible Official of a Co-Borrower shall also be deemed
to be a Responsible Official of Borrower and any other Co-Borrowers. The Banks
shall be entitled to conclusively rely upon any document or certificate that is
signed or executed by a Responsible Official of Borrower or any of its
Restricted Subsidiaries as having been authorized by all necessary corporate,
limited liability company, partnership and/or other action on the part of
Borrower or such Restricted Subsidiary.

    "Restricted Subsidiary"  means each Subsidiary of Borrower other than the
Australia Companies, Detroit Temporary, Subsidiaries formed under the Laws of
foreign nations whose only tangible assets are located in foreign nations, and
pure holding companies for such foreign Subsidiaries (including without
limitation MGM Grand South Africa, Inc., a Nevada corporation) owning as their
sole asset the stock or other securities and obligations thereof. As of the
Closing Date, Victoria Partners, a Nevada general partnership, and Marina
District Development Holding Co., LLC, a New Jersey limited liability company,
are 50% owned by Subsidiaries of Borrower, and are therefore not Subsidiaries of
Borrower.

    "Senior Officer"  means the (a) chief executive officer or manager,
(b) chairman or co-chairman of the board, (c) president, (d) executive vice
president, (e) senior vice president, (f) chief financial officer,
(g) treasurer, (h) assistant treasurer, (i) secretary, or (j) assistant
secretary of Borrower or any Co-Borrower.

    "Solvent"  means, as to any Person, that (a) the sum of the assets of such
Person, both at a fair valuation and at present fair saleable value, exceeds its
liabilities, including its probable liability in respect of contingent
liabilities, (b) such Person will have sufficient capital with which to conduct
its business as presently conducted and as proposed to be conducted and (c) such
Person has not incurred debts, and does not intend to incur debts, beyond its
ability to pay such debts as they mature.

    "South African Companies"  mean MGM Grand South Africa Pty Ltd., a South
African corporation, and MGM South Africa, Inc., a Nevada corporation.

    "SPC"  means, as to each Bank, one or more special purpose funding vehicles
maintained or established by that Bank.

    "Special Eurodollar Circumstance"  means the application or adoption after
the Closing Date of any Law or interpretation, or any change therein or thereof,
or any change in the interpretation or administration thereof by any
Governmental Agency, central bank or comparable authority charged with the
interpretation or administration thereof, or compliance by any Bank or its
Eurodollar Lending Office with any request or directive (whether or not having
the force of Law) of any such Governmental Agency, central bank or comparable
authority, or the existence or occurrence of

19

--------------------------------------------------------------------------------

circumstances affecting the Designated Eurodollar Market generally that are
beyond the reasonable control of the Banks.

    "Subordinated Obligations"  means Existing Senior Subordinated Notes and any
other unsecured Indebtedness of Borrower (but not Indebtedness of any Subsidiary
of Borrower), which:

    (a) does not require amortization prior to the Maturity Date;

    (b) is governed by agreements which contain no representations, warranties,
covenants, defaults and other provisions which are more restrictive upon, or
onerous to, Borrower and its Restricted Subsidiaries than the provisions of the
Loan Documents; and

    (c) is subordinated in right of payment to the Obligations pursuant to
subordination provisions which are no less favorable to the Banks, in any
material respect, than those set forth in the Existing Senior Subordinated Notes
or pursuant to other subordination provisions which are acceptable to the
Requisite Banks in the exercise of their sole discretion

provided that in the event that the terms of any proposed Subordinated
Obligations to be issued by Borrower deviate, in any material respect, from the
terms of the Indenture governing the Existing Senior Subordinated Notes,
Borrower shall provide to the Administrative Agent (and the Administrative Agent
shall promptly deliver to the Banks) the proposed terms thereof which, if not
objected to within five Banking Days following the delivery thereof to the
Banks, shall be deemed acceptable to the Banks in connection with any issuance
following such date of Subordinated Obligations.

    "Subsidiary"  means, as of any date of determination and with respect to any
Person, any corporation, limited liability company or partnership (whether or
not, in either case, characterized as such or as a "joint venture"), whether now
existing or hereafter organized or acquired: (a) in the case of a corporation or
limited liability company, of which a majority of the securities having ordinary
voting power for the election of directors or other governing body (other than
securities having such power only by reason of the happening of a contingency)
are at the time beneficially owned by such Person and/or one or more
Subsidiaries of such Person, or (b) in the case of a partnership, of which a
majority of the partnership or other ownership interests are at the time
beneficially owned by such Person and/or one or more of its Subsidiaries.

    "Swap Agreement"  means a written agreement between Borrower and one or more
financial institutions providing for "swap", "cap", "collar" or other interest
rate protection with respect to any Indebtedness.

    "Syndication Agent"  has the meaning set forth in the Preamble to this
Agreement. The Syndication Agent shall have no duties under this Agreement or
the Loan Documents other than those arising in its capacity as a Bank.

    "S&P"  means Standard & Poor's Ratings Group (a division of McGraw
Hill, Inc.).

    "to the best knowledge of"  means, when modifying a representation, warranty
or other statement of any Person, that the fact or situation described therein
is known by the Person (or, in the case of a Person other than a natural Person,
known by a Responsible Official of that Person) making the representation,
warranty or other statement, or with the exercise of reasonable due diligence
under the circumstances (in accordance with the standard of what a reasonable
Person in similar circumstances would have done) would have been known by the
Person (or, in the case of a Person other than a natural Person, would have been
known by a Responsible Official of that Person).

    "type",  when used with respect to any Loan or Advance, means the
designation of whether such Loan or Advance is a Base Rate Loan or Advance, or a
Eurodollar Rate Loan or Advance.

20

--------------------------------------------------------------------------------

    "Unrelated Person"  means any Person other than (i) an employee stock
ownership plan or other employee benefit plan covering the employees of Borrower
and its Subsidiaries or (ii) an Affiliate of any Person or group of related
Persons which as of the date of this Agreement is the beneficial owner of 25% or
more (in the aggregate) of the outstanding common stock of Borrower.

    "Unrestricted Subsidiary"  means each Subsidiary of Borrower which is not a
Restricted Subsidiary. As of the date hereof, the Unrestricted Subsidiaries
include MGM Grand Detroit II, LLC, the Australia Companies and South African
Companies.

    1.2  Use of Defined Terms.  Any defined term used in the plural shall refer
to all members of the relevant class, and any defined term used in the singular
shall refer to any one or more of the members of the relevant class.

    1.3  Accounting Terms—Fiscal Periods.  All accounting terms not specifically
defined in this Agreement shall be construed in conformity with, and all
financial data required to be submitted by this Agreement shall be prepared in
conformity with, Generally Accepted Accounting Principles applied on a
consistent basis, except as otherwise specifically prescribed herein. In the
event that Generally Accepted Accounting Principles or Borrower's Fiscal Year or
Fiscal Quarters change during the term of this Agreement such that the covenants
contained in Sections 6.8 and 6.9 would then be calculated for different
periods, in a different manner or with different components, (a) Borrower, the
Co-Borrowers and the Banks agree to amend this Agreement in such respects as are
necessary to conform those covenants as criteria for evaluating Borrower's
financial condition to substantially the same criteria as were effective prior
to such change in Fiscal Year, Fiscal Quarters or in Generally Accepted
Accounting Principles and (b) Borrower and the Co-Borrowers shall be deemed to
be in compliance with the covenants contained in the aforesaid Sections if and
to the extent that Borrower and the Co-Borrowers would have been in compliance
therewith for the pre-existing fiscal periods and under Generally Accepted
Accounting Principles as in effect immediately prior to such change, but shall
have the obligation to deliver each of the materials described in Article 7 to
the Creditors, on the dates therein specified, with financial data presented for
its pre-existing fiscal periods and in a manner which conforms with Generally
Accepted Accounting Principles as in effect immediately prior to such change.

    1.4  Rounding.  Any financial ratios required to be maintained by Borrower
and the Co-Borrowers pursuant to this Agreement shall be calculated by dividing
the appropriate component by the other component, carrying the result to one
place more than the number of places by which such ratio is expressed in this
Agreement and rounding the result up or down to the nearest number (with a
round-up if there is no nearest number) to the number of places by which such
ratio is expressed in this Agreement.

    1.5  Exhibits and Schedules.  All Exhibits and Schedules to this Agreement,
either as originally existing or as the same may from time to time be
supplemented, modified or amended, are incorporated herein by this reference. A
matter disclosed on any Schedule shall be deemed disclosed on all Schedules.

    1.6  Miscellaneous Terms.  In the Loan Documents, the term "or" is
disjunctive; the term "and" is conjunctive. The term "shall" is mandatory; the
term "may" is permissive. Masculine terms also apply to females; feminine terms
also apply to males. The term "including" is by way of example and not
limitation.

21

--------------------------------------------------------------------------------




Article 2
LOANS


    2.1  Loans—General.  

    (a) Subject to the terms and conditions set forth in this Agreement, at any
time and from time to time from the Closing Date through the Banking Day
immediately prior to the Maturity Date, each Bank shall, pro rata according to
that Bank's Pro Rata Share of the then applicable Commitment, make Advances to
Borrower or to any Co-Borrower under the Commitment in such amounts as Borrower
or any Co-Borrower may request that (i) do not result in the Outstanding
Obligations being in excess of the then effective Commitment, and (ii) in the
case of Advances made to a Co-Borrower, are directly used to finance the
development, construction or operation of hotel/casino properties owned by that
Co-Borrower. Subject to the limitations set forth herein, the Advances by each
Bank under its Pro Rata Share of the Commitment may be prepaid without premium
or penalty. The Administrative Agent shall promptly provide the Borrower with a
written report allocating the Obligations requested by Borrower and each
Co-Borrower.

    (b) Subject to the next sentence, each Loan consisting of Advances shall be
made pursuant to a Request for Loan which shall specify the requested (i) date
of such Loan, (ii) type of Loan, (iii) amount of such Loan, and (iv) in the case
of a Eurodollar Rate Loan, the Eurodollar Period for such Loan. Unless the
Administrative Agent, in its sole and absolute discretion, has notified Borrower
to the contrary, a Loan consisting of Advances may be requested by telephone by
a Responsible Official of Borrower or the relevant Co-Borrower, in which case
Borrower or the relevant Co-Borrower shall confirm such request by promptly
delivering a Request for Loan in person or by telecopier conforming to the
preceding sentence to the Administrative Agent. The Administrative Agent shall
incur no liability whatsoever hereunder in acting upon any telephonic request
purportedly made by a Responsible Official of Borrower, and Borrower hereby
agrees to indemnify each Creditor from any loss, cost, expense or liability as a
result of so acting.

    (c) Promptly following receipt of a Request for Loan, the Administrative
Agent shall notify each Bank by telephone or telecopier (and if by telephone,
promptly confirmed by telecopier) of the date and type of the Loan, any
applicable Eurodollar Period, and that Bank's Pro Rata Share of the Loan. Not
later than 11:00 a.m., California local time, on the date specified for any Loan
(which must be a Banking Day), each Bank shall make its Pro Rata Share of the
Loan in immediately available funds available to the Administrative Agent at the
Administrative Agent's Office. Upon satisfaction or waiver of the applicable
conditions set forth in Article 8, all Advances shall be credited on that date
in immediately available funds to the Deposit Account for Borrower or that
Co-Borrower.

    (d) Unless the Requisite Banks otherwise consent, each Loan shall be in an
integral multiple of $1,000,000 which is not less than $5,000,000.

    (e) The Advances made by each Bank shall be evidenced by that Bank's Note.

    (f)  A Request for Loan shall be irrevocable upon the Administrative Agent's
first notification thereof.

    (g) If no Request for Loan (or telephonic request for Loan referred to in
the second sentence of Section 2.1(b), if applicable) has been made within the
requisite notice periods set forth in Section 2.2 or 2.3 prior to the end of the
Eurodollar Period for any Eurodollar Rate Loan, then on the last day of such
Eurodollar Period, such Eurodollar Rate Loan shall be automatically converted
into a Base Rate Loan in the same amount.

22

--------------------------------------------------------------------------------

    (h) If a Loan is to be made on the same date that another Loan is due and
payable:

    (i)  the Banks shall make available to the Administrative Agent (or the
Administrative Agent shall make available to the Banks) the net amount of funds
giving effect to both such Loans and the effect for purposes of this Agreement
shall be the same as if separate transfers of funds had been made with respect
to each such Loan; and

    (ii) in the case where the same Party is the primary borrower of both such
Loans, Borrower or the relevant Co-Borrower shall make available to the
Administrative Agent (or the Administrative Agent shall make available to such
Party) the net amount of funds giving effect to both such Loans and the effect
for purposes of this Agreement shall be the same as if separate transfers of
funds had been made with respect to each such Loan.

    2.2  Base Rate Loans.  Each request by Borrower or any Co-Borrower for a
Base Rate Loan shall be made pursuant to a Request for Loan (or telephonic or
other request for loan referred to in the second sentence of Section 2.1(b), if
applicable) received by the Administrative Agent, at the Administrative Agent's
Office, not later than 9:15 a.m. California local time, on the date (which must
be a Banking Day) of the requested Base Rate Loan. All Loans shall constitute
Base Rate Loans unless properly designated as a Eurodollar Rate Loan pursuant to
Section 2.3.

    2.3  Eurodollar Rate Loans.  

    (a) Each request by Borrower or any Co-Borrower for a Eurodollar Rate Loan
shall be made pursuant to a Request for Loan (or telephonic or other request for
Loan referred to in the second sentence of Section 2.1(b), if applicable)
received by the Administrative Agent, at the Administrative Agent's Office, not
later than 10:00 a.m., California local time, at least three Eurodollar Banking
Days before the first day of the applicable Eurodollar Period.

    (b) On the date which is two Eurodollar Banking Days before the first day of
the applicable Eurodollar Period, the Administrative Agent shall confirm its
determination of the applicable Eurodollar Rate (which determination shall be
conclusive in the absence of manifest error) and promptly shall give notice of
the same to Borrower and any relevant Co-Borrowers and the Banks by telephone or
telecopier (and if by telephone, promptly confirmed by telecopier).

    (c) Unless the Administrative Agent and the Requisite Banks otherwise
consent, no more than ten Eurodollar Rate Loans shall be outstanding at any one
time.

    (d) No Eurodollar Rate Loan may be requested during the continuation of a
Default or Event of Default.

    (e) Nothing contained herein shall require any Bank to fund any Eurodollar
Rate Advance in the Designated Eurodollar Market.

    2.4  [Reserved].  

    2.5  [Reserved].  

    2.6  [Reserved].  

    2.7  Co-Borrowers.  Atlantic City and Detroit are each hereby designated as
joint and several direct Co-Borrowers under this Agreement, with the right to
request Loans, subject to the terms and conditions set forth herein, provided
that (a) each Loan made hereunder to Atlantic City, Detroit or any other
Co-Borrower shall be used solely and directly to finance the development,
construction or operation of hotel/casino properties owned by that Co-Borrower,
and (b) the liability of Detroit is limited to that portion of the Obligations
which are used, directly or indirectly, to finance the design, development,
construction or operation of the Detroit Project or which are actually borrowed
or received by Detroit. From time to time following the Closing Date, Borrower
may designate one or more Guarantors to be joint and several direct Co-Borrowers
hereunder by written request to the

23

--------------------------------------------------------------------------------

Administrative Agent accompanied by (a) an executed Assumption Agreement and
Notes executed by the designated Guarantor, (b) a certificate of good standing
of the designated Guarantor in the jurisdiction of its incorporation, (c) a
certified corporate authority resolution covering the execution and delivery of
the Assumption Agreement and Notes, (d) a written consent to the Assumption
Agreement executed by each other Guarantor, and (e) an appropriate written legal
opinion similar to the Opinions with respect to the Co-Borrower and the
Assumption Agreement. The Administrative Agent shall promptly notify the Banks
of such request, together with copies of such of the foregoing as any Bank may
request and the designated Guarantor shall become a Co-Borrower hereunder.

    2.8  Voluntary Reduction of Commitment.  Borrower and the Co-Borrowers shall
have the right, at any time and from time to time, without penalty or charge,
upon at least three Banking Days' prior written notice by a Responsible Official
of Borrower and the Co-Borrowers to the Administrative Agent, voluntarily to
reduce, permanently and irrevocably, in aggregate principal amounts in an
integral multiple of $1,000,000 but not less than $5,000,000, or to terminate,
all or a portion of the then undisbursed portion of the Commitment; provided
that the Commitment may not be so reduced below an amount equal to the sum of
the aggregate principal amount outstanding under the Notes. The Administrative
Agent shall promptly notify the Banks of any reduction or termination of the
Commitment under this Section.

    2.9  Optional Termination of Commitment.  Following the occurrence of a
Change in Control, the Requisite Banks may in their sole and absolute discretion
elect to terminate the Commitment during the sixty day period immediately
subsequent to the later of (a) such occurrence or (b) the earlier of (i) receipt
of written notice to the Administrative Agent of the Change in Control from
Borrower and the Co-Borrowers, or (ii) if no such notice has been received by
the Administrative Agent, the date upon which the Administrative Agent has
actual knowledge thereof. In the event that the Banks elect to so terminate the
Commitment, the Commitment shall be terminated effective on the date which is
sixty days subsequent to written notice from the Administrative Agent to
Borrower and the Co-Borrowers thereof.

    2.10  Extension of Maturity Date.  At any time following the date which is
60 days prior to the then current Maturity Date, the Maturity Date may be
extended for one year at Borrower's and the Co-Borrowers' election with the
written consent of all of the Banks (which may be withheld in the sole and
absolute discretion of each Bank). Not earlier than 60 days prior to the then
current Maturity Date, and provided that Borrower and the Co-Borrowers are then
in compliance with Section 7.1, Borrower and the Co-Borrowers may deliver to the
Administrative Agent who will deliver to each of the Banks a written request for
a one year extension of the Maturity Date together with a Certificate of a
Responsible Official signed by a Senior Officer on behalf of Borrower and the
Co-Borrowers stating that the representations and warranties contained in
Article 4 (other than representations and warranties which expressly speak as of
a particular date or are no longer true and correct as a result of a change
which is not a violation of this Agreement) are true and correct on and as of
the date of such Certificate. Within 30 days following the delivery of such
Certificate, but in any event not sooner than 45 nor later than 15 days prior to
the then current Maturity Date, each Bank shall notify the Administrative Agent
whether (in its sole and absolute discretion) it consents to such request. Each
Bank which fails to respond to any such request for extension shall be deemed to
have refused to consent thereto. After receiving the notifications from all of
the Banks or the expiration of such period, whichever is earlier, the
Administrative Agent shall notify Borrower, the Co-Borrower and the Banks of the
results thereof.

    If all of the Banks have consented to the extension then the Maturity Date
shall be extended for 364 days, effective as of the then current Maturity Date.

    If Banks holding at least 662/3% of the Commitment consent to the request
for extension, but other Banks (each a "Non-Consenting Bank") notify the
Administrative Agent that they will not consent to

24

--------------------------------------------------------------------------------

the request for extension (or fail to notify the Administrative Agent in writing
of their consent to the extension), Borrower and the Co-Borrowers may cause all
of the Non-Consenting Banks to be removed as Banks under this Agreement pursuant
to Section 11.27, provided that such removal shall be accomplished by assignment
to one or more Eligible Assignees which are willing to consent to the request
for extension and not by reduction of the amount of Commitment. In the event
that sufficient Eligible Assignees can be identified to assume the Pro Rata
Shares of the Non-Consenting Banks, then the request for extension shall be
granted with the effect as set forth above.

    2.11  Administrative Agent's Right to Assume Funds Available for
Advances.  Unless the Administrative Agent shall have been notified by any Bank
no later than 10:00 a.m. on the Banking Day of the proposed funding by the
Administrative Agent of any Loan that such Bank does not intend to make
available to the Administrative Agent such Bank's portion of the total amount of
such Loan, the Administrative Agent may assume that such Bank has made such
amount available to the Administrative Agent on the date of the Loan and the
Administrative Agent may, in reliance upon such assumption, make available to
Borrower or the relevant Co-Borrower a corresponding amount. If the
Administrative Agent has made funds available to Borrower or a Co-Borrower based
on such assumption and such corresponding amount is not in fact made available
to the Administrative Agent by such Bank, the Administrative Agent shall be
entitled to recover such corresponding amount on demand from such Bank. If such
Bank does not pay such corresponding amount forthwith upon the Administrative
Agent's demand therefor, the Administrative Agent promptly shall notify Borrower
or that Co-Borrower who shall pay such corresponding amount to the
Administrative Agent. The Administrative Agent also shall be entitled to recover
from such Bank interest on such corresponding amount in respect of each day from
the date such corresponding amount was made available by the Administrative
Agent to Borrower or the Co-Borrowers to the date such corresponding amount is
recovered by the Administrative Agent, at a rate per annum equal to the daily
Federal Funds Rate. Nothing herein shall be deemed to relieve any Bank from its
obligation to fulfill its share of the Commitment or to prejudice any rights
which the Administrative Agent, Borrower or any Co-Borrower may have against any
Bank as a result of any default by such Bank hereunder.

    2.12  Release and Reattachment of Collateral.  

    (a) [Reserved]

    (b) If a Collateral Event occurs and if either (x) the MGM Senior Notes or
the Mirage Senior Notes then require the granting of Liens in any assets of
Borrower or any of its Restricted Subsidiaries or (y) any such MGM Senior Notes
or Mirage Senior Notes are in fact granted any Liens by Borrower, the
Co-Borrowers or any of the Restricted Subsidiaries, then Borrower and the
Co-Borrowers shall, and shall cause each of the Restricted Subsidiaries to,
promptly and in any event within thirty days following the occurrence of such
Collateral Event and in any event not later than the granting of any Liens in
such collateral any MGM Senior Notes, the Mirage Senior Notes or any trustee
therefor, grant perfected Liens in the same collateral to secure the Obligations
(including any Related Swap Agreements) equally, ratably and on a pari passu
basis, provided that Borrower and the Restricted Subsidiaries shall not be
obligated to provide Liens in any Property to the extent that Gaming Laws
prohibit the granting of Liens in such Property to the Administrative Agent and
the MGM Senior Notes unless and until all required approvals of Gaming Boards
thereto are obtained. In such event, Borrower shall, and shall cause each
Restricted Subsidiary to, use its best efforts to obtain all necessary consents
from the applicable Gaming Boards to grant a perfected Lien on such Property
securing the Obligations and, upon receipt of all consents needed to grant such
a perfected Lien, shall promptly take all action (or cause the Restricted
Subsidiaries to take all action) reasonably necessary in order to grant and
perfect such a Lien. The Liens granted pursuant to this clause (b) shall be
(i) equal, ratable and pari passu with any Liens securing the MGM Senior Notes,
(ii) granted concurrently with the granting of any Liens in favor of the MGM
Senior Notes or the Mirage Senior Notes (whichever

25

--------------------------------------------------------------------------------

first occurs), and (iii) granted pursuant to instruments, documents and
agreements which are reasonably acceptable to the Administrative Agent and no
less favorable to the Administrative Agent and the other Creditors than those
granted to the MGM Senior Notes or the Mirage Senior Notes (whichever is most
favorable to the holders thereof). While each of the Liens contemplated by this
clause (b) shall be equal, ratable and pari passu in the manner described above,
it is acknowledged that the same may subordinate to certain prior Liens in favor
of creditors other than the holders of the MGM Senior Notes and the Mirage
Senior Notes permitted pursuant to Section 6.7. In connection with the granting
of any such Liens, Borrower and its Restricted Subsidiaries shall provide to the
Administrative Agent (y) policies of title insurance on customary terms and
conditions, to the extent that policies of title insurance on the corresponding
Property are provided to the holders of the MGM Senior Notes (and in an insured
amount that bears the same proportion to the principal amount of the Commitment
as the insured amount in the policies provided to the holders of the MGM Senior
Notes bears to the aggregate amount of the MGM Senior Notes), and (z) legal
opinions and other assurances as the Administrative Agent may reasonably
request.

    (c) If, following any Collateral Event, Borrower and its Restricted
Subsidiaries are then entitled to the release of all of the equal, ratable and
pari passu Liens described in clause (b) above securing the MGM Senior Notes and
the Mirage Senior Notes, and provided that no Default or Event of Default has
then occurred and remains continuing, Borrower and the Co-Borrowers may in their
sole discretion request that the Administrative Agent release any Liens securing
the Obligations in accordance with this clause (c). Borrower and the
Co-Borrowers shall submit any request under this Section in the form of a
Certificate, in form and substance acceptable to the Administrative Agent,
signed by a Senior Officer of Borrower and each Co-Borrower certifying that no
Default or Event of Default exists, together with a written consent to the
release of collateral executed by each Guarantor and such other supporting
information as the Administrative Agent may request, including evidence
reasonably satisfactory to the Administrative Agent that the Mirage Senior
Notes, the MGM Senior Notes and the creditors under all Indebtedness then
holding Liens of the type described in Sections 6.7(g), (h) and (i) shall
previously or concurrently release all Liens held by such creditors. Promptly
upon receipt of such a Certificate, the Administrative Agent shall provide a
copy thereof to the Banks and, unless the Requisite Banks contest the accuracy
thereof within five Banking Days, shall (i) execute and deliver to Borrower and
its Subsidiaries reconveyances and releases of such Liens, and (ii) return to
the Persons legally entitled thereto, all collateral pledged in support of the
Obligations, all at the sole expense of Borrower and the Co-Borrowers (a
"Collateral Release"), in each case subject to the requirement that the Liens of
the types described in Sections 6.7(g), (h) and (i) are previously or
concurrently released. No Collateral Release shall constitute or be construed as
a release (or to require the release) of the Guaranty.

    2.13  Senior Indebtedness.  The Obligations shall be and hereby are
designated as "Senior Indebtedness" with respect to all Subordinated Obligations
and all payments with respect to any Subordinated Obligations shall be subject
to Section 6.1.

    2.14  Optional Increases to the Commitment.  

    (a) Provided that no Default or Event of Default then exists, Borrower and
each Co-Borrower may at any time jointly request in writing that the then
effective Commitment be increased to an amount which is not greater than
$1,000,000,000 minus the amount of any reductions to the Commitment which have
theretofore occurred pursuant to Sections 2.8 or 2.9, in accordance with the
provisions of this Section. Any request under this Section shall be submitted by
Borrower and the Co-Borrowers to the Administrative Agent, shall specify the
proposed effective date and amount of such increase and be accompanied by (i) a
Certificate of a Responsible Official, signed by a Senior Officer of Borrower
and each Co-Borrower, stating that

26

--------------------------------------------------------------------------------

no Default or Event of Default exists as of the date of the request or will
result from the requested increase and (ii) a written consent to the increase in
the Commitment executed by each Guarantor. Borrower and the Co-Borrowers may
also specify any fees offered to lenders which agree to assume a portion of the
increased Commitment (which fees may be variable based upon the amount which any
such Bank is willing to assume as an increase to the amount of its Pro Rata
Share of the increased Commitment). The consent of the Banks, as such, shall not
be required for an increase in the amount of the Commitment pursuant to this
Section.

    (b) Where the fees offered to lenders which propose to assume the increase
to the Commitment are not in excess of those offered to the Banks party to this
Agreement as of the date hereof in exchange for their Pro Rata Shares of the
Commitment, then (i) any proposed increase to the Commitment may be effectuated
on any day which is not sooner than five Business Days from the date of
Borrower's request and which is mutually acceptable to Borrower, the
Administrative Agent and the lenders assuming the increased Commitment, and
(ii) Borrower need not offer to any existing Bank any portion of the increase to
the Commitment.

    (c) Where the fees offered to the Banks which propose to assume the increase
to the Commitment are greater than those offered in connection herewith, then
(i) Borrower shall offer the opportunity to assume Pro Rata Shares of the
increased Commitment to each of the existing Banks in priority to lenders which
are not Banks, and (ii) the effectiveness of the increase shall be on a date
which is not sooner than thirty (30) days following Borrower's request for the
increase. In the latter case, each Bank may approve or reject a request for an
increase in the Commitment in its sole and absolute discretion and, absent an
affirmative written response within fifteen (15) days after receipt of such
request, shall be deemed to have rejected the request. The rejection of such a
request by any number of Banks shall not affect Borrower's and the Co-Borrowers'
right to increase the Commitment pursuant to this Section. No Bank which rejects
a request for an increase in the Commitment shall be subject to removal as a
Bank.

    (d) In responding to a request under clause (c) of this Section, each Bank
which is willing to increase the amount of its Pro Rata Share of the increased
Commitment shall specify the amount of the proposed increase which it is willing
to assume. Each consenting Bank shall be entitled to participate ratably (based
on its Pro Rata Share of the Commitment before such increase) in any resulting
increase in the Commitment, subject to the right of the Administrative Agent to
adjust allocations of the increased Commitment so as to result in the amounts of
the Pro Rata Shares of the Banks being in integral multiples of $1,000,000.

    (e) In either case, if the aggregate principal amount offered to be assumed
by the consenting Banks (or any new lenders) is less than the amount requested,
Borrower and the Co-Borrowers may (i) reject the proposed increase in its
entirety, (ii) accept the offered amounts or (iii) designate new lenders who
qualify as Eligible Assignees and which are reasonably acceptable to Borrower
and the Administrative Agent as additional Banks hereunder in accordance with
clause (f) of this Section (each, a "New Bank"), which New Banks may assume the
amount of the increase in the Commitment that has not been assumed by the
consenting Banks.

    (f)  Each New Bank designated by Borrower and the Co-Borrowers and
reasonably acceptable to the Administrative Agent shall become an additional
party hereto as a New Bank concurrently with the effectiveness of the proposed
increase in the Commitment upon its execution of an instrument of joinder to
this Agreement which is in form and substance acceptable to the Administrative
Agent and which, in any event, contains the representations, warranties,
indemnities and other protections afforded to the Administrative Agent and the
other Banks which would be granted or made by an Eligible Assignee by means of
the execution of a Commitment Assignment and Acceptance.

27

--------------------------------------------------------------------------------

    (g) Subject to the foregoing, any increase to the Commitment requested under
this Section shall be effective as of the date proposed by Borrower and the
Co-Borrowers and shall be in the principal amount equal to (i) the amount which
consenting Banks are willing to assume as increases to the amount of their Pro
Rata Share plus (ii) the amount offered by any New Banks. Upon the effectiveness
of any such increase, Borrower and the Co-Borrowers shall issue replacement
Committed Advance Notes to each affected Bank and new Committed Advance Notes
and Competitive Advance Notes to each New Bank, and the percentage Pro Rata
Shares of each Bank will be adjusted to give effect to the increase in the
Commitment.

28

--------------------------------------------------------------------------------




Article 3
PAYMENTS AND FEES


    3.1  Principal and Interest.  

    (a) Interest shall be payable on the outstanding daily unpaid principal
amount of each Advance from the date thereof until payment in full is made and
shall accrue and be payable at the rates set forth or provided for herein before
and after Default, before and after maturity, before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law,
with interest on overdue interest at the Default Rate to the fullest extent
permitted by applicable Laws.

    (b) Interest accrued on each Base Rate Loan on the first Banking Day of each
Fiscal Quarter shall be due and payable on that day. Except as otherwise
provided in Section 3.9, the unpaid principal amount of any Base Rate Loan shall
bear interest at a fluctuating rate per annum equal to the Base Rate plus the
applicable Base Rate Margin. Each change in the interest rate under this
Section 3.1(b) due to a change in the Base Rate shall take effect simultaneously
with the corresponding change in the Base Rate.

    (c) Interest accrued on each Eurodollar Rate Loan which is for a term of
three months or less shall be due and payable on the last day of the related
Eurodollar Period. Interest accrued on each other Eurodollar Rate Loan shall be
due and payable on the date which is three months after the date such Eurodollar
Rate Loan was made (and, in the event that all of the Banks have approved a
Eurodollar Period of longer than six months, every three months thereafter
through the last day of the Eurodollar Period) and on the last day of the
related Eurodollar Period. Except as otherwise provided in Section 3.9, the
unpaid principal amount of any Eurodollar Rate Loan shall bear interest at a
rate per annum equal to the Eurodollar Rate for that Eurodollar Rate Loan plus
the applicable Eurodollar Margin.

    (d) [Reserved]

    (e) If not sooner paid, the principal Indebtedness evidenced by the Notes
shall be payable as follows:

     (i) the amount, if any, by which the Outstanding Obligations at any time
exceed the then applicable Commitment, shall be payable immediately; and

    (ii) [Reserved];

    (iii) the principal Indebtedness evidenced by the Notes shall in any event
be payable on the Maturity Date.

    (f)  The Notes may, at any time and from time to time, voluntarily be paid
or prepaid in whole or in part without premium or penalty, except that with
respect to any voluntary prepayment under this Section 3.1(f), (i) any partial
prepayment shall be not less than $5,000,000, or in integral multiples of
$1,000,000 which are in excess of $5,000,000, (ii) the Administrative Agent
shall have received written notice of any prepayment by 9:00 a.m., California
local time, on the Banking Day prior to the date of prepayment (which must be a
Banking Day) in the case of a Base Rate Loan, and, in the case of a Eurodollar
Rate Loan, three Banking Days before the date of prepayment, which notice shall
identify the date and amount of the prepayment and the Loan(s) being prepaid,
(iii) each prepayment of principal on any Eurodollar Rate Loan shall be
accompanied by payment of interest accrued to the date of payment on the amount
of principal paid and (iv) any payment or prepayment of all or any part of any
Eurodollar Rate Loan on a day other than the last day of the applicable
Eurodollar Period shall be subject to Section 3.8(e). Promptly following receipt
of a notice of prepayment under clause (ii) above, the Administrative Agent
shall notify each Bank by

29

--------------------------------------------------------------------------------

telephone or telecopier (and if by telephone, promptly confirmed by telecopier)
of the date and amount thereof.

    (g) [Reserved].

    (h) Each payment of principal by Borrower or Co-Borrower hereunder shall be
applied ratably to the Advances made to Borrower or that Co-Borrower which are
then due and payable, provided that if the Obligations are then accelerated or
have deemed to have been accelerated, each payment of principal hereunder shall
be applied ratably to the outstanding Advances.

    3.2  Lead Arranger's Fees.  On the date hereof, Borrower shall pay to Lead
Arranger through the Administrative Agent underwriting fees in the amount
heretofore agreed upon by letter agreement between Borrower and the Lead
Arranger. These fees are for the services of the Lead Arranger in arranging the
credit facilities under this Agreement and are fully earned when paid and are
nonrefundable.

    3.3  Upfront Fees.  On the date hereof, Borrower shall pay to the
Administrative Agent, for the account of each Bank, upfront fees in an amount
equal to (a) that Bank's allocated Pro Rata Share of the Commitment times (b) a
fee percentage based upon the amount of the offered commitment of that Bank to
the credit facilities described herein, as set forth in a written confirmation
delivered to that Bank by the Lead Arranger, provided that the fee percentage
for Bank of America shall be as set forth in a letter agreement with Bank of
America. Such upfront fees are for the credit facilities committed by each Bank
under this Agreement and are fully earned when paid. The upfront fees paid to
each Bank are solely for its own account and are nonrefundable.

    3.4  Facility Fees.  From the Closing Date, Borrower and the Co-Borrowers
shall pay to the Administrative Agent, for the ratable accounts of the Banks pro
rata according to their Pro Rata Share, a facility fee equal to the Facility Fee
Rate in effect from time to time times the principal amount of the Commitment.
The facility fees shall be payable quarterly in arrears on each Quarterly
Payment Date, on the Maturity Date upon the date of any partial reduction or
termination of the Commitment pursuant to Sections 2.8, 2.9 or 11.27.

    3.5  [Reserved].  

    3.6  Agency Fees.  On the Closing Date and annually thereafter, Borrower and
the Co-Borrowers shall pay to the Administrative Agent an agency fee in such
amounts as heretofore agreed upon by letter agreement between Borrower and Bank
of America and the Lead Arranger. The agency fee is for the services to be
performed by the Administrative Agent in acting as Administrative Agent and is
fully earned on the date paid. The agency fee paid to the Administrative Agent
is solely for its own account and is nonrefundable.

    3.7  Increased Commitment Costs.  If any Bank shall determine in good faith
that the introduction after the Closing Date of any applicable law, rule,
regulation or guideline regarding capital adequacy, or any change therein or any
change in the interpretation or administration thereof by any central bank or
other Governmental Agency charged with the interpretation or administration
thereof, or compliance by such Bank (or its Eurodollar Lending Office) or any
corporation controlling the Bank, with any request, guideline or directive
regarding capital adequacy (whether or not having the force of Law) of any such
central bank or other authority, affects or would affect the amount of capital
required or expected to be maintained by such Bank or any corporation
controlling such Bank and (taking into consideration such Bank's or such
corporation's policies with respect to capital adequacy and such Bank's desired
return on capital) determines in good faith that the amount of such capital is
increased, or the rate of return on capital is reduced, as a consequence of its
obligations under this Agreement, then, within ten Banking Days after demand of
such Bank, Borrower and the Co-Borrowers shall pay to such Bank, from time to
time as specified in good faith by such Bank, additional amounts sufficient to
compensate such Bank in light of such circumstances, to the extent reasonably
allocable to such

30

--------------------------------------------------------------------------------

obligations under this Agreement, provided that Borrower and the Co-Borrowers
shall not be obligated to pay any such amount which arose prior to the date
which is ninety days preceding the date of such demand or is attributable to
periods prior to the date which is ninety days preceding the date of such
demand. Each Bank's determination of such amounts shall be conclusive in the
absence of manifest error. Any request for compensation by a Bank under this
Section shall set forth the basis upon which it has been determined that such an
amount is due from Borrower and the Co-Borrowers, a calculation of the amount
due, and a certification that the corresponding costs or diminished rate of
return on capital have been incurred or sustained by the Bank. If Borrower and
the Co-Borrowers become obligated to pay a material amount under this Section to
any Bank, that Bank will be subject to removal in accordance with Section 11.27;
provided that Borrower and the Co-Borrowers shall have paid such amount to that
Bank and that Borrower and the Co-Borrowers, within the thirty day period
following the date of such payment, shall have notified that Bank in writing of
their intent to so remove the Bank.

    3.8  Eurodollar Costs and Related Matters.  

    (a) In the event that any Governmental Agency imposes on any Bank any
reserve or comparable requirement (including any emergency, supplemental or
other reserve) with respect to the Eurodollar Obligations of that Bank, Borrower
or the relevant Co-Borrower shall pay that Bank within five Banking Days after
demand all amounts necessary to compensate such Bank (determined as though such
Bank's Eurodollar Lending Office had funded 100% of its Eurodollar Rate Advance
in the Designated Eurodollar Market) in respect of the imposition of such
reserve requirements. The Bank's determination of such amount shall be
conclusive in the absence of manifest error.

    (b) If, after the date hereof, the existence or occurrence of any Special
Eurodollar Circumstance:

    (1) shall subject any Bank or its Eurodollar Lending Office to any tax, duty
or other charge or cost with respect to any Eurodollar Rate Advance, any of its
Notes evidencing Eurodollar Rate Advances or its obligation to make Eurodollar
Rate Advances, or shall change the basis of taxation of payments to any Bank
attributable to the principal of or interest on any Eurodollar Rate Advance or
any other amounts due under this Agreement in respect of any Eurodollar Rate
Advance, any of its Notes evidencing Eurodollar Rate Advances or its obligation
to make Eurodollar Rate Advances, excluding (i) taxes imposed on or measured in
whole or in part by its overall net income, gross income or gross receipts,
(ii) franchise taxes imposed by (A) any jurisdiction (or political subdivision
thereof) in which it is organized or maintains its principal office or
Eurodollar Lending Office or (B) any jurisdiction (or political subdivision
thereof) in which it is "doing business," and (iii) any withholding taxes or
other taxes based on gross income imposed by the United States of America for
any period with respect to which it has failed to provide Borrower with the
appropriate form or forms required by Section 11.21, to the extent such forms
are then available under applicable Laws;

    (2) shall impose, modify or deem applicable any reserve not applicable or
deemed applicable on the date hereof (including any reserve imposed by the Board
of Governors of the Federal Reserve System, special deposit, capital or similar
requirements against assets of, deposits with or for the account of, or credit
extended by, any Bank or its Eurodollar Lending Office); or

    (3) shall impose on any Bank or its Eurodollar Lending Office or the
Designated Eurodollar Market any other condition affecting any Eurodollar Rate
Advance, any of its Notes evidencing Eurodollar Rate Advances, its obligation to
make Eurodollar Rate Advances or this Agreement, or shall otherwise affect any
of the same;

31

--------------------------------------------------------------------------------

and the result of any of the foregoing, as determined in good faith by such
Bank, increases the cost to such Bank or its Eurodollar Lending Office of making
or maintaining any Eurodollar Rate Advance or in respect of any Eurodollar Rate
Advance, any of its Notes evidencing Eurodollar Rate Advances or its obligation
to make Eurodollar Rate Advances or reduces the amount of any sum received or
receivable by such Bank or its Eurodollar Lending Office with respect to any
Eurodollar Rate Advance, any of its Notes evidencing Eurodollar Rate Advances or
its obligation to make Eurodollar Rate Advances (assuming such Bank's Eurodollar
Lending Office had funded 100% of its Eurodollar Rate Advance in the Designated
Eurodollar Market), then, within five Banking Days after demand by such Bank
(with a copy to the Administrative Agent), Borrower and the Co-Borrowers shall
pay to such Bank such additional amount or amounts as will compensate such Bank
for such increased cost or reduction (determined as though such Bank's
Eurodollar Lending Office had funded 100% of its Eurodollar Rate Advance in the
Designated Eurodollar Market). A statement of any Bank claiming compensation
under this subsection and setting forth in reasonable detail the additional
amount or amounts to be paid to it hereunder shall be conclusive in the absence
of manifest error.

    (c) If, after the date hereof, the existence or occurrence of any Special
Eurodollar Circumstance shall, in the good faith opinion of any Bank, make it
unlawful or impossible for such Bank or its Eurodollar Lending Office to make,
maintain or fund its portion of any Eurodollar Rate Advance or materially
restrict the authority of such Bank to purchase or sell, or to take deposits of,
Dollars in the Designated Eurodollar Market, or to determine or charge interest
rates based upon the Eurodollar Rate, and such Bank shall so notify the
Administrative Agent, then such Bank's obligation to make Eurodollar Rate
Advances shall be suspended for the duration of such illegality or impossibility
and the Administrative Agent forthwith shall give notice thereof to the other
Banks and Borrower. Upon receipt of such notice, the outstanding principal
amount of such Bank's Eurodollar Rate Advances, together with accrued interest
thereon, automatically shall be converted to Base Rate Advances on either
(1) the last day of the Eurodollar Period(s) applicable to such Eurodollar Rate
Advances if such Bank may lawfully continue to maintain and fund such Eurodollar
Rate Advances to such day(s) or (2) immediately if such Bank may not lawfully
continue to fund and maintain such Eurodollar Rate Advances to such day(s),
provided that in such event the conversion shall not be subject to payment of a
prepayment fee under clause (e) of this Section. Each Bank agrees to endeavor
promptly to notify Borrower of any event of which it has actual knowledge,
occurring after the Closing Date, which will cause that Bank to notify the
Administrative Agent under this Section, and agrees to designate a different
Eurodollar Lending Office if such designation will avoid the need for such
notice and will not, in the good faith judgment of such Bank, otherwise be
materially disadvantageous to such Bank. In the event that any Bank is unable,
for the reasons set forth above, to make, maintain or fund its portion of any
Eurodollar Rate Loan or Advance, such Bank shall fund such amount as a Base Rate
Advance for the same period of time, and such amount shall be treated in all
respects as a Base Rate Advance. Any Bank whose obligation to make Eurodollar
Rate Advances has been suspended under this Section shall promptly notify the
Administrative Agent and Borrower of the cessation of the Special Eurodollar
Circumstance which gave rise to such suspension.

    (d) If, with respect to any proposed Eurodollar Rate Loan:

    (1) the Administrative Agent reasonably determines that, by reason of
circumstances affecting the Designated Eurodollar Market generally that are
beyond the reasonable control of the Banks, deposits in Dollars (in the
applicable amounts) are not being offered to any Bank in the Designated
Eurodollar Market for the applicable Eurodollar Period; or

    (2) the Requisite Banks advise the Administrative Agent that the Eurodollar
Rate as determined by the Administrative Agent (i) does not represent the
effective pricing to such Banks for deposits in Dollars in the Designated
Eurodollar Market in the relevant amount for

32

--------------------------------------------------------------------------------

the applicable Eurodollar Period, or (ii) will not adequately and fairly reflect
the cost to such Banks of making the applicable Eurodollar Rate Advances;

then the Administrative Agent forthwith shall give notice thereof to Borrower
and the Banks, whereupon until the Administrative Agent notifies Borrower that
the circumstances giving rise to such suspension no longer exist, the obligation
of the Banks to make any future Eurodollar Rate Advances shall be suspended
unless (but only if clause (2) above is the basis for such suspension) Borrower
and each Co-Borrower notify the Administrative Agent in writing that they elect
to pay the Enhanced Eurodollar Margin with respect to all Eurodollar Rate Loans
made during such period.

    (e) Upon payment or prepayment of any Eurodollar Rate Advance (other than as
the result of a conversion required under clause (c) of this Section) on a day
other than the last day in the applicable Eurodollar Period (whether
voluntarily, involuntarily, by reason of acceleration, or otherwise), or upon
the failure of Borrower or any Co-Borrower (for a reason other than the failure
of a Bank to make an Advance) to borrow on the date or in the amount specified
for a Eurodollar Rate Advance in any Request for Loan, or upon the failure of
Borrower or any Co-Borrower to prepay a Eurodollar Rate Loan or Advance on the
date specified in a notice of prepayment delivered to the Administrative Agent
pursuant to Section 3.1(e), Borrower and the Co-Borrowers shall pay to the
appropriate Bank within ten Banking Days after demand a prepayment fee, failure
to borrow fee or failure to prepay fee, as the case may be (determined as though
100% of that Bank's Eurodollar Rate Advance had been funded in the Designated
Eurodollar Market), equal to the sum of:

    (1) the principal amount of the Eurodollar Rate Advance prepaid or not
borrowed or prepaid, as the case may be, times [the number of days from and
including the date of prepayment or failure to borrow or prepay, as applicable,
to but excluding the last day in the applicable Eurodollar Period], divided by
360, times the applicable Interest Differential (provided that the product of
the foregoing formula must be a positive number); plus

    (2) all out-of-pocket expenses incurred by the Bank reasonably attributable
to such payment, prepayment or failure to borrow.

Each Bank's determination of the amount of any prepayment fee, failure to borrow
fee or failure to prepay fee payable under this Section shall be conclusive in
the absence of manifest error.

    (f)  Each Bank agrees to endeavor promptly to notify Borrower of any event
of which it has actual knowledge, occurring after the Closing Date, which will
entitle such Bank to compensation pursuant to clause (a) or clause (b) of this
Section, and agrees to designate a different Eurodollar Lending Office if such
designation will avoid the need for or reduce the amount of such compensation
and will not, in the good faith judgment of such Bank, otherwise be materially
disadvantageous to such Bank. Any request for compensation by a Bank under this
Section shall set forth the basis upon which it has been determined that such an
amount is due from Borrower and the Co-Borrowers, a calculation of the amount
due, and a certification that the corresponding costs have been incurred by the
Bank.

    (g) If any Bank claims compensation or is excused from making or continuing
Eurodollar Rate Loans or Advances under this Section:

     (i) Borrower and the Co-Borrowers may at any time, upon at least four
Eurodollar Banking Days' prior notice to the Administrative Agent and such Bank
and upon payment in full of the amounts provided for in this Section through the
date of such payment plus any prepayment fee (subject to clause (c) of this
Section) required by clause (e) of this Section, pay in full the affected
Eurodollar Rate Advances of such Bank or request that such Eurodollar Rate
Advances be converted to Base Rate Advances; and

33

--------------------------------------------------------------------------------

    (ii) In the case where Borrower and the Co-Borrowers become obligated to pay
a material amount under this Section to any Bank, that Bank will be subject to
removal in accordance with Section 11.27; provided that Borrower and the
Co-Borrowers shall have paid such amount to that Bank and that Borrower and the
Co-Borrowers, within the thirty day period following the date of such payment,
shall have notified that Bank in writing of their intent to so remove the Bank.

    3.9  Late Payments.  If any installment of principal or interest or any fee
or cost or other amount payable under any Loan Document to the Administrative
Agent or any Bank is not paid when due, it shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the rate otherwise
payable with respect thereto plus 2% per annum (or, in the case of any
Obligations which do not bear stated interest, at the rate then otherwise
applicable to Base Rate Loans plus 2% per annum), to the fullest extent
permitted by applicable Laws. Accrued and unpaid interest on past due amounts
(including interest on past due interest) shall be compounded monthly, on the
last day of each calendar month, to the fullest extent permitted by applicable
Laws.

    3.10  Computation of Interest and Fees.  Computation of interest on Base
Rate Loans shall be calculated on the basis of a year of 365 or 366 days, as the
case may be, and the actual number of days elapsed; computation of interest on
Eurodollar Rate Loans and all fees under this Agreement shall be calculated on
the basis of a year of 360 days and the actual number of days elapsed. Borrower
and the Co-Borrowers acknowledge that such latter calculation method will result
in a higher yield to the Banks than a method based on a year of 365 or 366 days.
Interest shall accrue on each Loan for the day on which the Loan is made;
interest shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid. Any Loan that is repaid on the same day
on which it is made shall bear interest for one day. Notwithstanding anything in
this Agreement to the contrary, interest in excess of the maximum amount
permitted by applicable Laws shall not accrue or be payable hereunder or under
the Notes, and any amount paid as interest hereunder or under the Notes which
would otherwise be in excess of such maximum permitted amount shall instead be
treated as a payment of principal.

    3.11  Non-Banking Days.  If any payment to be made by Borrower or any other
Party under any Loan Document shall come due on a day other than a Banking Day,
payment shall instead be considered due on the next succeeding Banking Day and
the extension of time shall be reflected in computing interest and fees.

    3.12  Manner and Treatment of Payments.  

    (a) Each payment hereunder (except payments pursuant to Sections 3.7, 3.8,
11.3, 11.11 and 11.22) or on the Notes or under any other Loan Document shall be
made to the Administrative Agent, at the Administrative Agent's Office, for the
account of each of the Banks or the Administrative Agent, as the case may be, in
immediately available funds not later than 12:00 noon, California local time, on
the day of payment (which must be a Banking Day). All payments received after
such time, on any Banking Day, shall be deemed received on the next succeeding
Banking Day. The amount of all payments received by the Administrative Agent for
the account of each Bank shall be immediately paid by the Administrative Agent
to the applicable Bank in immediately available funds and, if such payment was
received by the Administrative Agent by 12:00 noon, California local time, on a
Banking Day and not so made available to the account of a Bank on that Banking
Day, the Administrative Agent shall reimburse that Bank for the cost to such
Bank of funding the amount of such payment at the Federal Funds Rate. All
payments shall be made in lawful money of the United States of America.

    (b) Each payment or prepayment on account of any Loan shall be applied pro
rata according to the outstanding Advances made by each Bank comprising such
Loan.

34

--------------------------------------------------------------------------------

    (c) Each Bank shall use its best efforts to keep a record (which may be in
tangible or electronic or other intangible form) of Advances made by it and
payments received by it with respect to each of its Notes and, subject to
Section 10.6(g), such record shall, as against Borrower and the Co-Borrowers, be
presumptive evidence of the amounts owing. Notwithstanding the foregoing
sentence, the failure by any Bank to keep such a record shall not affect
Borrower's and the Co-Borrowers' joint and several obligations to pay the
Obligations.

    (d) Each payment of any amount payable by Borrower or any other Party under
this Agreement or any other Loan Document shall be made free and clear of, and
without reduction by reason of, any taxes, assessments or other charges imposed
by any Governmental Agency, central bank or comparable authority, excluding
(i) taxes imposed on or measured in whole or in part by overall net income,
gross income or gross receipts, (ii) franchise taxes imposed on any Bank by
(A) any jurisdiction (or political subdivision thereof) in which it is organized
or maintains its principal office or Eurodollar Lending Office or (B) any
jurisdiction (or political subdivision thereof) in which it is "doing business",
(iii) any withholding taxes or other taxes based on gross income imposed by the
United States of America that are not attributable to any change in any Law or
the interpretation or administration of any Law by any Governmental Agency and
(iv) any withholding tax or other taxes based on gross income imposed by the
United States of America for any period with respect to which it has failed to
provide Borrower with the appropriate form or forms required by Section 11.21,
to the extent such forms are then available under applicable Laws (all such
non-excluded taxes, assessments or other charges being hereinafter referred to
as "Taxes"). To the extent that Borrower or any other Party is obligated by
applicable Laws to make any deduction or withholding on account of Taxes from
any amount payable to any Bank under this Agreement, they shall (i) make such
deduction or withholding and pay the same to the relevant Governmental Agency
and (ii) pay such additional amount to that Bank as is necessary to result in
that Bank's receiving a net after-Tax amount equal to the amount to which that
Bank would have been entitled under this Agreement absent such deduction or
withholding. If and when receipt of such payment results in an excess payment or
credit to that Bank on account of such Taxes, that Bank shall promptly refund
such excess to Borrower or the relevant Party. If Borrower or any such Party
becomes obligated to pay a material amount under this Section to any Bank, that
Bank will be subject to removal in accordance with Section 11.27; provided that
Borrower or the relevant Party shall have paid such amount to that Bank and that
Borrower and the Co-Borrowers, within the thirty day period following the date
of such payment, shall have notified that Bank in writing of their intent to so
remove the Bank.

    3.13  Funding Sources.  Nothing in this Agreement shall be deemed to
obligate any Bank to obtain the funds for any Loan or Advance in any particular
place or manner or to constitute a representation by any Bank that it has
obtained or will obtain the funds for any Loan or Advance in any particular
place or manner, provided that each Bank which is not a bank under the laws of
the United States or any state thereof severally represents and warrants that it
has obtained the funds for its Advances in compliance with applicable Laws and
that the making of its Advances will not constitute "prohibited transactions" as
such term is defined in ERISA.

    3.14  Failure to Charge Not Subsequent Waiver.  Any decision by the
Administrative Agent or any Bank not to require payment of any interest
(including interest at the Default Rate), fee, cost or other amount payable
under any Loan Document, or to calculate any amount payable by a particular
method, on any occasion shall in no way limit or be deemed a waiver of the
Administrative Agent's or such Bank's right to require full payment of any
interest (including interest at the Default Rate), fee, cost or other amount
payable under any Loan Document, or to calculate an amount payable by another
method that is not inconsistent with this Agreement, on any other or subsequent
occasion.

    3.15  Administrative Agent's Right to Assume Payments Will be Made by
Borrower and the Co-Borrowers.   Unless the Administrative Agent shall have been
notified by Borrower and the

35

--------------------------------------------------------------------------------

Co-Borrowers prior to the date on which any payment to be made by Borrower and
the Co-Borrowers hereunder is due that Borrower and the Co-Borrowers do not
intend to remit such payment, the Administrative Agent may, in its discretion,
assume that Borrower and the Co-Borrowers have remitted such payment when so due
and the Administrative Agent may, in its discretion and in reliance upon such
assumption, make available to each Bank on such payment date an amount equal to
such Bank's share of such assumed payment. If Borrower and the Co-Borrowers have
not in fact remitted such payment to the Administrative Agent, each Bank shall
forthwith on demand repay to the Administrative Agent the amount of such assumed
payment made available to such Bank, together with interest thereon in respect
of each day from and including the date such amount was made available by the
Administrative Agent to such Bank to the date such amount is repaid to the
Administrative Agent at the Federal Funds Rate.

    3.16  Fee Determination Detail.  The Administrative Agent and any Bank shall
provide reasonable detail to Borrower and the Co-Borrowers regarding the manner
in which the amount of any payment to the Creditors, or that Bank, under
Article 3 has been determined, concurrently with demand for such payment.

    3.17  Survivability.  All of Borrower's and the Co-Borrowers' obligations
under Sections 3.7 and 3.8 shall survive for ninety days following the date on
which the Commitment is terminated, all Obligations hereunder are fully paid.

36

--------------------------------------------------------------------------------




Article 4
REPRESENTATIONS AND WARRANTIES


    Borrower and each Co-Borrower represents and warrants to the Banks on the
date hereof and as of the Closing Date that:

    4.1  Existence and Qualification; Power; Compliance With Laws.  Borrower is
a corporation duly formed, validly existing and in good standing under the Laws
of Delaware. Each of the Guarantors is a corporation or limited liability
company duly formed, validly existing and in good standing under the Laws of its
state of formation. Borrower and each of the Guarantors are duly qualified or
registered to transact business and are in good standing in each other
jurisdiction in which the conduct of their business or the ownership or leasing
of their Properties makes such qualification or registration necessary, except
where the failure so to qualify or register and to be in good standing would not
constitute a Material Adverse Effect. Borrower and each Guarantor have all
requisite corporate or other organizational power and authority to conduct their
business, to own and lease their Properties and to execute and deliver each Loan
Document to which each is a Party and to perform the Obligations. All
outstanding shares of the capital stock of Borrower are duly authorized, validly
issued, fully paid and non-assessable, and no holder thereof has any enforceable
right of rescission under any applicable state or federal securities Laws.
Borrower is in compliance with all Requirements of Law applicable to its
business as at present conducted, has obtained all authorizations, consents,
approvals, orders, licenses and permits from, and has accomplished all filings,
registrations and qualifications with, or obtained exemptions from any of the
foregoing from, any Governmental Agency that are necessary for the transaction
of its business as at present conducted, except where the failure so to comply,
file, register, qualify or obtain exemptions does not constitute a Material
Adverse Effect.

    4.2  Authority; Compliance With Other Agreements and Instruments and
Government Regulations.  The execution, delivery and performance by Borrower,
each Co-Borrower and each Guarantor of the Loan Documents to which it is a
Party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not:

    (a) Require any consent or approval not heretofore obtained of any member,
partner, director, stockholder, security holder or creditor of such party;

    (b) Violate or conflict with any provision of such party's charter, articles
of incorporation, operating agreement or bylaws, as applicable;

    (c) Result in or require the creation or imposition of any Lien upon or with
respect to any Property of Borrower and its Restricted Subsidiaries;

    (d) Violate any Requirement of Law applicable to such Party, subject to
obtaining the authorizations from, or filings with, the Governmental Agencies
described in Schedule 4.3; and

    (e) Result in a breach of or constitute a default under, or cause or permit
the acceleration of any obligation owed under, any indenture or loan or credit
agreement or any other Contractual Obligation to which such party is a party or
by which such party or any of its Property is bound or affected;

and neither Borrower, the Co-Borrowers nor any Guarantor is in violation of, or
default under, any Requirement of Law or Contractual Obligation, or any
indenture, loan or credit agreement described in Section 4.2(e), in any respect
that constitutes a Material Adverse Effect.

    4.3  No Governmental Approvals Required.  Except as set forth in
Schedule 4.3 or previously obtained or made, no authorization, consent,
approval, order, license or permit from, or filing, registration or
qualification with, any Governmental Agency is or will be required to authorize
or permit under applicable Laws the execution, delivery and performance by
Borrower and its Restricted Subsidiaries of the Loan Documents to which it is a
Party. Except as set forth in Schedule 4.3, all

37

--------------------------------------------------------------------------------

authorizations from, or filings with, any Governmental Agency described in
Schedule 4.3 will be accomplished as of the Closing Date. The Banks acknowledge
that Atlantic City is not presently required to hold any gaming licenses.

    4.4  Subsidiaries.  

    (a) Schedule 4.4 hereto correctly sets forth the names, form of legal
entity, ownership and jurisdictions of organization of all Subsidiaries of
Borrower. Except as described in Schedule 4.4, Borrower does not own any capital
stock, equity interest or debt security which is convertible, or exchangeable,
for capital stock or equity interests in any Person. Unless otherwise indicated
in Schedule 4.4, all of the outstanding shares of capital stock, or all of the
units of equity interest, as the case may be, of each Subsidiary are owned of
record and beneficially by Borrower, there are no outstanding options, warrants
or other rights to purchase capital stock of any such Subsidiary, and all such
shares or equity interests so owned are duly authorized, validly issued, fully
paid and non-assessable, and were issued in compliance with all applicable state
and federal securities and other Laws, and are free and clear of all Liens,
except for Permitted Encumbrances.

    (b) Each Restricted Subsidiary of Borrower is a business entity duly formed,
validly existing and in good standing under the Laws of its jurisdiction of
organization, is duly qualified to do business as a foreign organization and is
in good standing as such in each jurisdiction in which the conduct of its
business or the ownership or leasing of its Properties makes such qualification
necessary (except where the failure to be so duly qualified and in good standing
does not constitute a Material Adverse Effect), and has all requisite power and
authority to conduct its business and to own and lease its Properties.

    (c) Each Restricted Subsidiary of Borrower is in compliance with all
Requirements of Law applicable to its business and has obtained all
authorizations, consents, approvals, orders, licenses, and permits from, and
each such Restricted Subsidiary has accomplished all filings, registrations, and
qualifications with, or obtained exemptions from any of the foregoing from, any
Governmental Agency that are necessary for the transaction of its business,
except where the failure to be in such compliance, obtain such authorizations,
consents, approvals, orders, licenses, and permits, accomplish such filings,
registrations, and qualifications, or obtain such exemptions, does not
constitute a Material Adverse Effect.

    4.5  Financial Statements.  Borrower and the Co-Borrowers have furnished to
the Banks the audited consolidated and consolidating financial statements of
Borrower and its Subsidiaries for the Fiscal Year ended December 31, 2000. The
financial statements described in the sentence above fairly present in all
material respects the financial condition, results of operations and changes in
financial position of Borrower and its Subsidiaries as of such dates and for
such periods in conformity with Generally Accepted Accounting Principles,
consistently applied.

    4.6  No Other Liabilities; No Material Adverse Changes.  Borrower and its
Subsidiaries do not have any material liability or material contingent liability
required under Generally Accepted Accounting Principles to be reflected or
disclosed and not reflected or disclosed in the financial statements described
in Section 4.5, other than liabilities and contingent liabilities arising in the
ordinary course of business since the date of such financial statements. As of
the Closing Date, no circumstance or event has occurred that constitutes a
Material Adverse Effect since December 31, 2000.

    4.7  Title to Property.  As of December 31, 2000, Borrower and its
Subsidiaries have valid title to the Property reflected in the financial
statements described in Section 4.5, other than immaterial items of Property,
free and clear of all Liens, other than Permitted Encumbrances and Liens
described in Schedule 4.7 or permitted by Section 6.7. As of the Closing Date,
Borrower and its Subsidiaries shall have valid title to all material Property
reflected in the financial statements described in Section 4.5, other than
Property subsequently sold or disposed of by Borrower and its Subsidiaries in
the ordinary

38

--------------------------------------------------------------------------------

course of business, in each case free and clear of all Liens, other than
Permitted Encumbrances, and Liens described in Schedule 4.7 or permitted by
Section 6.7.

    4.8  Intangible Assets.  Borrower and its Subsidiaries own, or possess the
right to use to the extent necessary in their businesses, all material
trademarks, trade names, copyrights, patents, patent rights, computer software,
licenses and other Intangible Assets that are used in the conduct of their
businesses, and no such Intangible Asset, to the best knowledge of Borrower and
the Co-Borrowers, conflicts with the valid trademark, trade name, copyright,
patent, patent right or Intangible Asset of any other Person to the extent that
such conflict constitutes a Material Adverse Effect.

    4.9  Public Utility Holding Company Act.  Neither Borrower nor any of its
Subsidiaries is a "holding company", or a "subsidiary company" of a "holding
company", or an "affiliate" of a "holding company" or of a "subsidiary company"
of a "holding company", within the meaning of the Public Utility Holding Company
Act of 1935, as amended.

    4.10  Litigation.  Except for (a) any matter fully covered as to subject
matter and amount (subject to applicable deductibles and retentions) by
insurance as to which the insurance carrier has been notified and has not
asserted lack of subject matter coverage or reserved its right to do so, (b) any
matter, or series of related matters, involving a claim against Borrower or any
of its Subsidiaries of less than $75,000,000, (c) matters of an administrative
nature not involving a claim or charge against Borrower or any of its
Subsidiaries and (d) matters set forth in Item 3 of Borrower's Annual Report on
Form 10-K for the Fiscal Year ended December 31, 2000, there are no actions,
suits, proceedings or investigations pending as to which Borrower or any of its
Subsidiaries have been served or have received notice or, to the best knowledge
of Borrower and the Co-Borrowers, threatened against or affecting Borrower or
any of its Subsidiaries or any Property of any of them before any Governmental
Agency.

    4.11  Binding Obligations.  Each of the Loan Documents to which Borrower or
any of its Restricted Subsidiaries is a Party will, when executed and delivered
by such Party, constitute the legal, valid and binding obligation of such Party,
enforceable against such Party in accordance with its terms, except as
enforcement may be limited by Debtor Relief Laws, Gaming Laws or equitable
principles relating to the granting of specific performance and other equitable
remedies as a matter of judicial discretion.

    4.12  No Default.  No event has occurred and is continuing that is a Default
or Event of Default.

    4.13  ERISA.  

    (a) With respect to each Pension Plan:

     (i) such Pension Plan complies in all material respects with ERISA and any
other applicable Laws to the extent that noncompliance could reasonably be
expected to have a Material Adverse Effect;

    (ii) such Pension Plan has not incurred any "accumulated funding deficiency"
(as defined in Section 302 of ERISA) that could reasonably be expected to have a
Material Adverse Effect;

    (iii) no "reportable event" (as defined in Section 4043 of ERISA) has
occurred that could reasonably be expected to have a Material Adverse Effect;
and

    (iv) neither Borrower nor any of its Subsidiaries has engaged in any
non-exempt "prohibited transaction" (as defined in Section 4975 of the Code)
that could reasonably be expected to have a Material Adverse Effect.

39

--------------------------------------------------------------------------------

    (b) Neither Borrower nor any of its Subsidiaries has incurred or expects to
incur any withdrawal liability to any Multiemployer Plan that could reasonably
be expected to have a Material Adverse Effect.

    4.14  Regulations T, U and X; Investment Company Act.  The fair market value
of the assets subject to the Negative Pledge contained in Section 6.7 (including
the value of the capital stock of Mirage) is more than twice the amount of the
Outstanding Obligations. No part of the proceeds of any Loan hereunder will be
used to purchase or carry, or to extend credit to others for the purpose of
purchasing or carrying, any Margin Stock in violation of Regulations T, U and X.
Neither Borrower nor any of its Subsidiaries is or is required to be registered
as an "investment company" under the Investment Company Act of 1940.

    4.15  Disclosure.  No written statement made by a Senior Officer of
Borrower, any Co-Borrower or any Guarantor to the Administrative Agent or any
Bank in connection with this Agreement, or in connection with any Loan, as of
the date thereof contained any untrue statement of a material fact or omitted a
material fact necessary to make the statement made not misleading in light of
all the circumstances existing at the date the statement was made.

    4.16  Tax Liability.  Borrower and its Subsidiaries have filed all tax
returns which are required to be filed, and have paid, or made provision for the
payment of, all taxes with respect to the periods, Property or transactions
covered by said returns, or pursuant to any assessment received by Borrower or
its Subsidiaries, except (a) such taxes, if any, as are being contested in good
faith by appropriate proceedings and as to which adequate reserves have been
established and maintained and (b) immaterial taxes so long as no material
Property of Borrower or any of its Subsidiaries is in jeopardy of being seized,
levied upon or forfeited.

    4.17  Projections.  As of the Closing Date, to the best knowledge of
Borrower and the Co-Borrowers, the assumptions set forth in the Projections are
reasonable and consistent with each other and with all facts known to Borrower
and its Subsidiaries, and the Projections are reasonably based on such
assumptions. Nothing in this Section shall be construed as a representation or
covenant that the Projections in fact will be achieved. The Creditors
acknowledge that the Projections are forward-looking statements and that actual
financial results for Borrower and its Subsidiaries could differ materially from
those set forth in the Projections.

    4.18  Hazardous Materials.  Except as described in Schedule 4.18,
(a) neither Borrower nor any of its Subsidiaries at any time has disposed of,
discharged, released or threatened the release of any Hazardous Materials on,
from or under the Real Property in violation of any Hazardous Materials Law that
would individually or in the aggregate constitute a Material Adverse Effect,
(b) to the best knowledge of Borrower and the Co-Borrowers, no condition exists
that violates any Hazardous Material Law affecting any Real Property except for
such violations that would not individually or in the aggregate have a Material
Adverse Effect, (c) no Real Property or any portion thereof is or has been
utilized by Borrower or any of its Subsidiaries as a site for the manufacture of
any Hazardous Materials and (d) to the extent that any Hazardous Materials are
used, generated or stored by Borrower or any of its Subsidiaries on any Real
Property, or transported to or from such Real Property by Borrower or any of its
Subsidiaries, such use, generation, storage and transportation are in compliance
in all material respects with all Hazardous Materials Laws.

    4.19  No Default Under Existing Loan Agreement.  As of the Closing Date, no
Default or Event of Default has occurred and remains continuing under the
Existing Loan Agreement.

40

--------------------------------------------------------------------------------




Article 5
AFFIRMATIVE COVENANTS (OTHER THAN INFORMATION AND
REPORTING REQUIREMENTS)


    So long as any Advance remains unpaid or any other Obligation remains
unpaid, or any portion of the Commitment remains in force, Borrower shall, and
shall cause each of its Restricted Subsidiaries to, and each Co-Borrower shall,
unless the Administrative Agent (with the written approval of the Requisite
Banks) otherwise consents:

    5.1  Preservation of Existence.  Preserve and maintain their respective
existences in the jurisdiction of their formation and all material
authorizations, rights, franchises, privileges, consents, approvals, orders,
licenses, permits, or registrations from any Governmental Agency that are
necessary for the transaction of their respective business except (a) where the
failure to so preserve and maintain the existence of any Restricted Subsidiary
of Borrower and such authorizations, rights, franchises, privileges, consents,
approvals, orders, licenses, permits, or registrations would not constitute a
Material Adverse Effect and (b) that a merger permitted by Section 6.3 shall not
constitute a violation of this covenant; and qualify and remain qualified to
transact business in each jurisdiction in which such qualification is necessary
in view of their respective business or the ownership or leasing of their
respective Properties except where the failure to so qualify or remain qualified
would not constitute a Material Adverse Effect.

    5.2  Maintenance of Properties.  Maintain, preserve and protect all of their
respective Properties in good order and condition, subject to wear and tear in
the ordinary course of business, and not permit any waste of their respective
Properties, except that the failure to maintain, preserve and protect a
particular item of Property that is not of significant value, either
intrinsically or to the operations of Borrower and its Restricted Subsidiaries,
taken as a whole, shall not constitute a violation of this covenant.

    5.3  Maintenance of Insurance.  Maintain liability, casualty and other
insurance (subject to customary deductibles and retentions) with responsible
insurance companies in such amounts and against such risks as is carried by
responsible companies engaged in similar businesses and owning similar assets in
the general areas in which Borrower and its Restricted Subsidiaries operate.

    5.4  Compliance With Laws.  Comply, within the time period, if any, given
for such compliance by the relevant Governmental Agency with enforcement
authority, with all Requirements of Law noncompliance with which constitutes a
Material Adverse Effect, except that Borrower and its Restricted Subsidiaries
need not comply with a Requirement of Law then being contested by any of them in
good faith by appropriate proceedings.

    5.5  Inspection Rights.  Upon reasonable notice, at any time during regular
business hours and as often as reasonably requested (but not so as to materially
interfere with the business of Borrower or any of its Subsidiaries) permit the
Administrative Agent or any Bank, or any authorized employee, agent or
representative thereof, to examine, audit and make copies and abstracts from the
records and books of account of, and to visit and inspect the Properties of,
Borrower and its Subsidiaries and to discuss the affairs, finances and accounts
of Borrower and its Subsidiaries with any of their officers, managers, key
employees or accountants and, upon request, furnish promptly to the
Administrative Agent or any Bank true copies of all financial information made
available to the board of directors or audit committee of the board of directors
of Borrower.

    5.6  Keeping of Records and Books of Account.  Keep adequate records and
books of account reflecting all financial transactions in conformity with
Generally Accepted Accounting Principles, consistently applied, and in material
conformity with all applicable requirements of any Governmental Agency having
regulatory jurisdiction over Borrower or any of its Subsidiaries.

41

--------------------------------------------------------------------------------

    5.7  Use of Proceeds.  Use the proceeds of Loans (a) on the Closing Date, to
refinance the obligations under the Existing Loan Agreement, (b) to finance
design, development and construction expenses associated with Capital
Expenditures, Acquisitions and Investments permitted under Article 6 hereof, and
(c) for other general corporate purposes including the Acquisitions and
Investments described herein.

    5.8  New Restricted Subsidiaries.  Cause any Person which hereafter becomes
a Restricted Subsidiary of Borrower to promptly execute and deliver to the
Administrative Agent a Guaranty (and, if a Collateral Event has occurred (and no
Collateral Release has subsequently occurred), security documents encumbering
its Property to the extent required by Sections 2.12 and 6.7).

    5.9  Hazardous Materials Laws.  Keep and maintain all Real Property and each
portion thereof in compliance in all material respects with all applicable
Hazardous Materials Laws and promptly notify the Administrative Agent in writing
(attaching a copy of any pertinent written material) of (a) any and all material
enforcement, cleanup, removal or other governmental or regulatory actions
instituted, completed or threatened in writing by a Governmental Agency pursuant
to any applicable Hazardous Materials Laws, (b) any and all material claims made
or threatened in writing by any Person against Borrower or its Restricted
Subsidiaries relating to damage, contribution, cost recovery, compensation, loss
or injury resulting from any Hazardous Materials and (c) discovery by any Senior
Officer of Borrower or any Co-Borrower of any material occurrence or condition
on Property adjoining or in the vicinity of such Real Property that could
reasonably be expected to cause such Real Property or any part thereof to be
subject to any restrictions on the ownership, occupancy, transferability or use
of such Real Property under any applicable Hazardous Materials Laws.

42

--------------------------------------------------------------------------------




Article 6
NEGATIVE COVENANTS


    So long as any Advance remains unpaid or any other Obligation remains
unpaid, or any portion of the Commitment remains in force, Borrower shall not,
and shall not permit any of its Restricted Subsidiaries to, and each Co-Borrower
shall not unless the Administrative Agent (with the written approval of the
Requisite Banks or, if required by Section 11.2, of all of the Banks) otherwise
consents:

    6.1  Payment of Subordinated Obligations.  Pay any principal (including
sinking fund payments) or any other amount (other than scheduled interest
payments) with respect to any Subordinated Obligation, or purchase or redeem (or
offer to purchase or redeem) any Subordinated Obligation, or deposit any monies,
securities or other Property with any trustee or other Person to provide
assurance that the principal or any portion thereof of any Subordinated
Obligation will be paid when due or otherwise to provide for the defeasance of
any Subordinated Obligation provided that:

    (a) Borrower may make payments of scheduled interest on any Subordinated
Obligation in accordance with the subordination terms thereof; and

    (b) Borrower may redeem Subordinated Obligations held by Persons which are
subject to a Disqualification, provided that (i) no Default or Event of Default
then exists or would result therefrom, and (ii) after giving effect to such
redemption, Borrower is in pro forma compliance with the covenants set forth in
Sections 6.8 and 6.9.

    6.2  Disposition of Property.  Make any Disposition of any Principal Resort
Casino Properties, provided that leases and subleases of portions of a Principal
Resort Casino Property in the ordinary course of business and not involving
their gaming or lodging operations shall not be considered a Disposition
thereof.

    6.3  Mergers.  Merge or consolidate with or into any Person, except
(a) mergers and consolidations of a Restricted Subsidiary of Borrower into
Borrower or another Restricted Subsidiary of Borrower, (b) mergers and
consolidations with a Person to effect a mere change in the State or form of
organization of Borrower, (c) mergers with any Person which if acquired by
Borrower or its other Restricted Subsidiaries pursuant to Investments permitted
hereby, would be Restricted Subsidiaries, provided that the financial condition
of Borrower and its Subsidiaries are not adversely affected thereby and Borrower
and its Subsidiaries execute such amendments to the Loan Documents as may be
requested by the Administrative Agent to reflect such change, and (d) mergers
entered into in compliance with this Section 6.3 with persons engaged primarily
in the same or a similar line of business as one or more lines of business
engaged in by Borrower and its Subsidiaries, provided that giving pro forma
effect to such mergers as of the last day of the then most recently ended Fiscal
Quarter, Borrower is in compliance with Sections 6.8 and 6.9.

    6.4  Hostile Acquisitions.  Directly or indirectly use the proceeds of any
Loan in connection with the acquisition of part or all of a voting interest of
five percent or more in any corporation or other business entity if such
acquisition is opposed by the board of directors or management of such
corporation or business entity.

    6.5  ERISA.  (a) At any time, permit any Pension Plan to (i) engage in any
non-exempt "prohibited transaction" (as defined in Section 4975 of the Code),
(ii) fail to comply with ERISA or any other applicable Laws, (iii) incur any
material "accumulated funding deficiency" (as defined in Section 302 of ERISA),
or (iv) terminate in any manner, which, with respect to each event listed above,
could reasonably be expected to result in a Material Adverse Effect, or
(b) withdraw, completely or partially, from any Multiemployer Plan if to do so
could reasonably be expected to result in a Material Adverse Effect.

43

--------------------------------------------------------------------------------

    6.6  Change in Nature of Business.  Make any material change in the nature
of the business of Borrower and its Subsidiaries, taken as a whole.

    6.7  Liens and Negative Pledges.  Create, incur, assume or suffer to exist
any Lien or Negative Pledge of any nature upon or with respect to any of its
Properties, or engage in any sale and leaseback transaction with respect to any
of its Properties, whether now owned or hereafter acquired, except:

    (a) Permitted Encumbrances;

    (b) Liens and Negative Pledges under the Loan Documents;

    (c) Liens and Negative Pledges existing on the date hereof and disclosed in
Schedule 4.7 and any renewals/extensions or amendments thereof, provided that
the obligations secured or benefitted thereby are not increased;

    (d) Liens on Property acquired by Borrower or any of its Restricted
Subsidiaries after the Closing Date that are in existence at the time of such
acquisition and are not created in contemplation of such acquisition;

    (e) purchase money Liens securing Indebtedness and Capital Lease Obligations
incurred following April 7, 2000 in an aggregate principal amount not to exceed
$100,000,000 (including any refinancings thereof);

    (f)  any Lien or Negative Pledge created by an agreement or instrument
entered into by Borrower or a Restricted Subsidiary of Borrower in the ordinary
course of its business which consists of a restriction on the assignability,
transfer or hypothecation of such agreement or instrument;

    (g) If a Collateral Event occurs (and no Collateral Release has subsequently
occurred), equal, ratable and pari passu Liens securing the MGM Senior Notes,
the Obligations, and the Indebtedness under the Other Loan Agreement and any
other senior Indebtedness of Borrower and its Subsidiaries the incurrence of
which is permitted by Section 6.8, plus interest, fees, premium, indemnities,
expenses and other amounts which are not principal relating or payable with
respect to such principal amount, on collateral which is not, as of any date of
determination, more extensive than the collateral encumbered by the Loan
Documents, and, in any event, Negative Pledges which are not more extensive than
the Negative Pledge contained in this Section relating to the MGM Senior Notes,
the Indebtedness under the Other Loan Agreement or any other senior Indebtedness
of Borrower and its Subsidiaries the incurrence of which is permitted by
Section 6.8, and which in any event allow the Liens in favor of the
Administrative Agent and the other Creditors contemplated herein;

    (h) If a Collateral Event occurs (and no Collateral Release has subsequently
occurred), Liens securing the Mirage Senior Notes, plus interest, fees, premium,
indemnities, expenses and other amounts which are not principal relating or
payable with respect to such principal amount, (in each case on an equal,
ratable and pari passu basis with the MGM Senior Notes, the Obligations and the
Indebtedness under the Other Loan Agreement) on collateral which is not in any
event and as of any date of determination, more extensive than the collateral
encumbered by the Loan Documents, and Negative Pledges which are not more
extensive than the Negative Pledge contained in this Section relating to the
Mirage Senior Notes, and which in any event allow the Liens in favor of the
Administrative Agent and the other Creditors contemplated herein;

    (i)  If a Collateral Event occurs (and thereafter until a Collateral
Release), subordinated Liens securing additional Indebtedness of the Borrower
and its Subsidiaries the incurrence of which is permitted by Section 6.8, plus
interest, fees, premium, indemnities, expenses and other amounts which are not
principal relating or payable with respect to such principal amount, on
collateral which is not, as of any date of determination, more extensive than
the collateral

44

--------------------------------------------------------------------------------

encumbered by the Loan Documents, and, in any event, Negative Pledges which are
not more extensive than the Negative Pledge contained in this Section relating
thereto which allow the Liens in favor of the Administrative Agent and the other
Creditors contemplated herein; and

    (j)  Liens granted on the stock, partnership or other equity interests in a
Person which is not a Restricted Subsidiary owned by Borrower or any of its
Restricted Subsidiaries, which are granted solely to secure Indebtedness of that
Person;

provided that this Section shall not be effective to prohibit Liens or Negative
Pledges with respect to securities issued by any gaming licensee to the extent
that appropriate approvals of this covenant have not been obtained under
applicable Gaming Laws.

    6.8  Leverage Ratio.  Permit the Leverage Ratio, as of any Fiscal Quarter
described below, to be greater than the ratio set forth below opposite that
Fiscal Quarter:

Fiscal Quarters Ending


--------------------------------------------------------------------------------

  Maximum Ratio

--------------------------------------------------------------------------------

March 31, 2001 through December 31, 2001   5.25:1.00 March 31, 2002 and
thereafter   5.00:1.00

    6.9  Interest Charge Coverage Ratio.  Permit the Interest Charge Coverage
Ratio as of the last day of any Fiscal Quarter (a) ending on or prior to
June 30, 2001, to be less than 2.25:1.00, (b) ending on September 30, 2001 or
December 31, 2001, to be less than 2.35:1.00, and (c) ending March 31, 2002, to
be less than 2.50:1.00.

45

--------------------------------------------------------------------------------




Article 7
INFORMATION AND REPORTING REQUIREMENTS


    7.1  Financial and Business Information.  So long as any Advance remains
unpaid or any other Obligation remains unpaid, or any portion of the Commitment
remains in force, Borrower and each Co-Borrower shall, unless the Administrative
Agent (with the written approval of the Requisite Banks) otherwise consents, at
Borrower's and the Co-Borrowers' sole expense, deliver to the Administrative
Agent for distribution by it to the Banks, a sufficient number of copies for all
of the Banks of the following:

    (a) As soon as practicable, and in any event within 60 days after the end of
each Fiscal Quarter (other than the fourth Fiscal Quarter in any Fiscal Year),
the consolidated and consolidating balance sheet of Borrower and its
Subsidiaries as at the end of such Fiscal Quarter and the consolidated and
consolidating statement of operations for such Fiscal Quarter, and its statement
of cash flows for the portion of the Fiscal Year ended with such Fiscal Quarter,
all in reasonable detail. Such financial statements shall be certified by a
Senior Officer of Borrower as fairly presenting the financial condition, results
of operations and cash flows of Borrower and its Subsidiaries in accordance with
Generally Accepted Accounting Principles (other than footnote disclosures),
consistently applied, as at such date and for such periods, subject only to
normal year-end accruals and audit adjustments;

    (b) As soon as practicable, and in any event within 45 days after the end of
each Fiscal Quarter, a Pricing Certificate setting forth a preliminary
calculation of the Leverage Ratio as of the last day of such Fiscal Quarter, and
providing reasonable detail as to the calculation thereof, which calculations
shall be based on the preliminary unaudited financial statements of Borrower for
such Fiscal Quarter, and as soon as practicable thereafter, in the event of any
material variance in the actual calculation of the Leverage Ratio from such
preliminary calculation, a revised Pricing Certificate setting forth the actual
calculation thereof;

    (c) As soon as practicable, and in any event within 105 days after the end
of each Fiscal Year, (i) the consolidated and consolidating balance sheet of
Borrower and its Subsidiaries as at the end of such Fiscal Year and the
consolidated and consolidating statements of operations, shareholders' equity
and cash flows, in each case of Borrower and its Subsidiaries for such Fiscal
Year, in each case as at the end of and for the Fiscal Year, all in reasonable
detail. Such financial statements shall be prepared in accordance with Generally
Accepted Accounting Principles, consistently applied, and such consolidated
balance sheet and consolidated statements shall be accompanied by a report of
one of the six largest public accounting firms in the United States of America
or other independent public accountants of recognized standing selected by
Borrower and reasonably satisfactory to the Requisite Banks, which report shall
be prepared in accordance with generally accepted auditing standards as at such
date, and shall not be subject to any qualifications or exceptions as to the
scope of the audit nor to any other qualification or exception determined by the
Requisite Banks in their good faith business judgment to be adverse to the
interests of the Banks. Such accountants' report shall be accompanied by a
certificate stating that, in making the examination pursuant to generally
accepted auditing standards necessary for the certification of such financial
statements and such report, such accountants have obtained no knowledge of any
Default or, if, in the opinion of such accountants, any such Default shall
exist, stating the nature and status of such Default, and stating that such
accountants have reviewed Borrower's financial calculations as at the end of
such Fiscal Year (which shall accompany such certificate) under Sections 6.8 and
6.9, have read such Sections (including the definitions of all defined terms
used therein) and that nothing has come to the attention of such accountants in
the course of such examination that would cause them to believe that the same
were not calculated by Borrower in the manner prescribed by this Agreement;

46

--------------------------------------------------------------------------------

    (d) As soon as practicable, and in any event within 45 days after the
commencement of each Fiscal Year, a budget and projection by Fiscal Quarter for
that Fiscal Year and by Fiscal Year for the next two succeeding Fiscal Years,
including for the first such Fiscal Year, projected consolidated balance sheets,
statements of operations and statements of cash flow and, for the second and
third such Fiscal Years, projected consolidated condensed balance sheets and
statements of operations and cash flows, of Borrower and its Subsidiaries, all
in reasonable detail;

    (e) Promptly after request by the Administrative Agent or any Bank, copies
of any detailed audit reports, management letters or recommendations submitted
to the board of directors (or the audit committee of the board of directors) of
Borrower by independent accountants in connection with the accounts or books of
Borrower or any of its Subsidiaries, or any audit of any of them;

    (f)  Promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of Borrower, and copies of all annual, regular, periodic and
special reports and registration statements which Borrower may file or be
required to file with the Securities and Exchange Commission under Section 13 or
15(d) of the Securities Exchange Act of 1934, as amended, and not otherwise
required to be delivered to the Banks pursuant to other provisions of this
Section;

    (g) Promptly after request by the Administrative Agent or any Bank, copies
of the Nevada "Regulation 6.090 Report" and "6-A Report";

    (h) Promptly after request by the Administrative Agent or any Bank, copies
of any other report or other document that was filed by Borrower or any of its
Subsidiaries with any Governmental Agency (other than any report regarding
Tracinda Corporation or individuals associated with Tracinda Corporation,
Borrower and its Subsidiaries and their confidential business or financial
information);

    (i)  As soon as practicable, and in any event within ten Banking Days after
a Senior Officer of Borrower or any Co-Borrower becomes aware of the occurrence
of any (i) "reportable event" (as such term is defined in Section 4043 of ERISA)
or (ii) "prohibited transaction" (as such term is defined in Section 406 of
ERISA or Section 4975 of the Code) in connection with any Pension Plan or any
trust created thereunder, telephonic notice specifying the nature thereof, and,
no more than five Banking Days after such telephonic notice, written notice
again specifying the nature thereof and specifying what action Borrower or any
of its Subsidiaries is taking or proposes to take with respect thereto, and,
when known, any action taken by the Internal Revenue Service with respect
thereto;

    (j)  As soon as practicable, and in any event within two Banking Days after
a Senior Officer of Borrower or any Co-Borrower becomes aware of the existence
of any condition or event which constitutes a Default or Event of Default,
telephonic notice specifying the nature and period of existence thereof, and, no
more than two Banking Days after such telephonic notice, written notice again
specifying the nature and period of existence thereof and specifying what action
Borrower or its Subsidiaries are taking or propose to take with respect thereto;

    (k) Promptly upon a Senior Officer of Borrower or any Co-Borrower becoming
aware that (i) any Person has commenced a legal proceeding with respect to a
claim against Borrower or any of its Subsidiaries that is $5,000,000 or more in
excess of the amount thereof that is fully covered by insurance, (ii) any
creditor or lessor under a written credit agreement or material lease has
asserted a default thereunder on the part of Borrower or any of its
Subsidiaries, (iii) any Person has commenced a legal proceeding with respect to
a claim against Borrower or any of its Subsidiaries under a contract that is not
a credit agreement or material lease in excess of $25,000,000 or which otherwise
may reasonably be expected to result in a Material Adverse Effect, (iv) any
labor union has notified Borrower of its intent to strike Borrower or any of its
Subsidiaries

47

--------------------------------------------------------------------------------

on a date certain and such strike would involve more than 100 employees of
Borrower or its Subsidiaries, or (v) any Gaming Board has indicated its intent
to consider or act upon a License Revocation or a fine or penalty of $1,000,000
or more with respect to Borrower or any of its Subsidiaries, a written notice
describing the pertinent facts relating thereto and what action Borrower or its
Subsidiaries are taking or propose to take with respect thereto;

    (l)  As soon as practicable, and in any event by the thirtieth day in the
next following month, an operating revenue report for the preceding calendar
month with respect to each operating casino property of Borrower and its
Subsidiaries (including the Australia Companies), segmented for each such casino
property and otherwise in a form reasonably acceptable to the Administrative
Agent, together with a written narrative statement discussing any significant
trends reflected therein signed by a Senior Officer of Borrower;

    (m) Promptly following any Senior Officer of Borrower or any Co-Borrower
becoming aware of any change in the credit ratings assigned by Moody's or S&P to
the credit facilities provided hereunder (whether senior secured or senior
unsecured) written notice of such change and, if the same will result in a
revision to the Debt Rating, a revised Pricing Certificate setting forth the
revised Debt Rating; and

    (n) Such other data and information as from time to time may be reasonably
requested by the Administrative Agent, any Bank (through the Administrative
Agent) or the Requisite Banks.

    7.2  Compliance Certificates.  So long as any Advance remains unpaid or any
other Obligation remains unpaid or unperformed, or any portion of the Commitment
remains outstanding, Borrower and the Co-Borrowers shall, at their sole expense,
deliver to the Administrative Agent for distribution by it to the Banks
concurrently with the financial statements required pursuant to Sections 7.1(a)
and 7.1(c) Compliance Certificates signed by a Senior Officer of Borrower and
each Co-Borrower.

48

--------------------------------------------------------------------------------




Article 8
CONDITIONS


    8.1  Initial Advances on the Closing Date.  The obligation of each Bank to
make the initial Advance to be made by it on the Closing Date, is subject to the
following conditions precedent, each of which shall be satisfied prior to the
making of the initial Advances (unless all of the Banks, in their sole and
absolute discretion, shall agree otherwise):

    (a) The Administrative Agent shall have received all of the following, each
of which shall be originals unless otherwise specified, each properly executed
by a Responsible Official of each party thereto, each dated as of the Closing
Date and each in form and substance satisfactory to the Administrative Agent and
its legal counsel (unless otherwise specified or, in the case of the date of any
of the following, unless the Administrative Agent otherwise agrees or directs):

    (1) at least one executed counterpart of this Agreement, together with
arrangements satisfactory to the Administrative Agent for additional executed
counterparts, sufficient in number for distribution to the Banks, Borrower,
Atlantic City and Detroit;

    (2) Notes executed by Borrower, Atlantic City and Detroit in favor of each
Bank, each in a principal amount equal to that Bank's Pro Rata Share of
$800,000,000;

    (3) with respect to Borrower, Atlantic City, Detroit and each Guarantor
(including Mirage, New York and their respective Subsidiaries), such
documentation as the Administrative Agent may require to establish the due
organization, valid existence and good standing of Borrower, Atlantic City,
Detroit, and each of the Guarantors, its qualification to engage in business in
each material jurisdiction in which it is engaged in business or required to be
so qualified, its authority to execute, deliver and perform any Loan Documents
to which it is a Party, the identity, authority and capacity of each Responsible
Official thereof authorized to act on its behalf, including (if applicable)
certified copies of articles of incorporation or organization and amendments
thereto, bylaws or operating agreements and amendments thereto, certificates of
good standing and/or qualification to engage in business, tax clearance
certificates, certificates of corporate or other organizational resolutions,
incumbency certificates, Certificates of Responsible Officials, and the like;

    (4) the Guaranty executed by each Guarantor which is a Restricted Subsidiary
of Borrower;

    (5) the Opinions;

    (6) a Request for Loan in compliance with Article 2;

    (7) the letter agreement described in Sections 3.3 and 3.6;

    (8) such assurances as the Administrative Agent deems appropriate that the
relevant Gaming Boards have approved the transactions contemplated by the Loan
Documents to the extent that such approval is required by applicable Gaming
Laws;

    (9) a Certificate signed by a Senior Officer of Borrower and Atlantic City
certifying that the conditions specified in Section 8.1(d) and (e) have been
satisfied; and

    (10) such other assurances, certificates, documents, consents or opinions as
the Administrative Agent reasonably may require.

    (b) The fees payable on the Closing Date pursuant to Article 3 shall have
been paid.

49

--------------------------------------------------------------------------------

    (c) The reasonable costs and expenses of the Administrative Agent in
connection with the preparation of the Loan Documents payable pursuant to
Section 11.3, and invoiced to Borrower prior to the Closing Date, shall have
been paid.

    (d) The representations and warranties of Borrower and the Co-Borrowers
contained in Article 4 shall be true and correct.

    (e) Borrower, each Co-Borrower and any other Parties shall be in compliance
with all the terms and provisions of the Loan Documents, and giving effect to
the initial Advance, no Default or Event of Default shall have occurred and be
continuing.

    (f)  All legal matters relating to the Loan Documents shall be satisfactory
to Sheppard, Mullin, Richter & Hampton LLP, special counsel to the
Administrative Agent.

    (g) The Closing Date shall have occurred by April 6, 2001.

    (h) The proceeds of the initial Loans shall be used to refinance any
outstanding loans under the Existing Loan Agreement.

    (i)  The Other Loan Agreement shall have been or shall be concurrently
amended in the form of the proposed Third Amendment Agreement thereto heretofore
distributed to the Lenders.

    Concurrently with the making of the initial Loan hereunder, the commitments
of those lenders under the Existing Loan Agreement which are not parties to this
Agreement shall be deemed terminated.

    8.2  Any Increasing Advance.  The obligation of each Bank to make any
Advance which would result in an increase to the aggregate principal amount of
the Outstanding Obligations is subject to the following conditions precedent
(unless the Requisite Banks, in their sole and absolute discretion, shall agree
otherwise):

    (a) except (i) for representations and warranties which expressly speak as
of a particular date or are no longer true and correct as a result of a change
which is permitted by this Agreement or (ii) as disclosed by Borrower and the
Co-Borrowers and approved in writing by the Requisite Banks, the representations
and warranties contained in Article 4 (other than Sections 4.4(a), 4.6, 4.8,
4.10, 4.17 and 4.18 (but only if Borrower and its Restricted Subsidiaries are
diligently engaged in measures that will result in compliance with all Hazardous
Materials Laws)) shall be true and correct on and as of the date of the Advance
as though made on that date;

    (b) other than matters described in Schedule 4.10 or not required as of the
Closing Date to be therein described, there shall not be then pending or
threatened any action, suit, proceeding or investigation against or affecting
Borrower or any of its Restricted Subsidiaries or any Property of any of them
before any Governmental Agency that constitutes a Material Adverse Effect;

    (c) the Administrative Agent shall have timely received a Request for Loan
in compliance with Article 2 (or telephonic or other request for Loan referred
to in the second sentence of Section 2.1(b), if applicable); and

    (d) the Administrative Agent shall have received, in form and substance
satisfactory to the Administrative Agent, such other assurances, certificates,
documents or consents related to the foregoing as the Administrative Agent or
Requisite Banks reasonably may require.

50

--------------------------------------------------------------------------------




Article 9
EVENTS OF DEFAULT AND REMEDIES UPON EVENT OF DEFAULT


    9.1  Events of Default.  The existence or occurrence of any one or more of
the following events, whatever the reason therefor and under any circumstances
whatsoever, shall constitute an Event of Default so long as such event is
continuous and has not been waived in accordance with Section 11.2:

    (a) Borrower or the Co-Borrowers fail to pay any principal on any of the
Notes, or any portion thereof, on the date when due; or

    (b) Borrower or the Co-Borrowers fail to pay any interest on any of the
Notes, or any fees under Sections 3.4 or 3.6, or any portion thereof, within
five Banking Days after the date when due; or fails to pay any other fee or
amount payable to the Banks under any Loan Document, or any portion thereof,
within five Banking Days after demand therefor; or

    (c) Borrower or the Co-Borrowers fail to comply with any of the covenants
contained in Article 6, other than the covenants contained in Sections 6.5 or
6.6; or

    (d) Borrower or the Co-Borrowers fail to comply with Section 7.1(j) in any
respect that is materially adverse to the interests of the Banks; or

    (e) Borrower, any of its Restricted Subsidiaries or any other Party fails to
perform or observe any other covenant or agreement (not specified in clause (a),
(b), (c), or (d) above) contained in any Loan Document on its part to be
performed or observed within (i) ten Banking Days after the giving of notice by
the Administrative Agent on behalf of the Requisite Banks of such Default or
(ii) if the nature of the covenant or agreement is such that the violation can
be cured, thirty Banking Days after the giving of such notice so long as
Borrower and the Co-Borrowers diligently pursue in good faith the cure or
correction of such violation continuously during such period; or

    (f)  Any representation or warranty of Borrower or any of its Restricted
Subsidiaries or any other Party made in any Loan Document, or in any certificate
or other writing delivered by Borrower or such Restricted Subsidiary or Party
pursuant to any Loan Document, proves to have been incorrect when made or
reaffirmed in any respect that is materially adverse to the interests of the
Banks; or

    (g) Borrower or any of its Subsidiaries (i) fails to pay the principal, or
any principal installment, of any present or future Indebtedness of $100,000,000
or more, or any guaranty of present or future Indebtedness of $100,000,000 or
more, on its part to be paid, when due (or within any stated grace period),
whether at the stated maturity, upon acceleration, by reason of required
prepayment or otherwise or (ii) fails to perform or observe any other term,
covenant or agreement on its part to be performed or observed, or suffers any
event of default to occur, in connection with any present or future Indebtedness
of $100,000,000 or more, or of any guaranty of present or future Indebtedness of
$100,000,000 or more, if as a result of such failure or sufferance any holder or
holders thereof (or an agent or trustee on its or their behalf) has the right to
declare such Indebtedness due before the date on which it otherwise would become
due or the right to require Borrower or any of its Subsidiaries to redeem or
purchase, or offer to redeem or purchase, all or any portion of such
Indebtedness; or

    (h) Any event occurs which gives the holder or holders of any Subordinated
Obligation (or an agent or trustee on its or their behalf) the right to declare
such Subordinated Obligation due before the date on which it otherwise would
become due, or the right to require the issuer thereof to redeem or purchase, or
offer to redeem or purchase, all or any portion of any Subordinated Obligation;
or

51

--------------------------------------------------------------------------------

    (i)  Any Loan Document, at any time after its execution and delivery and for
any reason other than the agreement or action (or omission to act) of the
Administrative Agent or any of the Banks or satisfaction in full of all the
Obligations ceases to be in full force and effect or is declared by a court of
competent jurisdiction to be null and void, invalid or unenforceable in any
respect which, in any such event in the reasonable opinion of the Requisite
Banks, is materially adverse to the interests of the Banks; or any Party thereto
denies in writing that it has any or further liability or obligation under any
Loan Document, or purports to revoke, terminate or rescind same; or

    (j)  A final judgment against Borrower or any of its Subsidiaries is entered
for the payment of money in excess of $25,000,000 and, absent procurement of a
stay of execution, such judgment remains unsatisfied for thirty calendar days
after the date of entry of judgment, or in any event later than five days prior
to the date of any proposed sale thereunder; or any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the Property of any such Person and is not released,
vacated or fully bonded within thirty calendar days after its issue or levy; or

    (k) Borrower or any of its Subsidiaries institutes or consents to the
institution of any proceeding under a Debtor Relief Law relating to it or to all
or any material part of its Property, or is unable or admits in writing its
inability to pay its debts as they mature, or makes an assignment for the
benefit of creditors; or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer for it or for all or any material part of its Property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of that Person and the appointment
continues undischarged or unstayed for ninety calendar days; or any proceeding
under a Debtor Relief Law relating to any such Person or to all or any part of
its Property is instituted without the consent of that Person and continues
undismissed or unstayed for ninety calendar days; or

    (l)  The occurrence of an Event of Default (as such term is or may hereafter
be specifically defined in any other Loan Document) under any other Loan
Document; or

    (m) A final unstayed judgment is entered by a court of competent
jurisdiction that any Subordinated Obligation is not subordinated in accordance
with its terms to the Obligations; or

    (n) Any Pension Plan maintained by Borrower or any of its Restricted
Subsidiaries is determined to have a material "accumulated funding deficiency"
as that term is defined in Section 302 of ERISA and the result is a Material
Adverse Effect or Borrower or any its ERISA Affiliates incurs any withdrawal
liability in respect of any Multiemployer Plan which is in an amount in excess
of $50,000,000 which withdrawal liability is not paid or otherwise satisfied
within thirty days; or

    (o) The occurrence of a License Revocation that continues for seven
consecutive calendar days with respect to gaming operations at any gaming
facility accounting for ten percent or more of the consolidated total assets or
consolidated gross revenues of Borrower and its Subsidiaries.

    9.2  Remedies Upon Event of Default.  Without limiting any other rights or
remedies of the Creditors provided for elsewhere in this Agreement, or the other
Loan Documents, or by applicable Law, or in equity, or otherwise:

    (a) Upon the occurrence, and during the continuance, of any Event of Default
other than an Event of Default described in Section 9.1(k):

    (1) the Commitment to make Advances and all other obligations of the
Creditors and all rights of Borrower, the Co-Borrowers and any other Parties
under the Loan Documents shall

52

--------------------------------------------------------------------------------

be suspended without notice to or demand upon Borrower or any Co-Borrower, which
are expressly waived by Borrower and the Co-Borrowers, except that all of the
Banks or the Requisite Banks (as the case may be, in accordance with
Section 11.2) may waive an Event of Default or, without waiving, determine, upon
terms and conditions satisfactory to the Banks or Requisite Banks, as the case
may be, to reinstate the Commitment and such other obligations and rights and
make further Advances, which waiver or determination shall apply equally to, and
shall be binding upon, all the Banks; and

    (2) [Reserved];

    (3) the Requisite Banks may request the Administrative Agent to, and the
Administrative Agent thereupon shall, terminate the Commitment and/or declare
all or any part of the unpaid principal of all Notes, all interest accrued and
unpaid thereon and all other amounts payable under the Loan Documents to be
forthwith due and payable, whereupon the same shall become and be forthwith due
and payable, without protest, presentment, notice of dishonor, demand or further
notice of any kind, all of which are expressly waived by Borrower and each
Co-Borrower.

    (b) Upon the occurrence, and during the continuance, of any Event of Default
described in Section 9.1(k):

    (1) the Commitment to make Advances and all other obligations of the
Creditors and all rights of Borrower, the Co-Borrowers and any other Parties
under the Loan Documents shall terminate without notice to or demand upon
Borrower or any Co-Borrower, which are expressly waived by Borrower and the
Co-Borrowers, except that all of the Banks may waive the Event of Default or,
without waiving, determine, upon terms and conditions satisfactory to all the
Banks, to reinstate the Commitment and such other obligations and rights and
make further Advances, which determination shall apply equally to, and shall be
binding upon, all the Banks;

    (2) [Reserved]; and

    (3) the unpaid principal of all Notes, all interest accrued and unpaid
thereon and all other amounts payable under the Loan Documents shall be
forthwith due and payable, without protest, presentment, notice of dishonor,
demand or further notice of any kind, all of which are expressly waived by
Borrower and the Co-Borrowers.

    (c) Upon the occurrence, and during the continuance, of any Event of
Default, the Creditors, or any of them, without notice to (except as expressly
provided for in any Loan Document) or demand upon Borrower or any Co-Borrower,
which are expressly waived by Borrower and the Co-Borrowers (except as to
notices expressly provided for in any Loan Document), may proceed (but only with
the consent of the Requisite Banks) to protect, exercise and enforce their
rights and remedies under the Loan Documents against Borrower, the Co-Borrowers
and any other Party and such other rights and remedies as are provided by Law or
equity.

    (d) The order and manner in which the Creditors' rights and remedies are to
be exercised shall be determined by the Requisite Banks in their sole
discretion, and all payments received by the Creditors, or any of them, shall be
applied first to the costs and expenses (including reasonable attorneys' fees
and disbursements and the reasonably allocated costs of attorneys employed by
any of the Creditors) of the Creditors, and thereafter paid pro rata to the
Banks in the same proportions that the aggregate Obligations owed to each Bank
under the Loan Documents bear to the aggregate Obligations owed under the Loan
Documents to all the Banks, without priority or preference among the Banks.
Regardless of how each Bank may treat payments for the purpose of its own
accounting, for the purpose of computing the Obligations hereunder and under the
Notes, payments shall be applied first, to the costs and expenses of the
Creditors, as set forth above,

53

--------------------------------------------------------------------------------

second, to the payment of accrued and unpaid interest due under any Loan
Documents to and including the date of such application (ratably, and without
duplication, according to the accrued and unpaid interest due under each of the
Loan Documents), and third, to the payment of all other amounts (including
principal and fees) then owing to the Creditors under the Loan Documents.
Amounts due to a Bank under a Related Swap Agreement shall be considered a
principal amount for purposes of the preceding sentence. No application of
payments will cure any Event of Default, or prevent acceleration, or continued
acceleration, of amounts payable under the Loan Documents, or prevent the
exercise, or continued exercise, of rights or remedies of the Banks hereunder or
thereunder or at Law or in equity.

54

--------------------------------------------------------------------------------




Article 10
THE ADMINISTRATIVE AGENT


    10.1  Appointment and Authorization.  Subject to Section 10.8, each Bank
hereby irrevocably appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers under the Loan
Documents as are delegated to the Administrative Agent by the terms thereof or
are reasonably incidental, as determined by the Administrative Agent, thereto.
This appointment and authorization is intended solely for the purpose of
facilitating the servicing of the Loans and does not constitute appointment of
the Administrative Agent as trustee for any Bank or as representative of any
Bank for any other purpose and, except as specifically set forth in the Loan
Documents to the contrary, the Administrative Agent shall take such action and
exercise such powers only in an administrative and ministerial capacity.

    10.2  Administrative Agent and Affiliates.  Bank of America (and each
successor Administrative Agent) has the same rights and powers under the Loan
Documents as any other Bank and may exercise the same as though it were not the
Administrative Agent, and the term "Bank" or "Banks" includes Bank of America in
its individual capacity. Bank of America (and each successor Administrative
Agent) and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of banking, trust or other business with Borrower, any
Subsidiary thereof, or any Affiliate of Borrower or any Subsidiary thereof, as
if it were not the Administrative Agent and without any duty to account therefor
to the Banks. Bank of America (and each successor Administrative Agent) need not
account to any other Bank for any monies received by it for reimbursement of its
costs and expenses as Administrative Agent hereunder, or for any monies received
by it in its capacity as a Bank hereunder. The Administrative Agent shall not be
deemed to hold a fiduciary or other special relationship with any Bank and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or otherwise exist against the
Administrative Agent.

    10.3  Proportionate Interest in any Collateral.  The Administrative Agent,
on behalf of all the Banks, shall hold in accordance with the Loan Documents all
items of any collateral or interests therein received or held by the
Administrative Agent. Subject to the Administrative Agent's and the Banks'
rights to reimbursement for their costs and expenses hereunder (including
reasonable attorneys' fees and disbursements and other professional services and
the reasonably allocated costs of attorneys employed by the Administrative Agent
or a Bank) and subject to the application of payments in accordance with
Section 9.2(d), each Bank shall have an interest in the Banks' interest in the
collateral or interests therein in the same proportions that the aggregate
Obligations owed such Bank under the Loan Documents bear to the aggregate
Obligations owed under the Loan Documents to all the Banks, without priority or
preference among the Banks, except that Obligations owed to any Bank under a
Related Swap Agreement shall be secured on an equal, ratable and pari passu
basis with all other Obligations up to an amount equal to the Administrative
Agent's then customary credit risk factor for Swap Agreements times the notional
amount of Indebtedness covered by such Related Swap Agreement and shall be
secured on a subordinate basis as to amounts in excess of such amount.

    10.4  Banks' Credit Decisions.  Each Bank agrees that it has, independently
and without reliance upon the Administrative Agent, any other Creditor or the
directors, officers, agents, employees Law or in equity. or attorneys thereof,
and instead in reliance upon information supplied to it by or on behalf of
Borrower and its Subsidiaries and upon such other information as it has deemed
appropriate, made its own independent credit analysis and decision to enter into
this Agreement. Each Bank also agrees that it shall, independently and without
reliance upon the Administrative Agent, any other Creditor or the directors,
officers, agents, employees or attorneys thereof, continue to make its own
independent credit analyses and decisions in acting or not acting under the Loan
Documents.

55

--------------------------------------------------------------------------------

    10.5  Action by Administrative Agent.  

    (a) Absent actual knowledge of the Administrative Agent of the existence of
a Default, the Administrative Agent may assume that no Default has occurred and
is continuing, unless the Administrative Agent has received notice from Borrower
and the Co-Borrowers stating the nature of the Default or has received notice
from a Bank stating the nature of the Default and that such Bank considers the
Default to have occurred and to be continuing.

    (b) The Administrative Agent has only those obligations under the Loan
Documents as are expressly set forth therein.

    (c) Except for any obligation expressly set forth in the Loan Documents and
as long as the Administrative Agent may assume that no Event of Default has
occurred and is continuing, the Administrative Agent may, but shall not be
required to, exercise its discretion to act or not act, except that the
Administrative Agent shall be required to act or not act upon the instructions
of the Requisite Banks (or of all the Banks, to the extent required by
Section 11.2) and those instructions shall be binding upon the Administrative
Agent and all the Banks, provided that the Administrative Agent shall not be
required to act or not act if to do so would be contrary to any Loan Document or
to applicable Law or could result, in the judgment of the Administrative Agent,
in a material risk of liability to the Administrative Agent.

    (d) If the Administrative Agent has received a notice specified in
clause (a), the Administrative Agent shall immediately give notice thereof to
the Banks and shall act or not act upon the instructions of the Requisite Banks
(or of all the Banks, to the extent required by Section 11.2), provided that the
Administrative Agent shall not be required to act or not act if to do so would
be contrary to any Loan Document or to applicable Law or could result, in the
judgment of the Administrative Agent, in a material risk of liability to the
Administrative Agent, and except that if the Requisite Banks (or all the Banks,
if required under Section 11.2) fail, for five Banking Days after the receipt of
notice from the Administrative Agent, to instruct the Administrative Agent, then
the Administrative Agent, in its sole discretion, may act or not act as it deems
advisable for the protection of the interests of the Banks.

    (e) The Administrative Agent shall have no liability to any Bank for acting,
or not acting, as instructed by the Requisite Banks (or all the Banks, if
required under Section 11.2), notwithstanding any other provision hereof.

    10.6  Liability of Administrative Agent.  Neither the Administrative Agent
nor any of its directors, officers, agents or employees shall be liable for any
action taken or not taken by them under or in connection with the Loan
Documents, except for their own gross negligence or willful misconduct. Without
limitation on the foregoing, the Administrative Agent and its directors,
officers, agents and employees:

    (a) May treat the payee of any Note as the holder thereof until the
Administrative Agent receives notice of the assignment or transfer thereof, in
form satisfactory to the Administrative Agent, signed by the payee, and may
treat each Bank as the owner of that Bank's interest in the Obligations for all
purposes of this Agreement until the Administrative Agent receives notice of the
assignment or transfer thereof, in form satisfactory to the Administrative
Agent, signed by that Bank;

    (b) May consult with legal counsel (including in-house legal counsel),
accountants (including in-house accountants) and other professionals or experts
selected by it, or with legal counsel, accountants or other professionals or
experts for Borrower and/or its Subsidiaries or the Banks, and shall not be
liable for any action taken or not taken by it in good faith in accordance with
any advice of such legal counsel, accountants or other professionals or experts;

56

--------------------------------------------------------------------------------

    (c) Shall not be responsible to any Bank for any statement, warranty or
representation made in any of the Loan Documents or in any notice, certificate,
report, request or other statement (written or oral) given or made in connection
with any of the Loan Documents;

    (d) Shall have no duty to ask or inquire as to the performance or observance
by Borrower or its Subsidiaries of any of the terms, conditions or covenants of
any of the Loan Documents or to inspect any collateral or the Property, books or
records of Borrower or its Subsidiaries;

    (e) Will not be responsible to any Bank for the due execution, legality,
validity, enforceability, genuineness, effectiveness, sufficiency or value of
any Loan Document, any other instrument or writing furnished pursuant thereto or
in connection therewith, or any collateral;

    (f)  Will not incur any liability by acting or not acting in reliance upon
any Loan Document, notice, consent, certificate, statement, request or other
instrument or writing believed in good faith by it to be genuine and signed or
sent by the proper party or parties; and

    (g) Will not incur any liability for any arithmetical error in computing any
amount paid or payable by the Borrower or any Subsidiary or Affiliate thereof or
paid or payable to or received or receivable from any Bank under any Loan
Document, including, principal, interest, commitment fees, Advances and other
amounts; provided that, promptly upon discovery of such an error in computation,
the Administrative Agent, the Banks and (to the extent applicable) Borrower
and/or its Subsidiaries or Affiliates shall make such adjustments as are
necessary to correct such error and to restore the parties to the position that
they would have occupied had the error not occurred.

    10.7  Indemnification.  Each Bank shall, ratably in accordance with its Pro
Rata Share (if the Commitment is then in effect) or in accordance with its
proportion of the aggregate Indebtedness then evidenced by the Notes (if the
Commitment has then been terminated), indemnify and hold the Administrative
Agent and its directors, officers, agents, employees and attorneys harmless
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever (including, without limitation, attorneys' fees and
disbursements and allocated costs of attorneys employed by the Administrative
Agent) that may be imposed on, incurred by or asserted against it or them in
such capacity in any way relating to or arising out of the Loan Documents (other
than losses incurred by reason of the failure of Borrower and the Co-Borrowers
to pay the Indebtedness represented by the Notes) or any action taken or not
taken by it as Administrative Agent thereunder, except such as result from its
own gross negligence or willful misconduct. Without limitation on the foregoing,
each Bank shall reimburse the Administrative Agent upon demand for that Bank's
Pro Rata Share of any out-of-pocket cost or expense incurred by the
Administrative Agent in connection with the negotiation, preparation, execution,
delivery, amendment, waiver, restructuring, reorganization (including a
bankruptcy reorganization), enforcement or attempted enforcement of the Loan
Documents, to the extent that Borrower, any Co-Borrower or any other Party is
required by Section 11.3 to pay that cost or expense but fails to do so upon
demand. Nothing in this Section shall entitle the Administrative Agent to
recover any amount from the Banks if and to the extent that such amount has
theretofore been recovered from Borrower, and Co-Borrower or any other Party. To
the extent that the Administrative Agent is later reimbursed such cost or
expense by Borrower, a Co-Borrower or any other Party, it shall return the
amounts paid to it by the Banks in respect of such cost or expense.

    10.8  Successor Administrative Agent.  The Administrative Agent may, and at
the request of the Requisite Banks shall, resign as Administrative Agent upon
thirty days' notice to the Banks and Borrower. If the Administrative Agent shall
resign as Administrative Agent under this Agreement, the Requisite Banks shall
appoint from among the Banks a successor Administrative Agent for the Banks,
which successor Administrative Agent shall be approved by Borrower (and such
approval shall not be unreasonably withheld or delayed), provided that, to the
extent required by applicable Gaming Laws, the incumbent Administrative Agent
shall remain the collateral agent for the Creditors with respect to

57

--------------------------------------------------------------------------------

any collateral for which a lienholder must be qualified under such Gaming Laws
until the new Administrative Agent can be so qualified (but the incumbent
Administrative Agent shall be entitled to the indemnities and other protections
provided to the Administrative Agent hereunder in such capacity). If no
successor Administrative Agent is appointed prior to the effective date of the
resignation of the Administrative Agent, the Administrative Agent may appoint,
after consulting with the Banks and the Borrower, a successor Administrative
Agent from among the Banks. Upon the acceptance of its appointment as successor
Administrative Agent hereunder, such successor Administrative Agent shall
succeed to all the rights, powers and duties of the retiring Administrative
Agent and the term "Administrative Agent" shall mean such successor
Administrative Agent and the retiring Administrative Agent's appointment, powers
and duties as Administrative Agent shall be terminated. After any retiring
Administrative Agent's resignation hereunder as Administrative Agent, the
provisions of this Article 10, and Sections 11.3, 11.11 and 11.22, shall inure
to its benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement. If (a) the Administrative Agent has
not been paid its agency fees under Section 3.6 or has not been reimbursed for
any expense reimbursable to it under Section 11.3, in either case for a period
of at least one year and (b) no successor Administrative Agent has accepted
appointment as Administrative Agent by the date which is thirty days following a
retiring Administrative Agent's notice of resignation, the retiring
Administrative Agent's resignation shall nevertheless thereupon become effective
and the Banks shall perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Requisite Banks appoint a successor
Administrative Agent as provided for above.

    10.9  Foreclosure on Collateral.  n the event of foreclosure or enforcement
of the Lien created by any of the Loan Documents, title to any collateral
encumbered thereby shall be taken and held by the Administrative Agent (or an
Affiliate or designee thereof) pro rata for the benefit of the Banks in
accordance with the Obligations outstanding to each of them and shall be
administered in accordance with the standard form of collateral holding
participation agreement used by the Administrative Agent in comparable
syndicated credit facilities.

    10.10  Intercreditor Arrangements; Attornment Agreements.  Provided that no
Default or Event of Default has then occurred, the Administrative Agent is
hereby irrevocably authorized by the other Creditors to enter into
(a) intercreditor arrangements acceptable to the Administrative Agent with
creditors (or a trustee or other representative for such creditors) holding the
Mirage Senior Notes, the MGM Senior Notes, the Other Loan Agreement and other
creditors to effectuate the provisions of Section 6.7 requiring any Liens of the
Administrative Agent to be equal, ratable and pari passu with such creditors,
provided that any such arrangements shall require the concurrent release of the
Liens held by such creditors if a Collateral Release occurs, and (b) attornment,
non-disturbance and estoppel agreements acceptable to the Administrative Agent
with lessees of interests in leases of real property from Borrower and its
Restricted Subsidiaries permitted hereby, provided in each case that not less
than 5 Business Days prior to entering into any such arrangement or agreement,
the Administrative Agent shall circulate drafts thereof to the Banks, and the
Requisite Banks shall not have objected to the form thereof.

    10.11  No Obligations of Borrower and the Co-Borrowers.  Nothing contained
in this Article 10 shall be deemed to impose upon Borrower or any Co-Borrower
any obligation in respect of the due and punctual performance by the
Administrative Agent of its obligations to the Banks under any provision of this
Agreement, and Borrower and the Co-Borrowers shall have no liability to the
Administrative Agent or any of the Banks in respect of any failure by the
Administrative Agent or any Bank to perform any of its obligations to the
Creditors under this Agreement. Without limiting the generality of the
foregoing, where any provision of this Agreement relating to the payment of any
amounts due and owing under the Loan Documents provides that such payments shall
be made by Borrower or the Co-Borrower to the Administrative Agent for the
account of the Banks, Borrower's and the Co-Borrowers' obligations to the Banks
in respect of such payments shall be deemed to be satisfied upon the making of
such payments to the Administrative Agent in the manner provided by this
Agreement.

58

--------------------------------------------------------------------------------




Article 11
MISCELLANEOUS


    11.1  Cumulative Remedies; No Waiver.  The rights, powers, privileges and
remedies of the Creditors provided herein or in any Note or other Loan Document
are cumulative and not exclusive of any right, power, privilege or remedy
provided by Law or equity. No failure or delay on the part of the Administrative
Agent or any Bank in exercising any right, power, privilege or remedy may be, or
may be deemed to be, a waiver thereof; nor may any single or partial exercise of
any right, power, privilege or remedy preclude any other or further exercise of
the same or any other right, power, privilege or remedy. The terms and
conditions of Article 8 hereof are inserted for the sole benefit of the
Creditors; the same may be waived in whole or in part, with or without terms or
conditions, in respect of any Loan without prejudicing the Administrative
Agent's or the Banks' rights to assert them in whole or in part in respect of
any other Loan.

    11.2  Amendments; Consents.  Each amendment, modification, supplement,
extension, termination, waiver, approval and consent under this Agreement and
the other Loan Documents shall be subject to the terms of all applicable Laws,
including Gaming Laws. No amendment, modification, supplement, extension,
termination or waiver of any provision of this Agreement or any other Loan
Document, no approval or consent thereunder, and no consent to any departure by
the Borrower, the Co-Borrowers or any other Party therefrom, may in any event be
effective unless in writing signed by the Administrative Agent with the approval
of Requisite Banks (and, in the case of any amendment, modification or
supplement of or to any Loan Document to which the Borrower or any of its
Subsidiaries is a Party, signed by each such Party, and, in the case of any
amendment, modification or supplement to Article 10, signed by the
Administrative Agent), and then only in the specific instance and for the
specific purpose given; and, without the approval in writing of all the Banks,
no amendment, modification, supplement, termination, waiver or consent may be
effective:

    (a) To (i) reduce the principal of, or the amount of principal, principal
prepayments or the rate of interest payable on, any Note, or (ii) to increase
the amount of the Commitment or the Pro Rata Share of any Bank or (iii) to
reduce the amount of any commitment fee payable to any Bank, or any other fee or
amount payable to any Bank under the Loan Documents or (iv) to waive an Event of
Default consisting of the failure of Borrower or the Co-Borrowers to pay when
due principal, interest or any facility or other fee;

    (b) To postpone any date fixed for any payment of principal of, prepayment
of principal of or any installment of interest on, any Note or any installment
of any commitment fee, or to extend the term of the Commitment;

    (c) [Reserved];

    (d) To release the Guaranty or any material portion of any collateral for
the Obligations, provided that if no Default or Event of Default exists, the
Administrative Agent may without the consent of any Bank (and shall at the
request of Borrower), (i) release its Lien in any personal property financed or
leased by the Borrower or its Subsidiaries and granted a Lien in accordance with
Section 6.7(e), (ii) release its Lien in any collateral as otherwise may be
expressly provided for in any Loan Document, (iii) release its Lien in the
equity securities of, and the Guaranty executed by, any Subsidiary which is the
subject of a Disposition permitted under Section 6.2 or which has Property
having a value of less than $500,000 as of the date of such release,
(iv) subordinate its Lien with respect to any Property which is the subject of a
Disposition permitted under Section 6.2, (v) release its Lien in any Property
which is the subject of a Distribution not prohibited by this Agreement, and
(vi) release all of the Liens under the Loan Documents in a Collateral Release
under Section 2.12.

    (e) To amend the provisions of the definitions of "Requisite Banks" or
"Maturity Date";

59

--------------------------------------------------------------------------------

    (f)  To amend or waive Article 8, Section 6.4 or this Section; or

    (g) To amend any provision of this Agreement that expressly requires the
consent or approval of all the Banks.

Any amendment, modification, supplement, termination, waiver or consent pursuant
to this Section shall apply equally to, and shall be binding upon, all of the
Creditors.

    11.3  Costs, Expenses and Taxes.  Borrower and the Co-Borrowers shall pay
within five Banking Days after demand, accompanied by an invoice therefor, the
reasonable costs and expenses of the Administrative Agent and the Lead Arranger
in connection with the negotiation, preparation, syndication, execution and
delivery of the Loan Documents and any amendment thereto or waiver thereof.
Borrower and the Co-Borrowers shall also pay on demand, accompanied by an
invoice therefor, the reasonable costs and expenses of the Creditors in
connection with the refinancing, restructuring, reorganization (including a
bankruptcy reorganization) and enforcement or attempted enforcement of the Loan
Documents, and any matter related thereto. The foregoing costs and expenses
shall include filing fees, recording fees, title insurance fees, appraisal fees,
search fees, and other out-of-pocket expenses and the reasonable fees and
out-of-pocket expenses of any legal counsel (including reasonably allocated
costs of legal counsel employed by the Administrative Agent or any Bank),
independent public accountants and other outside experts retained by the
Administrative Agent or any Bank, whether or not such costs and expenses are
incurred or suffered by the Administrative Agent or any Bank in connection with
or during the course of any bankruptcy or insolvency proceedings of Borrower or
any Subsidiary thereof. Such costs and expenses shall also include, in the case
of any amendment or waiver of any Loan Document requested by Borrower or the
Co-Borrowers, the administrative costs of the Administrative Agent reasonably
attributable thereto. Borrower and the Co-Borrowers shall pay any and all
documentary and other taxes, excluding (i) taxes imposed on or measured in whole
or in part by overall net income, gross income or gross receipts and franchise
taxes imposed on any Bank by (A) any jurisdiction (or political subdivision
thereof) in which it is organized or maintains its principal office or
Eurodollar Lending Office or (B) any jurisdiction (or political subdivision
thereof) in which it is "doing business", (ii) any withholding taxes or other
taxes based on gross income imposed by the United States of America that are not
attributable to any change in any Law or the interpretation or administration of
any Law by any Governmental Agency and (iii) any withholding tax or other taxes
based on gross income imposed by the United States of America for any period
with respect to which it has failed to provide Borrower with the appropriate
form or forms required by Section 11.21, to the extent such forms are then
required by applicable Laws, and all costs, expenses, fees and charges payable
or determined to be payable in connection with the filing or recording of this
Agreement, any other Loan Document or any other instrument or writing to be
delivered hereunder or thereunder, or in connection with any transaction
pursuant hereto or thereto, and shall reimburse, hold harmless and indemnify on
the terms set forth in 11.11 the Creditors from and against any and all loss,
liability or legal or other expense with respect to or resulting from any delay
in paying or failure to pay any such tax, cost, expense, fee or charge or that
any of them may suffer or incur by reason of the failure of any Party to perform
any of its Obligations. Any amount payable to the Administrative Agent or any
Bank under this Section shall bear interest from the second Banking Day
following the date of demand for payment at the Default Rate.

    11.4  Nature of Banks' Obligations.  The obligations of the Banks hereunder
are several and not joint or joint and several. Nothing contained in this
Agreement or any other Loan Document and no action taken by the Creditors or any
of them pursuant hereto or thereto may, or may be deemed to, make the Banks a
partnership, an association, a joint venture or other entity, either among
themselves or with the Borrower, the Co-Borrowers or any Affiliate of Borrower.
Each Bank's obligation to make any Advance pursuant hereto is several and not
joint or joint and several, and in the case of the initial Advance only is
conditioned upon the performance by all other Banks of their obligations to make
initial Advances. A default by any Bank will not increase the Pro Rata Share of
any other Bank. Any

60

--------------------------------------------------------------------------------

Bank not in default may, if it desires, assume in such proportion as the
non-defaulting Banks agree the obligations of any Bank in default, but is not
obligated to do so. The Administrative Agent agrees that it will use its best
efforts either to induce the other Banks to assume the obligations of a Bank in
default or to obtain another Bank, reasonably satisfactory to Borrower and the
Co-Borrowers, to replace such a Bank in default.

    11.5  Survival of Representations and Warranties.  All representations and
warranties contained herein or in any other Loan Document, or in any certificate
or other writing delivered by or on behalf of any one or more of the Parties to
any Loan Document, will survive the making of the Loans hereunder and the
execution and delivery of the Notes, and have been or will be relied upon by the
Administrative Agent and each Bank, notwithstanding any investigation made by
the Administrative Agent or any Bank or on their behalf.

    11.6  Notices.  Except as otherwise expressly provided in the Loan
Documents, all notices, requests, demands, directions and other communications
provided for hereunder or under any other Loan Document must be in writing and
must be mailed, telegraphed, telecopied, dispatched by commercial courier or
delivered to the appropriate party at the address set forth on the signature
pages of this Agreement or other applicable Loan Document or, as to any party to
any Loan Document, at any other address as may be designated by it in a written
notice sent to all other parties to such Loan Document in accordance with this
Section. Borrower and the Co-Borrower expressly agree that the credit facilities
provided hereunder are being provided for the joint convenience of Borrower and
its Restricted Subsidiaries, including the Co-Borrowers, and that (despite the
joint and several nature of the Obligations), it is expected that Borrower shall
administer the Advances on behalf of itself and the Co-Borrowers. Accordingly,
Borrower and the Co-Borrowers agree that any notice provided to Borrower
hereunder shall be deemed to constitute the same notice to the Co-Borrowers,
without the requirement that separate notices be provided to the Co-Borrowers.
Except as otherwise expressly provided in any Loan Document, if any notice,
request, demand, direction or other communication required or permitted by any
Loan Document is given by mail it will be effective on the earlier of receipt or
the fourth Banking Day after deposit in the United States mail with first class
or airmail postage prepaid; if given by telegraph or cable, when delivered to
the telegraph company with charges prepaid; if given by telecopier, when sent;
if dispatched by commercial courier, on the scheduled delivery date; or if given
by personal delivery, when delivered.

    11.7  Execution of Loan Documents.  Unless the Administrative Agent
otherwise specifies with respect to any Loan Document, (a) this Agreement and
any other Loan Document may be executed in any number of counterparts and any
party hereto or thereto may execute any counterpart, each of which when executed
and delivered will be deemed to be an original and all of which counterparts of
this Agreement or any other Loan Document, as the case may be, when taken
together will be deemed to be but one and the same instrument and (b) execution
of any such counterpart may be evidenced by a telecopier transmission of the
signature of such party followed by prompt transmission of an original
signature. The execution of this Agreement or any other Loan Document by any
party hereto or thereto will not become effective until counterparts hereof or
thereof, as the case may be, have been executed by all the parties hereto or
thereto.

    11.8  Binding Effect; Assignment.  

    (a) This Agreement and the other Loan Documents to which Borrower and the
Co-Borrowers are a Party will be binding upon and inure to the exclusive benefit
of Borrower, the Co-Borrowers, the Creditors, and their respective successors
and assigns, except that Borrower and the Co-Borrowers may not assign their
respective rights hereunder or thereunder or any interest herein or therein
without the prior written consent of all the Banks. Each Bank represents that it
is not acquiring its Notes with a view to the distribution thereof within the
meaning of the Securities Act of 1933, as amended (subject to any requirement
that disposition of its Notes must

61

--------------------------------------------------------------------------------

be within the control of such Bank). Any Bank may at any time pledge its Notes
or any other instrument evidencing its rights as a Bank under this Agreement to
a Federal Reserve Bank, but no such pledge shall release that Bank from its
obligations hereunder or grant to such Federal Reserve Bank the rights of a Bank
hereunder absent foreclosure of such pledge.

    (b) From time to time, each Bank may assign to one or more Eligible
Assignees, Affiliates of such Bank or a Related Fund of any Bank all or any
portion of its Pro Rata Share, provided that (i) such Eligible Assignee, if not
then a Bank, a Related Fund of any Bank or an Affiliate of the assigning Bank,
shall be approved by each of the Administrative Agent and (if no Event of
Default then exists) Borrower and the Co-Borrowers (none of which approvals
shall be unreasonably withheld or delayed), (ii) such assignment shall be
evidenced by an Assignment Agreement, a copy of which shall be furnished to the
Administrative Agent as hereinbelow provided, (iii) except in the case of an
assignment to an Affiliate of the assigning Bank, to another Bank, to a Related
Fund of any Bank or of the entire remaining Commitment of the assigning Bank,
the assignment shall not assign a Pro Rata Share that is less than $1,000,000,
unless otherwise consented to by the Administrative Agent and the Borrower,
(iv) the effective date of any such assignment shall be as specified in the
Assignment Agreement, but not earlier than the date which is five Banking Days
after the date the Administrative Agent has received the Assignment Agreement,
(v) such assignment shall be of a constant and non-varying percentage of the Pro
Rata Share of the assigning Bank, and (vi) the assignor Bank shall have paid a
$3,500 assignment fee to the Administrative Agent. Upon the effective date of
such Assignment Agreement, the Eligible Assignee named therein shall be a Bank
for all purposes of this Agreement, with the Pro Rata Share set forth therein
and, to the extent of such Pro Rata Share, the assigning Bank shall be released
from its further obligations under this Agreement. Borrower and the Co-Borrowers
agree that they shall execute and deliver (against delivery by the assigning
Bank to Borrower of its Note) to such assignee Bank, a Note evidencing that
assignee Bank's Pro Rata Share, and to the assigning Bank, a Note evidencing the
remaining balance Pro Rata Share retained by the assigning Bank.

    (c) By executing and delivering a Assignment Agreement, the Eligible
Assignee thereunder acknowledges and agrees that: (i) other than the
representation and warranty that it is the legal and beneficial owner of the Pro
Rata Share being assigned thereby free and clear of any adverse claim, the
assigning Bank has made no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement or the execution, legality,
validity, enforceability, genuineness or sufficiency of this Agreement or any
other Loan Document; (ii) the assigning Bank has made no representation or
warranty and assumes no responsibility with respect to the financial condition
of Borrower or its Subsidiaries or the performance by Borrower and its
Subsidiaries of the Obligations; (iii) it has received a copy of this Agreement,
together with copies of the most recent financial statements delivered pursuant
to Section 7.1 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment Agreement; (iv) it will, independently and without reliance upon the
Administrative Agent or any Bank and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under this Agreement; (v) it appoints and
authorizes the Administrative Agent to take such action and to exercise such
powers under this Agreement as are delegated to the Administrative Agent by this
Agreement; and (vi) it will perform in accordance with their terms all of the
obligations which by the terms of this Agreement are required to be performed by
it as a Bank.

    (d) The Administrative Agent shall maintain at the Administrative Agent's
Office a copy of each Assignment Agreement delivered to it and a register (the
"Register") of the names and address of each of the Banks and the Pro Rata Share
held by each Bank, giving effect to each

62

--------------------------------------------------------------------------------

Assignment Agreement. The Register shall be available during normal business
hours for inspection by Borrower, the Co-Borrowers or any Bank upon reasonable
prior notice to the Administrative Agent. Borrower, the Co-Borrowers and the
Creditors shall deem and treat the Persons listed as Banks in the Register as
the holders and owners of the Pro Rata Share listed therein for all purposes
hereof, and no assignment or transfer of any such Pro Rata Share shall be
effective, in each case unless and until a Assignment Agreement effecting the
assignment or transfer thereof shall have been accepted by the Administrative
Agent and recorded in the Register as provided above. Prior to such recordation,
all amounts owed with respect to the applicable Pro Rata Share shall be owed to
the Bank listed in the Register as the owner thereof, and any request, authority
or consent of any Person who, at the time of making such request or giving such
authority or consent, is listed in the Register as a Bank shall be conclusive
and binding on any subsequent holder, assignee or transferee of the
corresponding Pro Rata Share.

    (e) Each Bank may from time to time grant participations to one or more
banks or other financial institutions (including another Bank) in a portion of
its Pro Rata Share; provided, however, that (i) such Bank's obligations under
this Agreement shall remain unchanged, (ii) such Bank shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) the participating banks or other financial institutions shall not be a
Bank hereunder for any purpose except, if the participation agreement so
provides, for the purposes of Sections 3.7, 3.8, 11.11 and 11.22 but only to the
extent that the cost of such benefits to Borrower and the Co-Borrowers does not
exceed the cost which Borrower and the Co-Borrowers would have incurred in
respect of such Bank absent the participation, (iv) Borrower, the Co-Borrowers,
the Administrative Agent and the other Banks shall continue to deal solely and
directly with such Bank in connection with such Bank's rights and obligations
under this Agreement, (v) the participation interest shall be expressed as a
percentage of the granting Bank's Pro Rata Share as it then exists and shall not
restrict an increase in the Commitment, or in the granting Bank's Pro Rata
Share, so long as the amount of the participation interest is not affected
thereby, and (vi) the consent of the holder of such participation interest shall
not be required for amendments or waivers of provisions of the Loan Documents
other than those which (A) extend the Maturity Date or any other date upon which
any payment of money is due to the Banks, (B) reduce the rate of interest on the
Notes, any fee or any other monetary amount payable to the Banks, (C) reduce the
amount of any installment of principal due under the Notes, (D) release the
Guaranty, or (E) change the definition of "Requisite Banks."

    (f)  Notwithstanding anything in this Section to the contrary, the rights of
the Banks to make assignments of, and grant participations in, their Pro Rata
Shares of the Commitment shall be subject to the approval of any Gaming Board,
to the extent required by applicable Gaming Laws, and to compliance with
applicable securities laws, if any.

    (g) Notwithstanding anything to the contrary contained herein, any Bank (a
"Granting Bank") may grant to one or more SPC's established or maintained by
that Granting Bank the option to provide all or any part of any Loan or Advance
that such Granting Bank would otherwise be obligated to make pursuant to
Sections 2.1, 2.2 or 2.3, provided that (i) nothing herein shall constitute a
commitment to make any Loan by any SPC, (ii) if a SPC elects not to exercise
such option or otherwise fails to provide all or any part of such Loan, the
Granting Bank shall be obligated to make such Loan pursuant to the terms hereof,
and (iii) the rights of any such SPC shall be derivative of the rights of the
Granting Bank, and each SPC shall be subject to all of the restrictions upon the
Granting Bank herein contained. Each SPC shall be conclusively presumed to have
made arrangements with its Granting Bank for the exercise of voting and other
rights hereunder in a manner which is acceptable to the SPC, and the
Administrative Agent, the other Creditors, Borrower, the Co-Borrowers and each
other Party shall be entitled to rely upon and deal solely with the Granting
Bank with respect to Loans and Advances made by or through

63

--------------------------------------------------------------------------------

its SPC. The making of a Loan by a SPC hereunder shall utilize the Commitment of
the Granting Bank to the same extent, and as if, such Loan were made by the
Granting Bank. Each party hereto hereby agrees that no SPC shall be liable for
any indemnity or similar payment obligation under this Agreement (all liability
for which shall remain with the related Granting Bank). In furtherance of the
foregoing, each party hereto hereby agrees (which agreement shall survive the
termination of this Agreement) that, prior to the date that is one year and one
day after the payment in full of all outstanding senior indebtedness of any SPC,
it will not institute against, or join any other person in instituting against,
such SPC any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or similar proceedings under the laws of the United States or any
State thereof, provided that the Granting Bank for each SPC hereby agrees to
indemnify, save, and hold harmless each other party hereto for any loss, cost,
damage and expense arising out of their inability to institute any such
proceeding against its SPC. In addition, notwithstanding anything to the
contrary contained in this Section 11.8, any SPC may (i) with notice to, but
without the prior written consent of, the Borrower, the Co-Borrowers or the
Administrative Agent and without paying any processing fee therefor, assign all
or a portion of its interests in any Loans to its Granting Bank or to any
financial institutions providing liquidity and/or credit facilities to or for
the account of such SPC to fund the Loans made by such SPC or to support the
securities (if any) issued by such SPC to fund such Loans (but nothing contained
herein shall be construed in derogation of the obligation of the Granting Bank
to make Loans hereunder), provided that neither the consent of the SPC or of any
such assignee shall be required for amendments or waivers of provisions of the
Loan Documents except for those amendments or waivers for which the consent of
participants is required under Section 11.8(e)(vi), and (ii) disclose on a
confidential basis (in the same manner described in Section 11.14) any nonpublic
information relating to its Loans to any rating agency, commercial paper dealer
or provider of a surety, guarantee or credit or liquidity enhancement to such
SPC.

    11.9  Right of Setoff.  If an Event of Default has occurred and is
continuing, the Administrative Agent or any Bank (but in each case only with the
consent of the Requisite Banks) may exercise its rights under Article 9 of the
Uniform Commercial Code and other applicable Laws and, to the extent permitted
by applicable Laws, apply any funds in any deposit account maintained with it by
Borrower, the Co-Borrowers and/or any of their Property in its possession
against the Obligations.

    11.10  Sharing of Setoffs.  Each Bank severally agrees that if it, through
the exercise of any right of setoff, banker's lien or counterclaim against
Borrower, any Co-Borrower, or otherwise, receives payment of the Obligations
held by it that is ratably more than any other Bank, through any means, receives
in payment of the Obligations held by that Bank, then, subject to applicable
Laws: (a) the Bank exercising the right of setoff, banker's lien or counterclaim
or otherwise receiving such payment shall purchase, and shall be deemed to have
simultaneously purchased, from the other Bank a participation in the Obligations
held by the other Bank and shall pay to the other Bank a purchase price in an
amount so that the share of the Obligations held by each Bank after the exercise
of the right of setoff, banker's lien or counterclaim or receipt of payment
shall be in the same proportion that existed prior to the exercise of the right
of setoff, banker's lien or counterclaim or receipt of payment; and (b) such
other adjustments and purchases of participations shall be made from time to
time as shall be equitable to ensure that all of the Banks share any payment
obtained in respect of the Obligations ratably in accordance with each Bank's
share of the Obligations immediately prior to, and without taking into account,
the payment; provided that, if all or any portion of a disproportionate payment
obtained as a result of the exercise of the right of setoff, banker's lien,
counterclaim or otherwise is thereafter recovered from the purchasing Bank by
Borrower, any Co-Borrower or any Person claiming through or succeeding to the
rights of Borrower or a Co-Borrower, the purchase of a participation shall be
rescinded and the purchase price thereof shall be restored to the extent of the
recovery, but without interest. Each Bank that purchases a participation in the
Obligations pursuant to this Section shall from and after the purchase have the
right to give all notices, requests, demands,

64

--------------------------------------------------------------------------------

directions and other communications under this Agreement with respect to the
portion of the Obligations purchased to the same extent as though the purchasing
Bank were the original owner of the Obligations purchased. Borrower and each
Co-Borrower expressly consents to the foregoing arrangements and agrees that any
Bank holding a participation in an Obligation so purchased may exercise any and
all rights of setoff, banker's lien or counterclaim with respect to the
participation as fully as if the Bank were the original owner of the Obligation
purchased.

    11.11  Indemnity by Borrower and the Co-Borrowers.  Borrower and each
Co-Borrower jointly and severally agrees to indemnify, save and hold harmless
the Administrative Agent and each Bank and their Affiliates and their directors,
officers, agents, attorneys and employees (collectively the "Indemnitees") from
and against: (a) any and all claims, demands, actions or causes of action
(except a claim, demand, action, or cause of action for any amount excluded from
the definition of "Taxes" in Section 3.12(d)) if the claim, demand, action or
cause of action arises out of or relates to any act or omission (or alleged act
or omission) of Borrower, its Subsidiaries or any of their officers, directors
or stockholders relating to the Commitment, the use or contemplated use of
proceeds of any Loan, or the relationship of Borrower, the Co-Borrowers and the
Banks under this Agreement; (b) any administrative or investigative proceeding
by any Governmental Agency arising out of or related to a claim, demand, action
or cause of action described in clause (a) above; and (c) any and all
liabilities, losses, costs or expenses (including reasonable attorneys' fees and
the reasonably allocated costs of attorneys employed by any Indemnitee and
disbursements of such attorneys and other professional services) that any
Indemnitee suffers or incurs as a result of the assertion of any foregoing
claim, demand, action or cause of action; provided that no Indemnitee shall be
entitled to indemnification under this Section for any loss caused by its own
gross negligence or willful misconduct or for any loss asserted against it by
another Indemnitee. If any claim, demand, action or cause of action is asserted
against any Indemnitee, such Indemnitee shall promptly notify Borrower and the
Co-Borrowers, but the failure to so promptly notify Borrower and the
Co-Borrowers shall not affect their obligations under this Section unless such
failure materially prejudices Borrower's and the Co-Borrowers' right to
participate in the contest of such claim, demand, action or cause of action, as
hereinafter provided. Such Indemnitee may (and shall, if requested by Borrower
and the Co-Borrowers in writing) contest the validity, applicability and amount
of such claim, demand, action or cause of action and shall permit Borrower and
the Co-Borrowers to participate in such contest. Any Indemnitee that proposes to
settle or compromise any claim or proceeding for which Borrower or any
Co-Borrower may be liable for payment of indemnity hereunder shall give Borrower
and the Co-Borrowers written notice of the terms of such proposed settlement or
compromise reasonably in advance of settling or compromising such claim or
proceeding and shall obtain Borrower's and each Co-Borrowers prior consent
(which shall not be unreasonably withheld or delayed). In connection with any
claim, demand, action or cause of action covered by this Section against more
than one Indemnitee, all such Indemnitees shall be represented by the same legal
counsel (which may be a law firm engaged by the Indemnitees or attorneys
employed by an Indemnitee or a combination of the foregoing) selected by the
Indemnitees and reasonably acceptable to Borrower and the Co-Borrowers;
provided, that if such legal counsel determines in good faith that representing
all such Indemnitees would or could result in a conflict of interest under Laws
or ethical principles applicable to such legal counsel or that a defense or
counterclaim is available to an Indemnitee that is not available to all such
Indemnitees, then to the extent reasonably necessary to avoid such a conflict of
interest or to permit unqualified assertion of such a defense or counterclaim,
each Indemnitee shall be entitled to separate representation by legal counsel
selected by that Indemnitee and reasonably acceptable to Borrower and the
Co-Borrowers, with all such legal counsel using reasonable efforts to avoid
unnecessary duplication of effort by counsel for all Indemnitees; and further
provided that the Administrative Agent (as an Indemnitee) shall at all times be
entitled to representation by separate legal counsel (which may be a law firm or
attorneys employed by the Administrative Agent or a combination of the
foregoing). Any obligation or liability of Borrower and the Co-Borrowers to any
Indemnitee under this Section shall survive the expiration or termination of

65

--------------------------------------------------------------------------------

this Agreement, the repayment of all Loans and the payment and performance of
all other Obligations owed to the Banks.

    11.12  Nonliability of the Banks.  Borrower and each Co-Borrower
acknowledges and agrees that:

    (a) Any inspections of any Property of Borrower and its Subsidiaries made by
or through the Creditors are for purposes of administration of the Loans only
and Borrower and its Affiliates are not entitled to rely upon the same (whether
or not such inspections are at the expense of Borrower or its Subsidiaries);

    (b) By accepting or approving anything required to be observed, performed,
fulfilled or given to the Creditors pursuant to the Loan Documents, neither the
Administrative Agent nor the Banks shall be deemed to have warranted or
represented the sufficiency, legality, effectiveness or legal effect of the
same, or of any term, provision or condition thereof, and such acceptance or
approval thereof shall not constitute a warranty or representation to anyone
with respect thereto by the Creditors;

    (c) The relationship between Borrower and the Co-Borrowers and the Creditors
is, and shall at all times remain, solely that of borrowers and lenders; neither
the Administrative Agent nor the Banks shall under any circumstance be construed
to be partners or joint venturers of Borrower or its Affiliates; neither the
Administrative Agent nor the Banks shall under any circumstance be deemed to be
in a relationship of confidence or trust or a fiduciary or other "special"
relationship with Borrower or its Affiliates, or to owe any fiduciary duty to
Borrower or its Affiliates; neither the Administrative Agent nor the Banks
undertake or assume any responsibility or duty to Borrower or its Affiliates to
select, review, inspect, supervise, pass judgment upon or inform Borrower or its
Affiliates of any matter in connection with their Property or the operations of
Borrower or its Affiliates; Borrower and its Affiliates shall rely entirely upon
their own judgment with respect to such matters; and any review, inspection,
supervision, exercise of judgment or supply of information undertaken or assumed
by the Creditors in connection with such matters is solely for the protection of
the Creditors and neither Borrower, the Co-Borrowers nor any other Person is
entitled to rely thereon; and

    (d) The Creditors shall not be responsible or liable to any Person for any
loss, damage, liability or claim of any kind relating to injury or death to
Persons or damage to Property caused by the actions, inaction or negligence of
Borrower and/or its Affiliates and Borrower and the Co-Borrowers hereby
indemnify and hold the Creditors harmless on the terms set forth in
Section 11.11 from any such loss, damage, liability or claim.

    11.13  No Third Parties Benefitted.  This Agreement is made for the purpose
of defining and setting forth certain obligations, rights and duties of
Borrower, the Co-Borrowers and the Creditors in connection with the Loans, and
is made for the sole benefit of Borrower, the Co-Borrowers, the Creditors, and
the Creditors' successors and assigns. Except as provided in Sections 11.8,
11.11, and 11.29 no other Person shall have any rights of any nature hereunder
or by reason hereof.

    11.14  Confidentiality.  Each Bank agrees to hold any confidential
information that it may receive from Borrower and the Co-Borrowers pursuant to
this Agreement in confidence, except for disclosure: (a) to other Banks (or,
subject to appropriate confidentiality restrictions, Affiliates of any Bank);
(b) to legal counsel and accountants for Borrower and the Co-Borrowers or any
Bank; (c) to other professional advisors to Borrower and the Co-Borrowers or any
Bank, provided that the recipient has accepted such information subject to a
confidentiality agreement substantially similar to this Section; (d) to
regulatory officials having jurisdiction over that Bank; (e) to any Gaming Board
having regulatory jurisdiction over Borrower or its Subsidiaries, provided that
each Bank agrees to use its best efforts to notify Borrower and the Co-Borrowers
of any such disclosure unless prohibited by applicable Laws; (f) as required by
Law or legal process or in connection with any legal proceeding to which that

66

--------------------------------------------------------------------------------

Bank and Borrower or any of its Subsidiaries are adverse parties; and (g) to
another financial institution in connection with a disposition or proposed
disposition to that financial institution of all or part of that Bank's
interests hereunder or a participation interest in its Notes, provided that the
recipient has accepted such information subject to a confidentiality agreement
substantially similar to this Section. For purposes of the foregoing,
"confidential information" shall mean any information respecting Borrower or its
Subsidiaries reasonably considered by Borrower to be confidential, other than
(i) information previously filed with any Governmental Agency and available to
the public, (ii) information previously published in any public medium from a
source other than, directly or indirectly, that Bank, and (iii) information
previously disclosed by Borrower or its Subsidiaries to any Person not
associated with Borrower without a confidentiality agreement or obligation
substantially similar to this Section. Nothing in this Section shall be
construed to create or give rise to any fiduciary duty on the part of the
Creditors to Borrower or any other Party.

    11.15  Further Assurances.  Borrower and its Subsidiaries shall, at their
expense and without expense to the Banks or the Administrative Agent, do,
execute and deliver such further acts and documents as the Requisite Banks or
the Administrative Agent from time to time reasonably require for the assuring
and confirming unto the Banks or the Administrative Agent of the rights hereby
created or intended now or hereafter so to be, or for carrying out the intention
or facilitating the performance of the terms of any Loan Document.

    11.16  Integration.  This Agreement, the other Loan Documents, and the
letter agreements referred to in Sections 3.2, 3.3 and 3.6, comprise the
complete and integrated agreements of the parties on the subject matter hereof
and supersedes all prior agreements, written or oral, on the subject matter
hereof. In the event of any conflict between the provisions of this Agreement
and those of any other Loan Document, the provisions of this Agreement shall
control and govern; provided that the inclusion of supplemental rights or
remedies in favor of the Creditors in any other Loan Document shall not be
deemed a conflict with this Agreement. Each Loan Document was drafted with the
joint participation of the respective parties thereto and shall be construed
neither against nor in favor of any party, but rather in accordance with the
fair meaning thereof.

    11.17  Governing Law.  Except to the extent otherwise provided therein, each
Loan Document shall be governed by, and construed and enforced in accordance
with, the local Laws of Nevada.

    11.18  Severability of Provisions.  Any provision in any Loan Document that
is held to be inoperative, unenforceable or invalid as to any party or in any
jurisdiction shall, as to that party or jurisdiction, be inoperative,
unenforceable or invalid without affecting the remaining provisions or the
operation, enforceability or validity of that provision as to any other party or
in any other jurisdiction, and to this end the provisions of all Loan Documents
are declared to be severable.

    11.19  Headings.  Article and Section headings in this Agreement and the
other Loan Documents are included for convenience of reference only and are not
part of this Agreement or the other Loan Documents for any other purpose.

    11.20  Time of the Essence.  Time is of the essence of the Loan Documents.

    11.21  Foreign Banks and Participants.  Each Bank that is incorporated or
otherwise organized under the Laws of a jurisdiction other than the United
States of America or any State thereof or the District of Columbia shall deliver
to Borrower (with a copy to the Administrative Agent), within twenty (20) days
after the Closing Date (or after accepting an assignment or receiving a
participation interest herein pursuant to Section 11.8, if applicable) two duly
completed copies, signed by a Responsible Official, of either Form 1001
(relating to such Bank and entitling it to a complete exemption from withholding
on all payments to be made to such Bank by Borrower and the Co-Borrowers
pursuant to this Agreement) or Form 4224 (relating to all payments to be made to
such Bank by Borrower and the Co-Borrowers pursuant to this Agreement) of the
United States Internal Revenue Service or such other

67

--------------------------------------------------------------------------------

evidence (including, if reasonably necessary, Form W-9), or any successor
form(s), satisfactory to Borrower and the Co-Borrowers and the Administrative
Agent that no withholding under the federal income tax laws is required with
respect to such Bank. Thereafter and from time to time, each such Bank shall
upon request by Borrower and the Co-Borrowers (a) promptly submit to Borrower
and the Co-Borrowers (with a copy to the Administrative Agent), such additional
duly completed and signed copies of one of such forms (or such successor forms
as shall be adopted from time to time by the relevant United States taxing
authorities) as may then be available under then current United States laws and
regulations to avoid, or such evidence as is satisfactory to Borrower, the
Co-Borrowers and the Administrative Agent of any available exemption from,
United States withhold-ing taxes in respect of all payments to be made to such
Bank by Borrower and the Co-Borrowers pursuant to this Agreement and (b) take
such steps as shall not be materially disadvantageous to it, in the reasonable
judgment of such Bank, and as may be reasonably necessary (including the
re-designation of its Eurodollar Lending Office, if any) to avoid any
requirement of applicable Laws that Borrower and the Co-Borrowers make any
deduction or withholding for taxes from amounts payable to such Bank. In the
event that Borrower, the Co-Borrowers or the Administrative Agent become aware
that a participation has been granted pursuant to Section 11.8(e) to a financial
institution that is incorporated or otherwise organized under the Laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia, then, upon request made by Borrower, the Co-Borrowers or
the Administrative Agent to the Bank which granted such participation, such Bank
shall cause such participant financial institution to deliver the same documents
and information to Borrower, the Co-Borrowers and the Administrative Agent as
would be required under this Section if such financial institution were a Bank.

    11.22  Hazardous Material Indemnity.  Borrower and each Co-Borrower hereby
agrees to indemnify, hold harmless and defend (by counsel reasonably
satisfactory to the Administrative Agent) the Administrative Agent and each of
the Banks (and any successor to a Bank) and their respective directors,
officers, employees and agents from and against any and all claims, losses,
damages, liabilities, fines, penalties, charges, administrative and judicial
proceedings and orders, judgments, remedial action requirements, enforcement
actions of any kind, and all costs and expenses incurred in connection therewith
(including reasonable attorneys' fees and the reasonably allocated costs of
attorneys employed by the Administrative Agent or any Bank, and expenses to the
extent that the defense of any such action has not been assumed by Borrower and
the Co-Borrowers), arising directly or indirectly out of (i) the presence on,
in, under or about any Real Property of any Hazardous Materials, or any releases
or discharges of any Hazardous Materials on, under or from any Real Property and
(ii) any activity carried on or undertaken on or off any Real Property by
Borrower its Subsidiaries or any of their predecessors in title, whether prior
to or during the term of this Agreement, and whether by Borrower, its
Subsidiaries or any predecessor in title or any employees, agents, contractors
or subcontractors of Borrower, its Subsidiaries or any predecessor in title, or
any third persons at any time occupying or present on any Real Property (other
than a Bank or a representative of a Bank), in connection with the handling,
treatment, removal, storage, decontamination, clean-up, transport or disposal of
any Hazardous Materials at any time located or present on, in, under or about
any Real Property; provided that, anything to the contrary herein
notwithstanding (including Exhibit J), the liability of Detroit shall be limited
to that portion of the Obligations which are used, directly or indirectly, to
finance the design, development, construction or operation of the Detroit
Project or which are actually borrowed or received by Detroit. The foregoing
indemnity shall further apply to any residual contamination on, in, under or
about any Real Property, or affecting any natural resources, and to any
contamination of any Property or natural resources arising in connection with
the generation, use, handling, storage, transport or disposal of any such
Hazardous Materials, and irrespective of whether any of such activities were or
will be undertaken in accordance with applicable Laws, but the foregoing
indemnity shall not apply to Hazardous Materials on any Real Property, the
presence of which is caused by the Creditors. Borrower and each Co-

68

--------------------------------------------------------------------------------

Borrower hereby acknowledges and agrees that, notwithstanding any other
provision of this Agreement or any of the other Loan Documents to the contrary,
the obligations of Borrower and the Co-Borrowers under this Section (and under
Sections 4.18 and 5.9) shall be unlimited corporate obligations of Borrower and
the Co-Borrowers and shall not be secured by any deed of trust or mortgage on
any Real Property. Any obligation or liability of Borrower and the Co-Borrowers
to any Indemnitee under this Section shall survive the expiration or termination
of this Agreement, the repayment of all Loans and the payment and performance of
all other Obligations owed to the Banks.

    11.23  Gaming Boards.  The Administrative Agent and each of the Banks agree
to cooperate with all Gaming Boards in connection with the administration of
their regulatory jurisdiction over Borrower and its Subsidiaries, including the
provision of such documents or other information as may be requested by any such
Gaming Board relating to Borrower or any of its Subsidiaries or to the Loan
Documents.

    11.24  Lien Releases.  The Administrative Agent shall release any Lien
granted to or held by the Administrative Agent on any collateral for the
Obligations (i) sold, transferred or otherwise disposed of in connection with
any transaction not prohibited by the Loan Documents, (ii) constituting Property
leased to Borrower or its Subsidiaries under a lease which has expired or been
terminated in a transaction not prohibited by the Loan Documents or which will
concurrently expire and which has not been, and is not intended by Borrower or
the relevant Subsidiary to be, renewed or extended, (iii) consisting of an
instrument, if the Indebtedness evidenced by such instrument has been finally
repaid in full, (iv) if approved or consented to by those of the Banks required
by Section 11.2, or (v) as otherwise expressly required by the Loan Documents.
If the collateral so released consists of capital stock of a Subsidiary, then
the Administrative Agent shall concurrently also release such Subsidiary from
its obligations under the Guaranty. Upon the request of the Administrative
Agent, each Bank shall promptly provide written confirmation of the authority of
the Administrative Agent to release such Liens upon any one or more items of
collateral under this Section.

    11.25  Termination; Release of Liens.  In addition to any Collateral Release
as contemplated in Section 2.12, upon (a) the expiration or termination of the
Commitment, (b) the full and final payment in Cash of the Loans, all interest
and fees with respect thereto, (c) the payment of all amounts then demanded by
any Bank or indemnitee under Sections 3.7, 3.8, 11.11 and 11.22 and (d) the
payment of all other amounts then due under the Loan Documents, the
Administrative Agent is hereby authorized by the Banks to, and the
Administrative Agent shall, upon the request of Borrower and the Co-Borrowers,
execute and deliver to Borrower and the Co-Borrowers discharges from further
compliance with the covenants contained in Articles 5, 6, and 7 and releases of
the Liens created by the Loan Documents, and shall return any Property pledged
to the Administrative Agent as collateral for the Obligations, notwithstanding
the survival of any provisions of this Agreement herein provided for.

    11.26  Nevada Gaming Collateral.  If any Collateral Event occurs, the
Administrative Agent shall, to the extent required by Gaming Laws, retain
possession of all pledged collateral consisting of the capital stock of (a)
Nevada gaming licensees within the State of Nevada at a location designated to
the Nevada State Gaming Control Board, and (b) gaming licensees in other
jurisdictions at a location in that jurisdiction designated to the Gaming Board
of that jurisdiction, if so required by the Gaming Board of that jurisdiction.

    11.27  Removal of a Bank.  Borrower and the Co-Borrowers shall have the
right to remove a Bank as a party to this Agreement in accordance with this
Section (a) under the circumstances set forth in Sections 2.10, 3.7, 3.8(g) and
3.12(d) and (b) if such Bank is the subject of a Disqualification. If Borrower
and the Co-Borrowers are entitled to remove a Bank pursuant to this Section
either:

    (x) Upon notice from Borrower and the Co-Borrowers, the Bank being removed
shall execute and deliver a Assignment Agreement covering that Bank's Pro Rata
Share in favor of one or more Eligible Assignees designated by Borrower and the
Co-Borrowers (and acceptable to the

69

--------------------------------------------------------------------------------

Administrative Agent, which acceptance shall not be unreasonably delayed or
withheld), subject to payment of a purchase price by such Eligible Assignee
equal to all principal and accrued interest, fees and other amounts payable to
such Bank under this Agreement through the date of assignment; or

    (y) Except in the case of the removal of a Bank pursuant to Section 2.10,
Borrower and the Co-Borrowers may reduce the Commitment pursuant to Section 2.8
(and, for this purpose, the numerical requirements of such Section shall not
apply) by an amount equal to that Bank's Pro Rata Share, pay and provide to such
Bank the amounts, assurances and indemnities described in subclauses (i) and
(ii) of clause (x) above and release such Bank from its Pro Rata Share.

    11.28  Joint and Several.  Borrower and each of the Co-Borrowers shall be
obligated for all of the Obligations on a joint and several basis,
notwithstanding which of them may have directly received the proceeds of any
particular Loan or Advance, provided that, anything to the contrary herein
notwithstanding (including Exhibit K), the liability of Detroit shall be limited
to that portion of the Obligations which are used, directly or indirectly, to
finance the design, development, construction or operation of the Detroit
Project or which are actually borrowed or received by Detroit. Borrower and each
of the Co-Borrowers acknowledge and agree that, for purposes of the Loan
Documents, Borrower, the Co-Borrowers and the Guarantors constitute a single
integrated financial enterprise and that each receives a benefit from the
availability of credit under this Agreement. Borrower and the Co-Borrowers each
waive all defenses arising under the Laws of suretyship, to the extent such Laws
are applicable, in connection with their joint and several obligations under
this Agreement. Without limiting the foregoing, Borrower and each of the
Co-Borrowers agree to the Joint Borrower Provisions set forth in Exhibit K,
incorporated by this reference.

    11.29  Non-Involvement of Tracinda.  The parties hereto acknowledge that
neither Kirk Kerkorian nor Tracinda Corporation, individually or collectively,
is a party to this Agreement or any of the other Loan Documents executed on the
Closing Date. Accordingly, the parties hereto hereby agree that in the event (i)
there is any alleged breach or default by any Party under this Agreement or any
such Loan Document, or (ii) any party hereto has any claim arising from or
relating to any such Loan Document, no party hereto, nor any party claiming
through it (to the extent permitted by applicable Law), shall commence any
proceedings or otherwise seek to impose any liability whatsoever against Mr.
Kerkorian or Tracinda Corporation by reason of such alleged breach, default or
claim.

    11.30  Waiver of Right to Trial by Jury.  EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTY HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

    11.31  Purported Oral Amendments.  BORROWER AND EACH CO-BORROWER EXPRESSLY
ACKNOWLEDGE THAT THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS MAY ONLY BE AMENDED
OR MODIFIED, OR THE PROVISIONS HEREOF OR THEREOF WAIVED OR SUPPLEMENTED, BY AN
INSTRUMENT IN WRITING THAT COMPLIES WITH SECTION 11.2. BORROWER AND EACH
CO-BORROWER AGREE THAT THEY WILL NOT

70

--------------------------------------------------------------------------------

RELY ON ANY COURSE OF DEALING, COURSE OF PERFORMANCE, OR ORAL OR WRITTEN
STATEMENTS BY ANY REPRESENTATIVE OF THE ADMINISTRATIVE AGENT OR ANY BANK THAT
DOES NOT COMPLY WITH SECTION 11.2 TO EFFECT AN AMENDMENT, MODIFICATION, WAIVER
OR SUPPLEMENT TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS.

    IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

    MGM MIRAGE, a Delaware corporation
 
 
By:
 
/s/ SCOTT LANGSNER

--------------------------------------------------------------------------------

    Title:   Secretary and Treasurer

--------------------------------------------------------------------------------


 
 
MGM GRAND ATLANTIC CITY, INC., a New Jersey corporation
 
 
By:
 
/s/ SCOTT LANGSNER

--------------------------------------------------------------------------------

    Title:   Secretary and Treasurer

--------------------------------------------------------------------------------


 
 
MGM GRAND DETROIT, LLC
 
 
By:
 
MGM Grand Detroit, Inc., managing member         By:   /s/ SCOTT LANGSNER

--------------------------------------------------------------------------------

        Title:   Secretary and Treasurer.

--------------------------------------------------------------------------------

71

--------------------------------------------------------------------------------


 
 
Address for Borrower and each Co-Borrower:
 
 
3600 Las Vegas Boulevard South
Las Vegas, Nevada 89109
Attn: James J. Murren, President and Chief Financial Officer
 
 
Telecopier: (702) 693-7628
Telephone: (702) 693-8877
 
 
With copies to:
 
 
Scott Langsner, Treasurer
MGM MIRAGE
3600 Las Vegas Boulevard South
Las Vegas, Nevada 89109
 
 
Telecopier: (702) 693-8830
Telephone: (702) 693-8811
 
 
and
 
 
Gary N. Jacobs, General Counsel
MGM MIRAGE
3600 Las Vegas Boulevard South
Las Vegas, Nevada 89109
 
 
Telecopier: (702) 693-7628
Telephone: (702) 693-7129

72

--------------------------------------------------------------------------------



BANK OF AMERICA, N.A., as Administrative Agent
By:
 
/s/ JANICE HAMMOND   

--------------------------------------------------------------------------------

    Janice Hammond, Vice President


Address for notices:

Bank of America, N.A.
Agency Management Services
555 South Flower Street, 11th Floor
Los Angeles, California 90071
Attn: Janice Hammond, Vice President
Telecopier: (213) 228-2299
Telephone: (213) 228-9861

With a copy to:
Bank of America, N.A.
555 South Flower Street (LA-5777)
Los Angeles, California 90071
Attn: William S. Newby, Managing Director
Telecopier: (213) 228-3145
Telephone: (213) 228-2438

BANK OF AMERICA, N.A., as a Bank
By:
 
/s/ SCOTT L. FABER   

--------------------------------------------------------------------------------

    Scott L. Faber, Managing Director


Address for notices:
Bank of America, N.A.
555 South Flower Street, 11th Floor (CA9-706-11-01)
Los Angeles, California 90071
Attn: Scott L. Faber, Managing Director
Telecopier: (213) 228-3145
Telephone: (213) 228-2768

COMMERZBANK AG, NEW YORK AND GRAND CAYMAN BRANCHES
By:
 
/s/ CHRISTIAN JAGENBERG   

--------------------------------------------------------------------------------


Name:
 
Christian Jagenberg

--------------------------------------------------------------------------------


Title:
 
Svp and Manager

--------------------------------------------------------------------------------

73

--------------------------------------------------------------------------------


By:
 
/s/ WERNER SCHMIDBAUER   

--------------------------------------------------------------------------------


Name:
 
Werner Schmidbauer

--------------------------------------------------------------------------------


Title:
 
Senior Vice President

--------------------------------------------------------------------------------

Address for Notices:

Commerzbank AG, New York and Grand Cayman Branches
Attention: Werner Schmidbauer
633 West Fifth Street, Suite 6600
Los Angeles, CA 90071
Facsimile: (213) 623-0039
Telephone: (213) 623-8223

BANKERS TRUST COMPANY
By:
 
/s/ BRUCE P. MORRISON   

--------------------------------------------------------------------------------


Name:
 
Bruce P. Morrison

--------------------------------------------------------------------------------


Title:
 
Managing Director

--------------------------------------------------------------------------------

Address for Notice:

Bankers Trust Company
130 Liberty Street, 25th Floor
New York, NY 10006
Attn: George Reynolds
Telephone: (212) 250-2863
Telecopier: (212) 669-0743

THE BANK OF NOVA SCOTIA
By:
 
/s/ ALAN PENDERGAST   

--------------------------------------------------------------------------------


Name:
 
Alan Pendergast

--------------------------------------------------------------------------------


Title:
 
Managing Director

--------------------------------------------------------------------------------

Address for Notices:

The Bank of Nova Scotia
Attention: Alan Pendergast
580 California Street


74

--------------------------------------------------------------------------------

San Francisco, CA 94104
Facsimile: (415) 397-0791
Telephone: (415) 616-4155

CITIBANK, N.A.
By:
 
/s/ HENRY J. MATTHEWS   

--------------------------------------------------------------------------------


Name:
 
Henry J. Matthews

--------------------------------------------------------------------------------


Title:
 
Vice President

--------------------------------------------------------------------------------

Address for Notices:

Citibank, N.A.
Attention: Mark Wilson
399 Park Avenue
New York, New York 10043
Facsimile: (212) 793-6873
Telephone: (212) 559-7241

MERRILL LYNCH CAPITAL CORP.
By:
 
/s/ DAVID DYSENCHUK   

--------------------------------------------------------------------------------


Name:
 
David Dysenchuk

--------------------------------------------------------------------------------


Title:
 
Vice President

--------------------------------------------------------------------------------


By:
 
N/A

--------------------------------------------------------------------------------


Name:
 
N/A

--------------------------------------------------------------------------------


Title:
 
N/A

--------------------------------------------------------------------------------

Address for Notices:

Merrill Lynch Capital Corp.
Attention: Carol Feeley
World Financial Center North Tower
250 Vesey Street, 26th Floor
New York, NY 10281


75

--------------------------------------------------------------------------------

Facsimile: (212) 449-9143
Telephone: (212) 449-5235

CIBC INC.
By:
 
/s/ PAUL CHAKMAK   

--------------------------------------------------------------------------------


Name:
 
Paul Chakmak

--------------------------------------------------------------------------------


Title:
 
Managing Director

--------------------------------------------------------------------------------

    CIBC World Markets Corp., AS AGENT


Address for Notices:

CIBC Inc.
Attention: Dean J. Decker
350 South Grand Ave., Suite 2600
Los Angeles, CA 90071
Facsimile: (213) 346-0157
Telephone: (213) 617-6245

SOCIÉTÉ GÉNÉRALE
By:
 
/s/ CARINA T. HUYNH   

--------------------------------------------------------------------------------


Name:
 
Carina T. Huynh

--------------------------------------------------------------------------------


Title:
 
Vice President

--------------------------------------------------------------------------------

Address for Notices:

Société Générale
4 Embarcadero Center, 14th Floor
San Francisco, CA 94111
Attn: Mary Brickley
Telephone: (415) 646-7200
Telecopier: (415) 989-9922

WELLS FARGO, N.A.
By:
 
/s/ CLARK A. WOOD   

--------------------------------------------------------------------------------


Name:
 
Clark A. Wood

--------------------------------------------------------------------------------

76

--------------------------------------------------------------------------------


Title:
 
Vice President

--------------------------------------------------------------------------------

Address for Notice:

Wells Fargo Bank, N.A.
3800 Howard Hughes Parkway, 4th Floor
Las Vegas, NV 89109
Attn: Clark Wood, Vice President
Telephone: (702) 791-6351
Telecopier: (702) 791-6365

COMERICA BANK
By:
 
/s/ EOIN P. COLLINS   

--------------------------------------------------------------------------------


Name:
 
Eoin P. Collins

--------------------------------------------------------------------------------


Title:
 
Vice President

--------------------------------------------------------------------------------


By:
 
N/A

--------------------------------------------------------------------------------


Name:
 
N/A

--------------------------------------------------------------------------------


Title:
 
N/A

--------------------------------------------------------------------------------

Address for Notices:

Comerica Bank
Attention: Eoin P. Collins, Vice President
3980 Howard Hughes Parkway, Suite 350
Las Vegas, NV 89109
Facsimile: (702) 791-2371
Telephone: (702) 791-4802

77

--------------------------------------------------------------------------------



    FLEET NATIONAL BANK
 
 
By:
 
/s/ JOHN T. HARRISON

--------------------------------------------------------------------------------

    Name:   John T. Harrison

--------------------------------------------------------------------------------

    Title:   Senior Vice President

--------------------------------------------------------------------------------


 
 
By:
 
N/A

--------------------------------------------------------------------------------

    Name:   N/A

--------------------------------------------------------------------------------

    Title:   N/A

--------------------------------------------------------------------------------


 
 
Address for Notices:
 
 
Fleet Bank, N.A.
Attention: John T. Harrison, Senior Vice President
1300 Atlantic Avenue
Atlantic City, NJ 08401
Facsimile: (732) 780-0754
Telephone: (732) 294-4300

78

--------------------------------------------------------------------------------

    THE FUJI BANK, LIMITED
 
 
By:
 
/s/ MASAHITO FUKUDA

--------------------------------------------------------------------------------

    Name:   Mr. Masahito Fukuda

--------------------------------------------------------------------------------

    Title:   Senior Vice President

--------------------------------------------------------------------------------


 
 
Address for Notice:
 
 
The Fuji Bank, Limited
333 South Hope Street, 39th Floor
Los Angeles, CA 90071
Attn: Michael Kanda
Telephone: (213) 253-4184
Telecopier: (213) 253-4175

79

--------------------------------------------------------------------------------

    THE BANK OF NEW YORK
 
 
By:
 
/s/ LISA BROWN

--------------------------------------------------------------------------------

    Name:   Lisa Brown

--------------------------------------------------------------------------------

    Title:   Vice President

--------------------------------------------------------------------------------


 
 
Address for Notice:
 
 
The Bank of New York
One Wall Street, 22nd Floor
New York, NY 10286
Attn: Dawn Hertling
Telephone: (212) 635-6742
Telecopier: (212) 635-6399

80

--------------------------------------------------------------------------------

    THE DAI-ICHI KANGYO BANK, LTD.
 
 
By:
 
/s/ CHIMIE T. PEMBA

--------------------------------------------------------------------------------

    Name:   Chimie T. Pemba

--------------------------------------------------------------------------------

    Title:   Account Officer

--------------------------------------------------------------------------------


 
 
Address for Notice:
 
 
The Dai-Ichi Kangyo Bank, Ltd.
1 World Trade Center, 48th Fl.
New York, NY 10048
Attn: Chimie T. Pemba, Account Officer
Telephone: (212) 432-8845
Telecopier: (212) 912-1879

81

--------------------------------------------------------------------------------

    THE INDUSTRIAL BANK OF JAPAN, LIMITED
 
 
By:
 
/s/ STEVEN SAVOLDELLI

--------------------------------------------------------------------------------

    Name:   Steven Savoldelli

--------------------------------------------------------------------------------

    Title:   Vice President and Manager

--------------------------------------------------------------------------------


 
 
Address for Notice:
 
 
The Industrial Bank of Japan, Limited
350 South Grand Avenue, Suite 1500
Los Angeles, CA 90071
Attn: Steven Savoldelli, Vice President & Manager
Telephone: (213) 893-6421
Telecopier: (213) 488-9840
                   Legal and Credit Issues

82

--------------------------------------------------------------------------------

    MERRILL LYNCH BANK USA
 
 
By:
 
/s/ D. KEVIN IMLAY

--------------------------------------------------------------------------------

    Name:   D. Kevin Imlay

--------------------------------------------------------------------------------

    Title:   Senior Lending Officer

--------------------------------------------------------------------------------


 
 
Address for Notices:
 
 
Merrill Lynch Bank USA
Attn: Butch Alder
15 W. South Temple, Suite 300
Salt Lake City, UT 84101
Telecopier: (801) 521-6466
Telephone: (801) 526-8324

83

--------------------------------------------------------------------------------

    THE MITSUBISHI TRUST AND BANKING CORPORATION
 
 
By:
 
/s/ TOSHIHIRO HAYASHI

--------------------------------------------------------------------------------

    Name:   Toshihiro Hayashi

--------------------------------------------------------------------------------

    Title:   Senior Vice President

--------------------------------------------------------------------------------


 
 
Address for Notice:
 
 
The Mitsubishi Trust and Banking Corporation
520 Madison Avenue, 26th Floor
New York, NY 10022
Attn: Daniel Chang, Assistant Vice President
Telephone: (212) 891-8218
Telecopier: (212) 644-6825

84

--------------------------------------------------------------------------------

    U.S. BANK NATIONAL ASSOCIATION
 
 
By:
 
/s/ SCOTT J. BELL

--------------------------------------------------------------------------------

    Name:   Scott J. Bell

--------------------------------------------------------------------------------

    Title:   Vice President

--------------------------------------------------------------------------------


 
 
Address for Notice:
 
 
U.S. Bank National Association
555 S.W. Oak Street, PL-7
Portland, Oregon 97204
Attn: Helen Torres
Telephone: (503) 275-6561
Telecopier: (503) 275-4600

85

--------------------------------------------------------------------------------

    MICHIGAN NATIONAL BANK
 
 
By:
 
/s/ ANNETTE GORDON

--------------------------------------------------------------------------------

    Name:   Annette Gordon

--------------------------------------------------------------------------------

    Title:   Vice President

--------------------------------------------------------------------------------


 
 
Address for Notice:
 
 
Michigan National Bank
Specialty Industries - Mail Code 10/36
27777 Inkster Road
Farmington Hills, MI 48334
Attn: Annette Gordon, Vice President
Telephone: (248) 473-4337
Telecopier: (248) 473-4345

86

--------------------------------------------------------------------------------

    BANK OF CHINA, LOS ANGELES BRANCH
 
 
By:
 
/s/ LUO, XIAOMING

--------------------------------------------------------------------------------

    Name:   Luo, Xiaoming

--------------------------------------------------------------------------------

    Title:   Branch Manager

--------------------------------------------------------------------------------


 
 
Address for Notice:
 
 
Bank of China, Los Angeles Branch
444 South Flower Street, 39th Floor
Los Angeles, CA 90071
Attn: Eric A. Moore
Telephone: (213) 688-8700 ext. 231
Telecopier: (213) 688-1015

87

--------------------------------------------------------------------------------



    BNP PARIBAS
 
 
By:
 
/s/ CLIVE BETTLES   

--------------------------------------------------------------------------------


 
 
Name:
 
Clive Bettles

--------------------------------------------------------------------------------


 
 
Title:
 
Managing Director

--------------------------------------------------------------------------------


 
 
By:
 
/s/ JANICE S. HO   

--------------------------------------------------------------------------------


 
 
Name:
 
Janice S. Ho

--------------------------------------------------------------------------------


 
 
Title:
 
Director

--------------------------------------------------------------------------------


 
 
Address for Notice:
 
 
BNP Paribas
725 South Figueroa Street, Suite 2090
Los Angeles, CA 90017-5420
Attn: Janice S. Ho
Telephone: (213) 688-6411
Telecopier: (213) 488-9602


88

--------------------------------------------------------------------------------

    HUA NAN COMMERCIAL BANK, LTD. LOS ANGELES BRANCH
 
 
By:
 
/s/ GEORGE SHENG-I CHANG   

--------------------------------------------------------------------------------


 
 
Name:
 
George Sheng-I Chang

--------------------------------------------------------------------------------


 
 
Title:
 
SVP / General Manager

--------------------------------------------------------------------------------


 
 
Address for Notice:
 
 
Hua Nan Commercial Bank, Ltd. Los Angeles Branch
707 Wilshire Boulevard, Suite 3100
Los Angeles, CA 90017
Attn: William Chou
Telephone: (213) 362-6666 ext. 230
Telecopier: (213) 362-6617


89

--------------------------------------------------------------------------------

    THE TOKAI BANK LIMITED, NEW YORK BRANCH.
 
 
By:
 
/s/ SHINICHI NAKATANI   

--------------------------------------------------------------------------------


 
 
Name:
 
Shinichi Nakatani

--------------------------------------------------------------------------------


 
 
Title:
 
Assistant General Manager

--------------------------------------------------------------------------------


 
 
Address for Notice:
 
 
The Tokai Bank Limited, New York Branch
55 East 52nd Street
New York, NY 10055
Attn: Sachiko Staiman
Telephone: (212) 339-1048
Telecopier: (212) 832-1428


90

--------------------------------------------------------------------------------

    THE GOVERNOR AND COMPANY OF THE BANK OF IRELAND
 
 
By:
 
/s/ G. HANNON   

--------------------------------------------------------------------------------


/s/ BRENDAN MCLOUGHLIN   

--------------------------------------------------------------------------------


 
 
Name:
 
G. Hannon

--------------------------------------------------------------------------------


Brendan McLoughlin

--------------------------------------------------------------------------------


 
 
Title:
 
Authorized Signatories

--------------------------------------------------------------------------------


Authorized Signatories

--------------------------------------------------------------------------------


 
 
Address for Notice:
 
 
 
Bank of Ireland
International Financial Services Centre
La Touche House
Custom House Docks
Dublin 1
Ireland
Attn: John S. Holt
Telephone: +353 - 1 609 3548
Telecopier: +353 - 1 829 0129

 

91

--------------------------------------------------------------------------------

    FIRST HAWAIIAN BANK
 
 
By:
 
/s/ SEYDOU DIALLO   

--------------------------------------------------------------------------------


 
 
Name:
 
Seydou Diallo

--------------------------------------------------------------------------------


 
 
Title:
 
Media Finance Officer

--------------------------------------------------------------------------------


 
 
Address for Notice:
 
 
First Hawaiian Bank
180 Montgomery Street, 25th Floor
San Francisco, CA 94104
Attn: Seydou Diallo, Media Finance Officer
Telephone: (415) 765-4809
Telecopier: (415) 362-4855


92

--------------------------------------------------------------------------------

    ERSTE BANK
 
 
By:
 
/s/ ROBERT J. WAGMAN   

--------------------------------------------------------------------------------


 
 
Name:
 
Robert J. Wagman

--------------------------------------------------------------------------------


 
 
Title:
 
Vice President

--------------------------------------------------------------------------------


 
 
By:
 
/s/ JOHN RUNNION   

--------------------------------------------------------------------------------


 
 
Name:
 
John Runnion

--------------------------------------------------------------------------------


 
 
Title:
 
Managing Director

--------------------------------------------------------------------------------


 
 
Address for Notice:
 
 
Erste Bank New York Branch
280 Park Avenue, West Building
New York, NY 10017
Attn: Robert J. Wagman
Telephone: (212) 984-5633
Telecopier: (212) 985-5627


93

--------------------------------------------------------------------------------

    OAK BROOK BANK
 
 
By:
 
/s/ HENRY WESSEL   

--------------------------------------------------------------------------------


 
 
Name:
 
Henry Wessel

--------------------------------------------------------------------------------


 
 
Title:
 
Vice President

--------------------------------------------------------------------------------


 
 
Address for Notice:
 
 
Oak Brook Bank
1400 16th Street
Oak Brook, IL 60523
Attn: Henry Wessel
Telephone: (630) 571-1050
Telecopier: (630) 571-0256


94

--------------------------------------------------------------------------------

    THE PEOPLES BANK, BILOXI, MS
 
 
By:
 
/s/ CHEVIS C. SWETMAN   

--------------------------------------------------------------------------------


 
 
Name:
 
Chevis C. Swetman

--------------------------------------------------------------------------------


 
 
Title:
 
President and CEO

--------------------------------------------------------------------------------


 
 
Address for Notice:
 
 
The Peoples Bank, Biloxi, MS
P. O. Box 529
152 Lameuse Street
Biloxi, MS 39533-0529
Attn: Chevis C. Swetman, President and CEO
Telephone: (228) 435-8205
Telecopier: (228) 435-8417


95

--------------------------------------------------------------------------------

    LAND BANK OF TAIWAN
 
 
By:
 
/s/ MAYER CHEN   

--------------------------------------------------------------------------------


 
 
Name:
 
Mayer Chen

--------------------------------------------------------------------------------


 
 
Title:
 
SVP & General Manager

--------------------------------------------------------------------------------


 
 
Address for Notice:
 
 
Land Bank of Taiwan
811 Wilshire Boulevard, Suite 1900
Los Angeles, CA 90017
Attn: Jonathan Kuo
Telephone: (213) 532-3789
Telecopier: (213) 532-3766


96

--------------------------------------------------------------------------------

SCHEDULE 4.3

    None.

97

--------------------------------------------------------------------------------

SCHEDULE 4.7
Existing Liens and Negative Pledges

    Liens securing the loan agreement of MGM Grand Detroit II, LLC, as borrower,
and a syndicate of lenders led by Bank of America, N.A. and Negative Pledges
related thereto.

98

--------------------------------------------------------------------------------

SCHEDULE 4.18

    None.

99

--------------------------------------------------------------------------------



QuickLinks


TABLE OF CONTENTS
Article 1 DEFINITIONS AND ACCOUNTING TERMS
Article 2 LOANS
Article 3 PAYMENTS AND FEES
Article 4 REPRESENTATIONS AND WARRANTIES
Article 5 AFFIRMATIVE COVENANTS (OTHER THAN INFORMATION AND REPORTING
REQUIREMENTS)
Article 6 NEGATIVE COVENANTS
Article 7 INFORMATION AND REPORTING REQUIREMENTS
Article 8 CONDITIONS
Article 9 EVENTS OF DEFAULT AND REMEDIES UPON EVENT OF DEFAULT
Article 10 THE ADMINISTRATIVE AGENT
Article 11 MISCELLANEOUS
